Exhibit 10.1

 

 

 

CREDIT AGREEMENT

Dated as of October 12, 2012

among

NEWSDAY LLC,

as the Borrower,

CSC HOLDINGS, LLC,

as CSC Holdings,

BARCLAYS BANK PLC,

as Administrative Agent and Collateral Agent

and

THE LENDERS PARTY HERETO

 

 

BARCLAYS BANK PLC,

as Lead Arranger

and

BNP PARIBAS SECURITIES CORP., CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
DEUTSCHE BANK SECURITIES INC., GOLDMAN SACHS BANK USA, J.P. MORGAN SECURITIES
LLC, MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, NATIXIS SECURITIES
AMERICAS LLC, NOMURA SECURITIES INTERNATIONAL, INC., RBC CAPITAL MARKETS,
SUNTRUST ROBINSON HUMPHREY, INC., UBS SECURITIES LLC AND U.S. BANK NATIONAL
ASSOCIATION,

as Joint Bookrunners

and

BNP PARIBAS SECURITIES CORP., CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
DEUTSCHE BANK SECURITIES INC., GOLDMAN SACHS BANK USA, J.P. MORGAN SECURITIES
LLC, MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, NATIXIS SECURITIES
AMERICAS LLC, NOMURA SECURITIES INTERNATIONAL, INC., ROYAL BANK OF CANADA,
SUNTRUST BANK, UBS SECURITIES LLC AND U.S. BANK NATIONAL ASSOCIATION,

as Co-Documentation Agents and Co-Syndication Agents

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

       Page ARTICLE I DEFINITIONS AND ACCOUNTING TERMS 1.01   Defined Terms    2
1.02   Other Interpretive Provisions    22 1.03   Accounting Terms    23 1.04  
Rounding    23 1.05   Times of Day    23 1.06   Currency Equivalents Generally
   23 ARTICLE II THE TERM COMMITMENTS AND TERM LOANS 2.01   The Term Loans    24
2.02   The Borrowings    24 2.03   Prepayments    25 2.04   Amortization and
Repayment of Term Loans    27 2.05   Interest Elections    27 2.06   Interest   
28 2.07   Fees    29 2.08   Computation of Interest and Fees    29 2.09  
Evidence of Debt    29 2.10   Payments Generally; Administrative Agent’s
Clawback    29 2.11   Sharing of Payments by Lenders    31 2.12   Inability to
Determine Rates    31 2.13   Illegality    32 ARTICLE III TAXES, YIELD
PROTECTION AND ILLEGALITY 3.01   Taxes    33 3.02   Increased Costs    36 3.03  
Compensation for Losses    37 3.04   Mitigation Obligations; Replacement of
Lenders    37 3.05   Defaulting Lenders    37 3.06   Survival    38 ARTICLE IV
CONDITIONS PRECEDENT TO LOAN 4.01   Conditions of the Term Loans    39 ARTICLE V
REPRESENTATIONS AND WARRANTIES 5.01   Existence, Qualification and Power    42
5.02   Subsidiaries; Affiliates; Loan Parties    42

 

i



--------------------------------------------------------------------------------

5.03

  Authorization; No Contravention      42   

5.04

  Financial Statements      43   

5.05

  Litigation; Compliance with Laws      43   

5.06

  Titles and Liens      43   

5.07

  Regulation U; Investment Company Act      43   

5.08

  Taxes      44   

5.09

  Full Disclosure      44   

5.10

  No Default      44   

5.11

  Approval of Regulatory Authorities      44   

5.12

  Binding Agreements      44   

5.13

  Insurance      44   

5.14

  ERISA Compliance      45   

5.15

  Intellectual Property      45   

5.16

  Solvency      45   

5.17

  Casualty, Etc.      45   

5.18

  Collateral Documents      45   

5.19

  Environmental Compliance      45   

5.20

  Other Credit Agreements      46    ARTICLE VI    AFFIRMATIVE COVENANTS   

6.01

  Financial Statements; Certificates and Other Information      47   

6.02

  Taxes and Claims      49   

6.03

  Insurance      49   

6.04

  Maintenance of Existence; Conduct of Business      49   

6.05

  Maintenance of and Access to Properties      49   

6.06

  Compliance with Laws      49   

6.07

  Litigation      50   

6.08

  Subsidiaries      50   

6.09

  Books and Records      51   

6.10

  Use of Proceeds      51   

6.11

  Covenant to Guarantee Obligations and Give Security      51   

6.12

  Further Assurances and Post-Closing Covenant      52    ARTICLE VII   
NEGATIVE COVENANTS   

7.01

  Liens      52   

7.02

  Indebtedness      54   

7.03

  Investments      56   

7.04

  Fundamental Changes      58   

7.05

  Dispositions      58   

7.06

  Restricted Payments      59   

7.07

  Change in Nature of Business      60   

7.08

  Transactions with Affiliates      60   

7.09

  Payment Restrictions Affecting Subsidiaries      60   

7.10

  Minimum Liquidity      60   

7.11

  Capital Expenditures      60   

7.12

  [Reserved]      60   

7.13

  Accounting Changes      60   

 

ii



--------------------------------------------------------------------------------

7.14

  Prepayments, Etc. of Indebtedness      60   

7.15

  Amendment, Etc. of Organization Documents and Related Documents and
Indebtedness      61   

7.16

  Speculative Transactions      61   

7.17

  Subsidiaries      61   

7.18

  Cablevision Notes      61   

ARTICLE VIII

CSC HOLDINGS

  

  

8.01

  CSC Holdings Representations and Warranties      61   

8.02

  CSC Holdings Covenants      63    ARTICLE IX    EVENTS OF DEFAULT AND REMEDIES
  

9.01

  Events of Default      68   

9.02

  Remedies upon Event of Default      71   

9.03

  Application of Funds      72    ARTICLE X    ADMINISTRATIVE AGENT   

10.01

  Appointment and Authorization of Agents      72   

10.02

  Rights as a Lender      73   

10.03

  Exculpatory Provisions      73   

10.04

  Reliance by Administrative Agent      74   

10.05

  Delegation of Duties      74   

10.06

  Resignation of Administrative Agent      74   

10.07

  Non-Reliance on Agents and Other Lenders      75   

10.08

  Administrative Agent May File Proofs of Claim      75   

10.09

  Duties of Other Agents      76   

10.10

  Collateral and Guaranty Matters      76    ARTICLE XI    CONTINUING GUARANTY
  

11.01

  Guaranty      76   

11.02

  Rights of Lenders      77   

11.03

  Certain Waivers      77   

11.04

  Obligations Independent      77   

11.05

  Subrogation      77   

11.06

  Termination; Reinstatement      78   

11.07

  Subordination      78   

11.08

  Stay of Acceleration      78   

11.09

  Condition of Borrower      78    ARTICLE XII    MISCELLANEOUS   

12.01

  Amendments, Etc.      79   

12.02

  Notices; Effectiveness; Electronic Communications      80   

 

iii



--------------------------------------------------------------------------------

12.03

  No Waiver; Cumulative Remedies; Enforcement      82   

12.04

  Expenses; Indemnity; Damage Waiver      83   

12.05

  Payments Set Aside      84   

12.06

  Successors and Assigns      84   

12.07

  Treatment of Certain Information; Confidentiality      87   

12.08

  Right of Setoff      88   

12.09

  Interest Rate Limitation      88   

12.10

  Counterparts; Integration; Effectiveness      88   

12.11

  Survival of Representations and Warranties      89   

12.12

  Severability      89   

12.13

  Replacement of Lenders      89   

12.14

  Governing Law; Jurisdiction; Etc.      90   

12.15

  Waiver of Jury Trial      91   

12.16

  No Advisory or Fiduciary Responsibility      91   

12.17

  Electronic Execution of Assignments and Certain Other Documents      91   

12.18

  USA PATRIOT Act      92   

 

iv



--------------------------------------------------------------------------------

SCHEDULES

          1.01    Subsidiaries      2.01    Term Commitments and Applicable
Percentages      5.03    Certain Authorizations      5.06    Liens      5.08   
Investments      5.15    Intellectual Property Matters      5.19   
Environmental Matters      6.12    Post-Closing Obligations      7.02   
Outstanding Indebtedness      7.09    Contractual Obligations      12.02   
Administrative Agent’s Office, Certain Addresses for Notices   

EXHIBITS

     FORM OF      A    Loan Notice      B    Term Note      C    Compliance
Certificate      D-1    Certificate as to Borrower Quarterly Financials      D-2
   Certificate as to Borrower Annual Financials      E    Assignment and
Assumption      F    Administrative Questionnaire      G-1    Subsidiary
Guaranty      G-2    Parent Guaranty      G-3    NMG Guaranty      H    Security
Agreement      I    Intellectual Property Security Agreement      J    Opinion
Matters – Counsel to Loan Parties      K    Prepayment Notice      L    Interest
Election Request   

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (this “Agreement”) is entered into as of October 12, 2012,
among NEWSDAY LLC, a Delaware limited liability company (the “Borrower”), CSC
HOLDINGS, LLC (formerly known as CSC Holdings, Inc.), a Delaware limited
liability company (“CSC Holdings”), each lender from time to time party hereto
(collectively, the “Lenders” and each individually, a “Lender”), BARCLAYS BANK
PLC (“Barclays”), as Administrative Agent and Collateral Agent (each as defined
below), BARCLAYS BANK PLC, as Lead Arranger, BNP PARIBAS SECURITIES CORP.,
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, DEUTSCHE BANK SECURITIES INC.,
GOLDMAN SACHS BANK USA, J.P. MORGAN SECURITIES LLC, MERRILL LYNCH, PIERCE,
FENNER & SMITH INCORPORATED, NATIXIS SECURITIES AMERICAS LLC, NOMURA SECURITIES
INTERNATIONAL, INC., UBS SECURITIES LLC AND U.S. BANK NATIONAL ASSOCIATION, as
Joint Bookrunners, Co-Documentation Agents and Co-Syndication Agents, RBC
CAPITAL MARKETS* and SUNTRUST ROBINSON HUMPHREY, INC., as Joint Bookrunners, and
ROYAL BANK OF CANADA and SUNTRUST BANK, as Co-Documentation Agents and
Co-Syndication Agents.

PRELIMINARY STATEMENTS:

Newsday Holdings LLC (the “Parent Guarantor”) was formed pursuant to that
certain formation agreement dated as of May 11, 2008 (the “Formation Agreement”)
among CSC Holdings, NMG Holdings, Inc. (“NMG Holdings”), Tribune Company
(“Tribune”) and Newsday, Inc. (“Newsday Inc.”). The sole members of the Parent
Guarantor are Newsday Inc. and NMG Holdings (the “Members”). The Parent
Guarantor is the sole member of the Borrower.

Pursuant to the Formation Agreement and in connection with the acquisition of
the Business (as hereinafter defined) by the Parent Guarantor and the Borrower
(i) Tribune and certain of its subsidiaries, including Newsday Inc., contributed
certain assets of the Business to, and certain liabilities of the Business were
assumed by, the Borrower, and (ii) CSC Holdings and NMG Holdings contributed the
Original Cablevision Notes (as hereinafter defined) to the Parent Guarantor. As
of the date hereof, NMG Holdings holds approximately 97.16%, and Tribune holds
approximately 2.84%, of the Parent Guarantor’s total ownership interests, and
the Parent Guarantor owns 100% of the Borrower’s total ownership interest.

The Borrower, CSC Holdings, the Restricted Subsidiaries party thereto, each
lender from time to time party thereto (the “Existing Lenders”), and Bank of
America, N.A,, as administrative agent and collateral agent for the Existing
Lenders (the “Existing Agent”) entered into that certain Credit Agreement, dated
as of July 29, 2008 (such Credit Agreement, as amended by Amendment No. 1 to
such Credit Agreement, dated as of October 22, 2009 (“Amendment No. 1”), and as
further amended, supplemented or otherwise modified from time to time prior to
the date hereof, the “Existing Credit Agreement”), pursuant to which the
Existing Lenders made both fixed rate and floating rate term loans to the
Borrower.

On May 17, 2010, the Parent Guarantor purchased the Cablevision Notes (as
hereinafter defined) with the proceeds from its redemption of the Original
Cablevision Notes.

 

 

*

RBC Capital Markets is a brand name for the capital markets businesses of Royal
Bank of Canada and its affiliates.



--------------------------------------------------------------------------------

The Borrower has requested that the Lenders hereunder extend credit to the
Borrower in the form of a single floating rate, term A loan facility, the
proceeds of which will be used to repay, in full, all amounts outstanding under
the Existing Credit Agreement, to pay costs and expenses incurred in connection
with such prepayment, and for general corporate purposes of the Borrower and its
Subsidiaries.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“2010 Cablevision Indenture” is defined in the definition of “2018 Cablevision
Notes”.

“2018 Cablevision Notes” means the 7.75% Senior Notes due 2018, issued by
Cablevision pursuant to that certain indenture, dated as of April 2, 2010, made
by and between Cablevision and U.S. Bank National Association, as trustee, as
supplemented by the First Supplemental Indenture thereto, dated as of April 15,
2010 (as so supplemented, the “2010 Cablevision Indenture”), held by the Parent
Guarantor.

“2020 Cablevision Notes” means the 8.00% Senior Notes due 2020, issued by
Cablevision pursuant to the 2010 Cablevision Indenture, held by the Parent
Guarantor.

“Adjusted Operating Cash Flow” shall mean, for the most recently completed
Measurement Period, the following for the Parent Guarantor, the Borrower and its
Restricted Subsidiaries for such period, determined on a consolidated basis in
accordance with GAAP: (i) aggregate operating revenues (including, without
limitation, interest income from the Cablevision Notes, advertising revenue and
circulation revenue) minus (ii) aggregate operating expenses (including, without
limitation, employee compensation, newsprint and ink along with other operating
supplies, selling, general administrative expenses, circulation expenses,
transportation expenses, outside service expenses, but excluding depreciation,
amortization, asset impairment, charges and credits relating to employee stock
compensation plans, other non-cash employee benefits expenses, restructuring
charges and credits, including severance, facility closure and any losses
resulting from a write-off or writedown of Investments by the Borrower or any
Restricted Subsidiary in Affiliates); provided, however, that for purposes of
determining Adjusted Operating Cash Flow for any period (A) there shall be
excluded all management fees paid to the Parent Guarantor, the Borrower or any
Restricted Subsidiary during such period by any other Subsidiary other than any
such amounts settled in cash to the extent not in excess of 5% of Adjusted
Operating Cash Flow for the Parent Guarantor, the Borrower and its Restricted
Subsidiaries as determined without including any such fees, and (B) Adjusted
Operating Cash Flow for such period shall be increased or reduced, as the case
may be, by the Adjusted Operating Cash Flow of assets or businesses acquired or
disposed of (provided that in each case it has an impact on the Adjusted
Operating Cash Flow for such Measurement Period of at least $2,000,000)
including by means of any redesignation of any Subsidiary pursuant to
Section 6.08 by the Borrower or any Restricted Subsidiary on or after the first
day of such period, determined on a pro forma basis reasonably satisfactory to
the Administrative Agent (it being agreed that it shall be satisfactory to the
Administrative Agent that such pro forma calculations may be based upon GAAP as
applied in the preparation of the financial statements for the Parent Guarantor
or the Borrower, delivered in accordance with Section 6.01 hereof rather than as
applied in the financial statements of the Person whose assets were acquired and
may include, in the

 

2



--------------------------------------------------------------------------------

Borrower’s discretion, a reasonable estimate of savings under existing contracts
resulting from any such acquisitions), as though the Borrower or such Restricted
Subsidiary acquired or disposed of such assets on the first day of such
period. For purposes of this definition, operating revenues and operating
expenses shall exclude any non-recurring, non-cash items (that do not represent
a cash item in the relevant period or any future period) in excess of
$10,000,000.

“Administrative Agent” means Barclays Bank PLC in its capacity as administrative
agent and collateral agent under any of the Loan Documents, or any successor
agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 12.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit F or any other form approved by the
Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Agent-Related Persons” means each Agent, together with its Related Parties.

“Agents” means, collectively, the Administrative Agent and the Joint Leads.

“Aggregate Term Commitments” means the Term Commitments of all the Lenders.

“Agreement” has the meaning specified in the introductory paragraph hereto.

“Anti-Terrorism Laws” means any Laws relating to terrorism or money laundering,
including the PATRIOT Act and Executive Order No. 13224 on Terrorist Financing,
effective September 24, 2001.

“Applicable Margin” means (a) with respect to Eurodollar Rate Loans, 3.50% per
annum; and (b) with respect to Base Rate Loans, 2.50% per annum.

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Term Facility
represented by (i) on or prior to the Closing Date, such Lender’s Term
Commitment at such time and (ii) thereafter, the principal amount of such
Lender’s Term Loans at such time. The initial Applicable Percentage of each
Lender in respect of the Term Facility is set forth opposite the name of such
Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to which
such Lender becomes a party hereto, as applicable.

“Appropriate Lender” means, at any time, a Lender that has a Term Commitment or
holds a Term Loan at such time.

“Approved Fund” means any Fund that is administered, advised or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.

 

3



--------------------------------------------------------------------------------

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed or advised by the same investment
manager or advisor or by investment managers or advisors that are Affiliates of
each other.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 12.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.

“Audited Financial Statements” means the audited consolidated balance sheets of
the Parent Guarantor for the fiscal years ended December 26, 2010 and
December 25, 2011, and the related consolidated statements of operations,
members capital (deficit) and cash flows of the Parent Guarantor for the fiscal
years ended December 26, 2010 and December 25, 2011, including the notes
thereto.

“Available Amount” means, at any time, the sum at such time of (i) 75% of
cumulative Excess Cash Flow from and after July 29, 2008, and (ii) the aggregate
Net Cash Proceeds from the redemption or repayment of the Cablevision Notes but
only to the extent that the sum of such Net Cash Proceeds plus the aggregate
principal amount of Cablevision Notes then held by the Parent Guarantor exceeds
the principal amount outstanding at such time under the Term Facility (the
“Excess Amount”).

“Barclays” has the meaning specified in the introductory paragraph hereto.

“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Prime Rate in effect on such day, (b) the Federal Funds Rate
in effect on such day plus 0.50% and (c) the Eurodollar Rate for a one-month
interest period in effect on such day plus 1.00%. Any change in the Base Rate
due to a change in the Prime Rate, the Federal Funds Rate or such Eurodollar
Rate shall be effective from and including the effective date of such change in
the Prime Rate, the Federal Funds Rate or such Eurodollar Rate, respectively.

“Base Rate Borrowing” means, as to any Borrowing, the Base Rate Loans comprising
such Borrowing.

“Base Rate Loan” means a Term Loan that bears interest at a rate based on the
“Base Rate.”

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Excluded Indebtedness” has meaning specified in Section 9.01(d).

“Borrower Materials” has the meaning specified in Section 6.01.

“Borrowing” means a borrowing consisting of Term Loans made by the Lenders
pursuant to Section 2.01.

“Business” has the meaning specified in the Formation Agreement.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state of New York; provided that, when used in connection with a
Eurodollar Rate Loan, the term “Business Day” means any such day that is also a
day on which dealings in Dollar deposits are conducted by and between banks in
the London interbank market.

 

4



--------------------------------------------------------------------------------

“Cablevision” means Cablevision Systems Corporation, a Delaware corporation.

“Cablevision Notes” means an aggregate principal amount of $753,717,000 of 2018
Cablevision Notes, 2020 Cablevision Notes, and/or Replacement Cablevision Notes
(as such amount may be reduced by redemptions or repayments of Cablevision Notes
after the Closing Date, in each case in accordance with the terms of this
Agreement).

“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal expenditures for replacements and maintenance
which are properly charged to current operations). For purposes of this
definition, the purchase price of equipment that is purchased simultaneously
with the trade-in of existing equipment or with insurance proceeds shall be
included in Capital Expenditures only to the extent of the gross amount by which
such purchase price exceeds the credit granted by the seller of such equipment
for the equipment being traded in at such time or the amount of such insurance
proceeds, as the case may be.

“Capitalized Lease Obligations” means, as to any Person, the obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) real and/or personal property, which obligations are
required to be classified and accounted for as a capital lease on a balance
sheet of such Person under GAAP and, for purposes of this Agreement, the amount
of such obligations shall be the capitalized amount thereof, determined in
accordance with GAAP.

“Cash Balance” means, at any time, the aggregate amount of unrestricted cash
(including certificates of deposit and time deposits) and Cash Equivalents on
hand (in each case free and clear of all Liens, other than Liens in favor of the
Administrative Agent, for the benefit of the Lenders or Liens permitted under
Section 7.01(d) or (l)) and, in the case of Cash Equivalents, available for use
within a reasonable period of time (including amounts on deposit in accounts
with respect to which a Deposit Account Control Agreement (as such term is
defined in the Security Agreement) is in effect) of the Borrower and the
Subsidiary Guarantors.

“Cash Collateral Account” means a blocked, non-interest bearing deposit account
of one or more of the Loan Parties that is established at a bank reasonably
acceptable to the Administrative Agent, is under the sole dominion and control
of the Administrative Agent, and is otherwise established in a manner reasonably
satisfactory to the Administrative Agent.

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Restricted Subsidiaries free and
clear of all Liens (other than Liens created under the Collateral Documents and
other Liens permitted hereunder):

(a) Marketable, direct obligations of the United States of America maturing
within 397 days of the date of purchase;

(b) commercial paper outstanding at any time issued by any Person organized
under the laws of any state of the United States of America, which Person shall
have a consolidated net worth of at least $250,000,000 and shall conduct a
substantial part of its business in the United States of America, maturing
within 180 days from the date of the original issue thereof, and rated “P-1” or
better by Moody’s or “A-1” or better by S&P;

(c) fully collateralized repurchase agreements in such amounts and with such
financial institutions having a rating of “Baa” or better from Moody’s, or a
rating of “A-” or better from S&P, as the Borrower may select from time to time;

 

5



--------------------------------------------------------------------------------

(d) certificates of deposit, banker’s acceptances and time deposits maturing
within 397 days after the date of purchase, which are issued by any Lender or by
a United States national or state bank or foreign bank having capital, surplus
and undivided profits totaling more than $100,000,000, and having a rating of
“Baa” or better from Moody’s or a rating of “A-” or better from S&P; and

(e) money market funds that (i) comply with the criteria set forth in SEC Rule
2a-7 under the Investment Company Act, (ii) are rated AAA by S&P and Aaa by
Moody’s and (iii) have portfolio assets of at least $3,000,000,000.

“Cash Flow Ratio” has the meaning specified in the CSC Holdings Indenture.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is a Joint Lead, a Lender or an Affiliate of a Joint Lead
or a Lender, in its capacity as a party to such Cash Management Agreement.

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Closing Date” means October 12, 2012.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means all of the “Collateral” referred to in the Collateral
Documents and all of the other property that is or is intended under the terms
of the Collateral Documents to be subject to Liens in favor of the
Administrative Agent for the benefit of the Secured Parties.

“Collateral Agent” has the meaning specified in Section 10.01.

“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreement, each of the mortgages, collateral
assignments, Security Agreement Supplements, IP Security Agreement Supplements,
security agreements, pledge agreements or other similar agreements delivered to
the Administrative Agent pursuant to Section 6.11, and each of the other
agreements, instruments or documents that creates or purports to create a Lien
in favor of the Administrative Agent for the benefit of the Secured Parties.

 

6



--------------------------------------------------------------------------------

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through ownership of securities or partnership or other ownership interests, the
ability to exercise voting power, by contract or otherwise; provided that, in
any event, any Person which owns directly or indirectly 10% or more of the
securities having ordinary voting power for the election of directors or other
governing body of a corporation or 10% or more of the partnership or other
ownership interests of any other Person (other than as a limited partner of such
other Person) will be deemed to control such corporation or other Person; and
provided further that no individual shall be an Affiliate of a corporation or
partnership solely by reason of his or her being an officer, director or partner
of such entity, except in the case of a partner if his or her interests in such
partnership shall qualify him or her as an Affiliate. “Controlling” and
“Controlled” have meanings correlative thereto.

“CSC Holdings” has the meaning specified in the introductory paragraph hereto.

“CSC Holdings Credit Agreement” means the Second Amended and Restated Credit
Agreement, originally dated as of February 24, 2006, among CSC Holdings, LLC
(formerly known as CSC Holdings, Inc.), as the borrower, Bank of America, N.A.,
as administrative agent, and the lenders party thereto (as amended and restated
as of May 27, 2009, as further amended and restated as of April 13, 2010, and as
further amended from time to time thereafter).

“CSC Holdings Excluded Indebtedness” has the meaning specified in
Section 9.01(d).

“CSC Holdings Indebtedness” has the meaning specified under the term
“Indebtedness” in the CSC Holdings Indenture.

“CSC Holdings Indenture” means the indenture dated as of November 15, 2011,
governing CSC Holdings’ 6.75% Senior Notes due 2021, between CSC Holdings and
U.S. Bank National Association, as trustee, as in effect on the Closing Date.

“CSC Holdings Investment” has the meaning specified under the term “Investment”
in the CSC Holdings Indenture.

“CSC Holdings Lien” has the meaning specified under the term “Lien” in the CSC
Holdings Indenture.

“CSC Holdings Permitted Liens” has the meaning specified under the term
“Permitted Liens” in the CSC Holdings Indenture.

“CSC Holdings Restricted Payment” has the meaning specified under the term
“Restricted Payment” in the CSC Holdings Indenture.

 

7



--------------------------------------------------------------------------------

“CSC Holdings Restricted Subsidiary” means, as of any date of determination, a
Subsidiary that under and pursuant to the CSC Holdings Indenture is a
“Restricted Subsidiary” as that term is defined in the CSC Holdings Indenture.

“CSC Restricted Subsidiary” means, as of any date of determination, a Subsidiary
that under and pursuant to the CSC Holdings Credit Agreement is a “Restricted
Subsidiary” as that term is defined in the CSC Holdings Credit Agreement.

“CSC Holdings Unrestricted Subsidiary” has the meaning specified in the CSC
Holdings Indenture.

“Cumulative Cash Flow Credit” has the meaning specified in the CSC Holdings
Indenture.

“Cumulative Interest Expense” has the meaning specified in the CSC Holdings
Indenture.

“Current Assets” means, with respect to any Person, all assets of such Person
that, in accordance with GAAP, would be classified as current assets on the
balance sheet of a company conducting a business the same as or similar to that
of such Person, after deducting appropriate and adequate reserves therefrom in
each case in which a reserve is proper in accordance with GAAP.

“Current Liabilities” means, with respect to any Person, (a) all Indebtedness of
such Person that by its terms is payable on demand or matures within one year
after the date of determination (excluding any Indebtedness renewable or
extendible, at the option of such Person, to a date more than one year from such
date or arising under a revolving credit or similar agreement that obligates the
lender or lenders to extend credit during a period of more than one year from
such date) and (b) all other items (including, taxes accrued as estimated and
trade payables otherwise excluded from Indebtedness under clause (d) of the
definition thereof) that, in accordance with GAAP, would be classified on the
balance sheet of such Person as current liabilities of such Person.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (a) with respect to overdue
principal, the then-applicable interest rate with respect to such principal
amount plus 2.00% per annum (provided that, with respect to a Eurodollar Rate
Loan, the determination of the applicable interest rate is subject to
Section 2.05(e) to the extent that Eurodollar Rate Loans may not be converted
to, or continued as, Eurodollar Rate Loans, pursuant thereto), and (b) with
respect to any other overdue amount (including overdue interest), the interest
rate applicable to Base Rate Loans under the Term Facility plus 2.00% per annum.

“Defaulting Lender” means, subject to Section 3.05(b) any Lender that (a) has
failed to (i) fund all or any portion of its Term Loans within two Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be

 

8



--------------------------------------------------------------------------------

specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent or any Lender any other amount required to be paid by
it hereunder within two Business Days of the date when due, (b) has notified the
Borrower, the Administrative Agent or any Lender in writing that it does not
intend to comply with its funding obligations hereunder, or has made a public
statement to that effect (unless such writing or public statement relates to
such Lender’s obligation to fund a Term Loan hereunder and states that such
position is based on such Lender’s determination that a condition precedent to
funding (which condition precedent, together with any applicable default, shall
be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 3.05(b)) upon delivery of written notice of such determination to the
Borrower and each Lender.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
the Borrower or a Restricted Subsidiary (or the granting of any option or other
right to do any of the foregoing), including any sale, assignment, transfer or
other disposal, with or without recourse, of any notes or accounts receivable or
any rights and claims associated therewith.

“Dolan Family Interests” shall mean (i) any Dolan Family Member, (ii) any trusts
for the benefit of any Dolan Family Members, (iii) any estate or testamentary
trust of any Dolan Family Member for the benefit of any Dolan Family Members,
(iv) any executor, administrator, conservator or legal or personal
representative of any Person or Persons specified in clauses (i), (ii) and
(iii) above to the extent acting in such capacity on behalf of any Dolan Family
Member or Members and not individually and (v) any corporation, partnership,
limited liability company or other similar entity, in each case 80% of which is
owned and controlled by any of the foregoing or combination of the foregoing.

“Dolan Family Members” shall mean Charles F. Dolan, his spouse, his descendants
and any spouse of any of such descendants.

“Dollar” and “$” mean lawful money of the United States.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 12.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 12.06(b)(iii)).

 

9



--------------------------------------------------------------------------------

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Equity Interests” means, with respect to any Person, the capital stock of (or
other ownership or profit interests in) such Person, the warrants, options or
other rights for the purchase or acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person, the
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or acquisition from such Person of such shares (or such
other interests), and all other ownership or profit interests in such Person
(including partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such shares, warrants, options, rights or other
interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“Event of Default” has the meaning specified in Section 9.01.

“Eurodollar Rate” means, for any Interest Period as to any Eurodollar Rate Loan,
the rate per annum equal to the British Bankers Association LIBOR Rate (“BBA
LIBOR”), or its successor rate, as published by Reuters (or other commercially
available source providing quotations of BBA LIBOR as designated by the
Administrative Agent from time to time) (such page currently being LIBOR01 page)
at approximately 11:00 a.m. (London time), two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period. If such rate is not available at such time for any reason, then the
“Eurodollar Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Term Loan being made by Barclays and with a
term equivalent to such Interest Period would be offered by Barclays’ London
Branch to major banks in the London interbank eurodollar market at their request
at approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.

“Eurodollar Rate Borrowing” means, as to any Borrowing, the Eurodollar Rate
Loans comprising such Borrowing.

“Eurodollar Rate Loan” means a Term Loan that bears interest at a rate based on
the “Eurodollar Rate.”

“Excess Amount” is defined in the definition of “Available Amount.”

“Excess Cash Flow” means, for any fiscal quarter of the Borrower, the excess (if
any) of (A) the sum of (a) Adjusted Operating Cash Flow for such fiscal quarter
plus (b) an amount (whether an increase or decrease) equal to the change in
consolidated Current Liabilities of the Borrower and its Restricted Subsidiaries
during such period over (B) the sum (for such fiscal quarter) of (i) Net Cash
Interest Expense actually paid in cash by the Borrower and its Restricted
Subsidiaries, (ii) an amount (whether an increase or decrease) equal to the
change in consolidated Current Assets (excluding cash and Cash Equivalents) of
the Borrower and its Restricted Subsidiaries during such period, (iii) all
income taxes actually paid in cash by the Borrower and its Restricted
Subsidiaries, (iv) Capital Expenditures

 

10



--------------------------------------------------------------------------------

(other than those Capital Expenditures made using the Available Amount) actually
made by the Borrower and its Restricted Subsidiaries in such fiscal quarter, and
(v) any expenses added back in determining Adjusted Operating Cash Flow to the
extent such expenses have been paid in cash.

“Excluded Issuance” by any Person means an issuance and sale of an Equity
Interest in such Person to the Members (including as adjustments of Equity
Interests in connection with the consummation of the Transaction) or an issuance
of shares of capital stock of (or other ownership or profit interests in) such
Person upon the exercise of warrants, options or other rights for the purchase
of such capital stock (or other ownership or profit interest).

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Term Loan or Term Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Term Loan or Term Commitment (other than pursuant to an
assignment request by the Borrower under Section 12.13) or (ii) such Lender
changes its Lending Office, except in each case to the extent that, pursuant to
Section 3.01, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.01(f), and
(d) any U.S. federal withholding Taxes imposed under FATCA.

“Existing Agent” has the meaning specified in the Preliminary Statements hereto.

“Existing Credit Agreement” has the meaning specified in the Preliminary
Statements hereto.

“Existing Credit Agreement Closing Date” means July 29, 2008.

“Existing Indebtedness” means Indebtedness and other obligations under the
Existing Credit Agreement and the other “Loan Documents” (as defined in the
Existing Credit Agreement).

“Existing Lenders” has the meaning specified in the Preliminary Statements
hereto.

“FATCA” means Sections 1471 through 1474 of the Code, as of the Closing Date (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with) and any current or future regulations or
official interpretations thereof (provided such regulations or official
interpretations are substantively comparable and not materially more onerous to
comply with).

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Barclays on
such day on such transactions as determined by the Administrative Agent.

 

11



--------------------------------------------------------------------------------

“Fee Letters” means, collectively, (a) that certain Fee Letter, dated as of
October 12, 2012, made by and between the Borrower and the Administrative Agent,
on behalf of the Joint Leads; and (b) that certain Fee Letter, dated as of
October 12, 2012, made by and between the Borrower and Barclays, as
Administrative Agent and Lead Arranger.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

“Formation Agreement” has the meaning specified in the Preliminary Statements
hereto.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Funding Agreement” means that certain Funding Agreement, dated as of
October 11, 2012, made by and between the Borrower, and Barclays, as the
Administrative Agent.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means any direct or indirect (including, without limitation, by
means of causing a bank to open a letter of credit) guarantee, endorsement,
contingent agreement to purchase or to furnish funds for the payment or
maintenance of, or otherwise being or becoming contingently liable upon or with
respect to, the Indebtedness, other obligations, net worth, working capital or
earnings of any Person, or guarantee of the payment of dividends or other
distributions upon the stock or other ownership interests of any Person, or
agreement to purchase, sell or lease (as lessee or lessor) property, products,
materials, supplies or services primarily for the purpose of enabling a debtor
to make payment of its obligations or to assure a creditor against loss.

“Guarantors” means, collectively, CSC Holdings, NMG Holdings, Newsday Holdings
LLC, and the Subsidiary Guarantors.

“Guaranty” means, collectively, the Guaranty made by CSC Holdings under
Article XI, the Subsidiary Guaranty, the Parent Guaranty and the NMG Guaranty,
together with each other guaranty and guaranty supplement delivered pursuant to
Section 6.11.

 

12



--------------------------------------------------------------------------------

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedge Bank” means any Person that, at the time it enters into a Secured Hedge
Agreement, is a Joint Lead, a Lender or an Affiliate of a Joint Lead or a
Lender, in its capacity as a party to such Secured Hedge Agreement.

“Indebtedness” means, as to any Person, Capitalized Lease Obligations of such
Person and other indebtedness of such Person for borrowed money (whether by loan
or the issuance and sale of debt securities) or for the deferred purchase or
acquisition price of property or services other than accounts payable (other
than for borrowed money) incurred in the ordinary course of business of such
Person. Without limiting the generality of the foregoing, such term shall
include (a) when applied to the Borrower and/or any Restricted Subsidiary, all
obligations of the Borrower and/or any Restricted Subsidiary under Swap
Contracts and (b) when applied to the Borrower or any other Person, all
Indebtedness of others Guaranteed by such Person.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document; and (b) to the extent not otherwise described in
the preceding clause (a), Other Taxes.

“Indemnitees” has the meaning specified in Section 12.04(b).

“Indemnity Agreement” means that certain agreement among CSC Holdings, the
Borrower, NMG Sub Company, LLC and Tribune dated as of May 11, 2008, as amended,
and as it may be further amended by any additional indemnity agreement entered
into in connection with the execution of this Agreement.

“Information” has the meaning specified in Section 12.07.

“Intellectual Property Security Agreement” has the meaning specified in
Section 4.01(a)(iv).

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.05, which, when in writing,
shall be substantially in the form of Exhibit L (or such other form as the
Administrative Agent may approve).

“Interest Payment Date” means (a) as to any Base Rate Loan, the last Business
Day of each of March, June, September and December and the Maturity Date; and
(b) as to any Eurodollar Rate Loan, the last day of each Interest Period
therefor and, in the case of any Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
three-month intervals after the first day of such Interest Period, and the
Maturity Date.

“Interest Period” means, as to any Eurodollar Rate Loan or Eurodollar Rate
Borrowing, the period commencing on the date that such Loan or Borrowing is
disbursed, converted or continued, and ending on the numerically corresponding
day in the calendar that is one, two, three or six months (or nine or twelve
months, if requested by the Borrower and consented to by all the Appropriate
Lenders) thereafter, as specified by the Borrower in the applicable Loan Notice
or Interest Election Request (or, solely in the case of any Eurodollar Rate
Borrowing made on the Closing Date, as provided in clause (a) of the proviso
below); provided, that: (a) the Interest Period with respect to any Eurodollar
Rate Loans

 

13



--------------------------------------------------------------------------------

made on the Closing Date shall be the period commencing on the Closing Date and
ending on November 30, 2012; (b) any Interest Period that would otherwise end on
a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day; (c) any
Interest Period that begins on the last Business Day of a calendar month (or on
a day for which there is no numerically corresponding day in the calendar month
at the end of such Interest Period) shall end on the last Business Day of the
calendar month at the end of such Interest Period; (d) the Borrower may not
select an Interest Period if such Interest Period would commence before and end
after any date for any scheduled principal installment of the Term Loans
pursuant to Section 2.04, unless, after giving effect thereto, the aggregate
principal amount of the Term Loans having Interest Periods that end after such
date does not exceed the aggregate principal amount of the Term Loans permitted
to be outstanding after giving effect to the payment of such installment on such
date; and (e) no Interest Period shall extend beyond the Maturity Date.

“Investment” with respect to the Borrower or any Restricted Subsidiary means
(a) making or permitting to remain outstanding any advances, loans, accounts
receivable (other than (x) accounts receivable arising in the ordinary course of
business of the Borrower or such Restricted Subsidiary and (y) accounts
receivable owing to the Borrower or any Restricted Subsidiary from any
Unrestricted Subsidiary for management or other services or other overhead or
shared expenses allocated in the ordinary course of business provided by the
Borrower or any Restricted Subsidiary to such Unrestricted Subsidiary or other
extensions of credit (excluding, however, accrued and unpaid interest in respect
of any advance, loan or other extension of credit) or capital contributions to
(by means of transfers of property to others, or payments for property or
services for the account or use of others, or otherwise) any Person (other than
the Borrower or any Restricted Subsidiary)), (b) purchasing or owning any
stocks, bonds, notes, debentures or other securities (including, without
limitation, any interests in any partnership, joint venture or any similar
enterprise) of, or any bank accounts with, or Guarantee any Indebtedness or
other obligations of, any Person (other than the Borrower or any Restricted
Subsidiary), or (c) purchasing or acquiring (in one transaction or a series of
transactions) assets of another Person that constitute a business unit or all or
a substantial part of the business of, such Person (other than the Borrower or
any Restricted Subsidiary).

“Investment Company Act” means the Investment Company Act of 1940, as amended.

“IP Rights” has the meaning specified in Section 5.15.

“IP Security Agreement Supplement” has the meaning specified in Section 13(b) of
the Security Agreement.

“IRS” means the United States Internal Revenue Service.

“Joint Leads” means, collectively, Barclays, in its capacity as lead arranger
(in such capacity, the “Lead Arranger”), BNP Paribas Securities Corp., Credit
Agricole Corporate and Investment Bank, Deutsche Bank Securities Inc., Goldman
Sachs Bank USA, J.P. Morgan Securities LLC, Merrill Lynch, Pierce, Fenner &
Smith Incorporated, Natixis Securities Americas LLC, Nomura Securities
International, Inc., RBC Capital Markets, SunTrust Robinson Humphrey, Inc., UBS
Securities LLC and U.S. Bank National Association, in their capacities as joint
bookrunners (in such capacities, the “Joint Bookrunners”), and BNP Paribas
Securities Corp., Credit Agricole Corporate and Investment Bank, Deutsche Bank
Securities Inc., Goldman Sachs Bank USA, J.P. Morgan Securities LLC, Merrill
Lynch, Pierce, Fenner & Smith Incorporated, Natixis Securities Americas LLC,
Nomura Securities International, Inc., Royal Bank of Canada, SunTrust Bank, UBS
Securities LLC and U.S. Bank National Association, in their respective
capacities as co-syndication agents and co-documentation agents (in such
capacities, the “Co-Syndication Agents” and the “Co-Documentation Agents”,
respectively).

 

14



--------------------------------------------------------------------------------

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Lender” has the meaning specified in the introductory paragraph hereto.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Lien” means any mortgage, pledge, security interest, conditional sale or other
title retention agreement, lien, charge or encumbrance upon any of the assets of
the Borrower or its Restricted Subsidiaries, now owned or hereafter acquired,
securing any Indebtedness or other obligation.

“Liquidity” means, at any time, the Cash Balance at such time.

“Loan Documents” means, collectively, (a) this Agreement, (b) the Term Notes,
(c) the Guaranty, (d) the Collateral Documents, (e) the Fee Letters, (f) the
Funding Agreement, (g) each Secured Hedge Agreement and (h) each Secured Cash
Management Agreement; provided that for purposes of the definition of
“Materially Adverse Effect” and Articles IV through X and Section 12.01, “Loan
Documents” shall not include Secured Hedge Agreements or Secured Cash Management
Agreements.

“Loan Notice” means a notice of a Borrowing, which shall be substantially in the
form of Exhibit A.

“Loan Parties” means, collectively, the Borrower, the Parent Guarantor and each
Subsidiary Guarantor.

“Margin Stock” shall mean “margin stock” as defined in Regulation U.

“Material Real Property” has the meaning specified in the Security Agreement.

“Materially Adverse CSC Effect” shall mean a materially adverse effect upon the
business, assets, financial condition or results of operations of CSC Holdings
and the CSC Restricted Subsidiaries taken as a whole on a combined basis in
accordance with GAAP.

“Materially Adverse Effect” shall mean a materially adverse effect upon (i) the
business, assets, financial condition or results of operations of the Borrower
and the Restricted Subsidiaries taken as a whole on a combined basis in
accordance with GAAP, (ii) the ability of the Borrower and the Restricted
Subsidiaries taken as a whole to perform the Obligations hereunder or (iii) the
legality, validity, binding nature or enforceability of this Agreement or any
other Loan Document or the validity, perfection, priority or enforceability of
the security interest created, or purported to be created, by the Collateral
Documents.

“Maturity Date” means October 12, 2016.

 

15



--------------------------------------------------------------------------------

“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of the Borrower.

“Members” has the meaning specified in the Preliminary Statements hereto.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions.

“Net Cash Interest Expense” means, for any Measurement Period, the sum of
(a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, (b) all interest paid or
payable with respect to discontinued operations and (c) the portion of rent
expense under Capitalized Lease Obligations that is treated as interest in
accordance with GAAP, in each case, of or by the Parent Guarantor, the Borrower
and its Restricted Subsidiaries on a consolidated basis for the most recently
completed period; provided, however, that there shall be deducted from Net Cash
Interest Expense net interest income for such Measurement Period other than
interest income on the Cablevision Notes.

“Net Cash Proceeds” means:

(a) with respect to any Disposition by the Borrower or any of the Restricted
Subsidiaries, the excess, if any, of (i) the sum of cash and Cash Equivalents
received in connection with such transaction (including any cash or Cash
Equivalents received by way of deferred payment pursuant to, or by monetization
of, a note receivable or otherwise, but only as and when so received) over
(ii) the sum of (A) the principal amount of any Indebtedness that is secured by
the applicable asset and that is required to be repaid in connection with such
transaction (other than Indebtedness under the Loan Documents), and (B) the
reasonable and customary costs and expenses of, and any income, franchise,
transfer or other tax liability arising from such transaction;

(b) with respect to the sale or issuance of any Equity Interest by the Borrower
or any of its Restricted Subsidiaries, or the incurrence or issuance of any
Indebtedness by the Borrower or any of its Restricted Subsidiaries, the excess
of (i) the sum of the cash and Cash Equivalents received in connection with such
transaction over (ii) the underwriting discounts and commissions, and other
reasonable and customary costs and expenses of, and any income, franchise,
transfer or other tax liability arising from such transaction;

(c) with respect to proceeds of any casualty insurance or condemnation awards
(and payments in lieu thereof), the excess of (i) the sum of the cash and Cash
Equivalents received in connection therewith over (ii) the reasonable and
customary costs and expenses thereof, and any income, franchise, transfer, or
other tax liability arising therefrom; and

(d) with respect to the redemption or repayment of the Cablevision Notes, the
excess of (i) the sum of cash and Cash Equivalents received in connection
therewith over (ii) any discounts, commissions and reasonable and customary
costs and expenses of receiving such redemption of repayment, and any income,
franchise, transfer or other tax liability arising therefrom.

 

16



--------------------------------------------------------------------------------

“Newsday Inc.” has the meaning specified in the Preliminary Statements hereto.

“NMG Guaranty” means the unsecured guaranty in the form of Exhibit G-3 executed
by NMG Holdings and guaranteeing the Obligations of the Borrower under the Loan
Documents.

“NMG Holdings” has the meaning specified in the Preliminary Statements hereto.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Original Cablevision Notes” means the “Cablevision Notes,” as defined in the
Existing Credit Agreement.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 12.13).

“Outstanding Amount” means, on any date, the aggregate outstanding principal
amount of the Term Loans after giving effect to the borrowing, any prepayments
or repayments of the Term Loans, occurring on such date.

“Parent Guarantor” has the meaning specified in the Preliminary Statements
hereto.

“Parent Guaranty” means the Guaranty made by Newsday Holdings LLC in favor of
the Secured Parties, substantially in the form of Exhibit G-2.

“Participant” has the meaning specified in Section 12.06(d).

 

17



--------------------------------------------------------------------------------

“PATRIOT Act” has the meaning specified in Section 12.18.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Permitted Restricted Subsidiary Transaction” shall mean any transaction by
which any Restricted Subsidiary shall (i) pay dividends or make any distribution
on its capital stock or other equity securities or pay any of its Indebtedness
owed to any Loan Party or any other Restricted Subsidiaries, (ii) make any loans
or advances to any Loan Party or to any other Restricted Subsidiaries or
(iii) transfer any of its properties or assets to, or merge or consolidate with
or into, the Borrower or any other Restricted Subsidiary; provided, however,
that any Permitted Restricted Subsidiary Transaction of any Guarantor must be
made to another Restricted Subsidiary that is a Guarantor; and provided,
further, that in the case of a merger or consolidation with a Loan Party, a Loan
Party must be the surviving entity.

“Permitted Senior Indebtedness” has the meaning specified in Section 7.01(j).

“Permitted Subordinated Indebtedness” means subordinated Indebtedness for
borrowed money of the Borrower; provided that no Restricted Subsidiary of the
Borrower shall provide a guarantee of such Indebtedness unless it shall also be
a Guarantor hereunder, and provided further that such subordinated Indebtedness
shall be subordinated to the Obligations on terms reasonably acceptable to the
Required Lenders.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

“Platform” has the meaning specified in Section 6.01.

“Pledged Debt” has the meaning specified in Section 1(d)(iv) of the Security
Agreement.

“Pledged Equity” has the meaning specified in the paragraph following
Section 1(d)(iii) of the Security Agreement.

“Prepayment Notice” means a notice of prepayment, which shall be substantially
in the form of Exhibit K.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by the Person acting as the Administrative Agent as its prime rate in
effect at its principal office in New York City. The Prime Rate is a reference
rate and does not necessarily represent the lowest or best rate actually charged
to any customer. The Administrative Agent or any Lender may make commercial
loans or other loans at rates of interest at, above or below the Prime Rate. Any
change in the Prime Rate shall take effect at the opening of business on the day
specified in the public announcement of such change.

“Prohibited Transaction” shall mean a transaction that is prohibited under
Section 4975 of the Code or Section 406 of ERISA and not exempt under
Section 4975 of the Code or Section 408 of ERISA.

“Public Lender” has the meaning specified in Section 6.01.

 

18



--------------------------------------------------------------------------------

“Recipient” means (a) the Administrative Agent, and (b) any Lender, as
applicable.

“Register” has the meaning specified in Section 12.06(c).

“Registered Public Accounting Firm” has the meaning specified by the Securities
Laws and shall be independent of the Borrower or CSC Holdings, as the case may
be, as prescribed by the Securities Laws.

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as the same may be amended or supplemented from time to time.

“Related Documents” means the Formation Agreement, the Indemnity Agreement and
the Tax Matters Agreement (as such term is defined in the Formation Agreement).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, attorneys-in-fact,
trustees and advisors of such Person and of such Person’s Affiliates; provided,
that with respect to Section 12.04(c), “Related Parties” shall be deemed to not
include reference to the “agents”, “attorneys-in-fact” and “advisors” of the
Administrative Agent (or any subagent thereof) or any of their respective
Affiliates.

“Replacement Cablevision Notes” means senior unsecured notes issued by
Cablevision as a refinancing or replacement (in whole or in part) of any
then-outstanding Cablevision Notes at any time after the Closing Date and
purchased by the Parent Guarantor with proceeds from a sale or redemption of
other Cablevision Notes and held by the Parent Guarantor (and pledged to the
Administrative Agent for the benefit of the Secured Parties), so long as the
covenants and events of default of such notes (excluding, for the avoidance of
doubt, interest rates, interest margins, rate floors, discounts, fees and
optional prepayment or redemption terms) (when taken as a whole) are not
materially less favorable to the holders of such notes than those applicable to
the 2018 Cablevision Notes or the 2020 Cablevision Notes.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the Outstanding Amount; provided that the portion of the Outstanding
Amount held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party.
Any document delivered hereunder that is signed by a Responsible Officer of a
Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Borrower or any of its Restricted Subsidiaries, or any payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to any such Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment.

 

19



--------------------------------------------------------------------------------

“Restricted Subsidiaries” shall mean all Subsidiaries on the Closing Date and
any additional Restricted Subsidiary pursuant to Section 6.08.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between the Borrower and any Cash Management Bank.

“Secured Hedge Agreement” means any interest rate Swap Contract permitted under
Article VII that is entered into by and between the Borrower and any Hedge Bank.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Cash Management Banks, the Hedge Banks, and each co-agent or sub-agent
appointed by the Administrative Agent from time to time pursuant to
Section 10.05.

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley, and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board.

“Security Agreement” has the meaning specified in Section 4.01(a)(iii).

“Security Agreement Supplement” has the meaning specified in Section 21(b) of
the Security Agreement.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

“Subsidiary Guarantors” means the wholly owned Subsidiaries of the Borrower as
of the Closing Date and each other wholly owned Restricted Subsidiary of the
Borrower that shall be required to execute and deliver a guaranty or guaranty
supplement pursuant to Section 6.11; provided, however, that no Subsidiary that
is a CFC shall be a Guarantor hereunder.

 

20



--------------------------------------------------------------------------------

“Subsidiary Guaranty” means the Guaranty made by the Subsidiary Guarantors in
favor of the Secured Parties, substantially in the form of Exhibit G-1, together
with each other guaranty and guaranty supplement delivered pursuant to
Section 6.11.

“Supplemental Collateral Documents” means deeds of trust, trust deeds, deeds to
secure debt, mortgages, Security Agreement Supplements, IP Security Agreement
Supplements and other security and pledge agreements securing payment of all the
Obligations of a newly-formed or newly-acquired Subsidiary, the parent of a
newly-formed or newly-acquired subsidiary or an existing Loan Party, as the case
may be, under the Loan Documents and constituting Liens on all newly-acquired
properties or properties and Equity Interests of newly-formed or newly-acquired
Subsidiaries pursuant to the terms of Section 6.11.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Commitment” means, as to each Lender, its obligation to make Term Loans to
the Borrower pursuant to Section 2.01 in an aggregate principal amount, the
outstanding principal amount of which shall not exceed at any one time the
amount set forth opposite such Lender’s name on Schedule 2.01 under the caption
“Term Commitment” or opposite such caption in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement. The
Aggregate Term Commitments of the Lenders on the Closing Date is $650,000,000.

“Term Facility” means, at any time, (a) on or prior to the Closing Date, the
aggregate amount of the Term Commitments at such time, and (b) thereafter, the
aggregate principal amount of the Term Loans of all Lenders outstanding at such
time.

“Term Loan” or “Loan” means an advance made by any Lender under the Term
Facility.

“Term Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit B.

 

21



--------------------------------------------------------------------------------

“Termination Event” shall mean (i) a Reportable Event, (ii) the termination of a
Plan, or the filing of a notice of intent to terminate a Plan, or the treatment
of a Plan amendment as a termination under Section 4041(e) of ERISA, (iii) the
institution of proceedings to terminate a Plan under Section 4042 of ERISA or
(iv) the appointment of a trustee to administer any Plan under Section 4042 of
ERISA.

“Tribune” has the meaning specified in the Preliminary Statements hereto.

“Transaction” means, collectively, the transactions to occur on the Closing
Date, including (a) the execution and delivery of this Agreement and the other
Loan Documents, (b) the refinancing of the Existing Indebtedness, and (c) the
payment of all fees and expenses incurred in connection with the consummation of
the foregoing.

“Type”, when used in reference to any Term Loan or Borrowing, refers to whether
the rate of interest on such Term Loan, or on the Term Loans comprising such
Borrowing, is determined by reference to the Eurodollar Rate or the Base Rate.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of Delaware; provided that, if perfection or the effect of perfection or
non-perfection or the priority of any security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of Delaware, “UCC” means the Uniform Commercial Code as in effect
from time to time in such other jurisdiction for purposes of the provisions
hereof relating to such perfection, effect of perfection or non-perfection or
priority.

“United States” and “U.S.” mean the United States of America.

“Unrestricted Subsidiary” shall mean any Subsidiary designated by the Borrower
as an Unrestricted Subsidiary pursuant to Section 6.08.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.01(f).

“Withholding Agent” means the Borrower and the Administrative Agent.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words

 

22



--------------------------------------------------------------------------------

“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Preliminary Statements, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Preliminary
Statements, Exhibits and Schedules to, the Loan Document in which such
references appear, (v) any reference to any law shall include all statutory and
regulatory provisions consolidating, amending, replacing or interpreting such
law and any reference to any law or regulation shall, unless otherwise
specified, refer to such law or regulation as amended, modified or supplemented
from time to time, and (vi) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time.

(b) Changes in GAAP. If at any time any change in GAAP or in the application
thereof would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Borrower or the Required Lenders
shall so request, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Borrower shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.

1.04 Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

1.06 Currency Equivalents Generally. Any amount specified in this Agreement
(other than in Articles II, X and XI) or any of the other Loan Documents to be
in Dollars shall also include the equivalent of such amount in any currency
other than Dollars, such equivalent amount thereof in the applicable currency to
be determined by the Administrative Agent at such time on the basis of the Spot

 

23



--------------------------------------------------------------------------------

Rate (as defined below) for the purchase of such currency with Dollars. For
purposes of this Section 1.06, the “Spot Rate” for a currency means the rate
determined by the Administrative Agent to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. (New York City time) on the date two Business
Days prior to the date of such determination; provided that the Administrative
Agent may obtain such spot rate from another financial institution designated by
the Administrative Agent if the Person acting in such capacity does not have as
of the date of determination a spot buying rate for any such currency.

ARTICLE II

THE TERM COMMITMENTS AND TERM LOANS

2.01 The Term Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make a Term Loan to the Borrower on the Closing Date
in a principal amount not to exceed such Lender’s Term Commitment. The Closing
Date Borrowings shall consist of Term Loans made simultaneously by the Lenders
in accordance with their respective Applicable Percentage of the Term Facility.
Amounts borrowed under this Section 2.01 and repaid or prepaid may not be
reborrowed. Term Loans may be Base Rate or Eurodollar Rate Loans, as further
provided herein. Each Lender’s Term Commitment shall automatically terminate
immediately and without further action upon the funding of the Borrowings on the
Closing Date (after giving effect to the funding of such Lender’s Term
Commitment).

2.02 The Borrowings.

(a) Subject to Section 2.12, each Borrowing shall be comprised entirely of Base
Rate Loans or Eurodollar Rate Loans as the Borrower may request in accordance
herewith. Each Lender at its option may make any Eurodollar Rate Loan by causing
any domestic or foreign branch or Affiliate of such Lender to make such Term
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Eurodollar Rate Loan in accordance with the terms
of this Agreement.

(b) Each Eurodollar Rate Borrowing shall be in an aggregate amount of $5,000,000
or a larger multiple of $100,000. Each Base Rate Borrowing shall be in an
aggregate amount equal to $1,000,000 or a larger multiple of $100,000; provided
that a Base Rate Borrowing may be in an aggregate amount that is equal to the
entire unused balance of the Term Commitments. Borrowings of more than one Type
may be outstanding at the same time; provided that there shall not be more than
a total of ten Eurodollar Rate Borrowings outstanding under the Term Facility at
any time.

(c) Each Borrowing shall be made upon the Borrower’s irrevocable written notice
to the Administrative Agent. Such notice must be given in the form of a Loan
Notice and must be received by the Administrative Agent not later than 11:00
a.m. (New York City time) (i) in the case of a Eurodollar Rate Borrowing, three
Business Days prior to the date of the requested Borrowing (except that for
Eurodollar Rate Borrowings to be made on the Closing Date, such Loan Notice must
only be received by the Administrative Agent two Business Days prior to the
Closing Date) or (ii) in the case of a Base Rate Borrowing, one Business Day
prior to the date of the requested Borrowing.

(d) Each Loan Notice shall specify the following information in compliance with
this Section 2.02: (i) the aggregate amount of the requested Borrowing; (ii) the
date of such requested Borrowing (which shall be a Business Day); (iii) whether
such Borrowing is to be a Base Rate Borrowing or Eurodollar Rate Borrowing;
(iv) in the case of a Eurodollar Rate Borrowing, the Interest Period selected
therefor; and (vi) the location and number of the Borrower’s account to which
funds are to be disbursed.

 

24



--------------------------------------------------------------------------------

(e) Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of the amount of its Applicable Percentage under the Term
Facility. Each Lender shall make the amount of its Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than one hour after receipt of notice from the
Administrative Agent on the Closing Date (as long as such notice is received
prior to 1:30 p.m. (New York City time) on such day). Upon satisfaction of the
applicable conditions set forth in Section 4.01, the Administrative Agent shall
promptly make all funds so received available to the Borrower in like funds as
received by the Administrative Agent by wire transfer of such funds in
accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Borrower.

(f) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to each Interest Period for the Term Loans upon
determination of such interest rate.

(g) If no election as to the Type of a Borrowing is specified in the applicable
Loan Notice, then the requested Borrowing shall be a Base Rate Borrowing. If no
Interest Period is specified with respect to any requested Eurodollar Rate
Borrowing, the Borrower shall be deemed to have selected an Interest Period of
one month’s duration.

2.03 Prepayments.

(a) Optional. (i) The Borrower may, upon delivery to the Administrative Agent of
a Prepayment Notice, voluntarily prepay the Term Loans, in whole or in part
(together with all accrued interest on the principal amount of the Term Loans so
prepaid), at any time without premium or penalty, subject to the provisions of
Section 3.03.

(ii) Notice under this Section 2.03(a) must be received by the Administrative
Agent not later than 11:00 a.m. (New York City time) on the date of prepayment;
and any prepayment shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof or, if less, the entire principal
amount thereof then outstanding. Each such notice shall specify the date and
amount of such prepayment. The Administrative Agent will promptly notify each
Lender of its receipt of each such notice, and of the amount of such Lender’s
ratable portion of such prepayment (based on such Lender’s Applicable
Percentage). If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Each prepayment of the Term Loans
pursuant to this Section 2.03(a) shall be applied to the Term Facility as
directed by the Borrower and shall be paid to the Lenders under the Term
Facility in accordance with their respective Applicable Percentages.

(b) Mandatory.

(i) Subject to clause (iv) of this Section 2.03(b), if the Borrower or any of
its Restricted Subsidiaries Disposes of any property (other than any Disposition
permitted under Section 7.05 (other than clause (d) thereof)) which results in
the realization by such Person of Net Cash Proceeds or the Borrower or any of
its Restricted Subsidiaries receives any Net Cash Proceeds of casualty insurance
or condemnation awards, the Borrower shall prepay an aggregate principal amount
of Term Loans equal to 100% of such Net Cash Proceeds (or in the case of a
Restricted Subsidiary that is not directly or indirectly wholly owned by the
Borrower, in such lesser amount of Net Cash Proceeds as are actually received by
the Borrower or a wholly owned

 

25



--------------------------------------------------------------------------------

Restricted Subsidiary of the Borrower), together with all accrued interest
thereon and any additional amounts required pursuant to Section 3.03, such
prepayment to occur (subject to the provisions below and to clause (iv) of this
Section 2.03(b)) within 10 Business Days following receipt of such Net Cash
Proceeds by such Person; provided, however, that, (x) with respect to any Net
Cash Proceeds realized under a Disposition described in this Section 2.03(b)(i),
at the election of the Borrower (as notified by the Borrower to the
Administrative Agent on or prior to the date of such Disposition), and so long
as no Event of Default shall have occurred and be continuing, the Borrower or
such Restricted Subsidiary may reinvest all or any portion of such Net Cash
Proceeds in operating assets, provided that, (i) within 180 days after the
receipt of such Net Cash Proceeds, the Borrower or Restricted Subsidiary, as
applicable, has reinvested the Net Cash Proceeds into operating assets or
(ii) where such Net Cash Proceeds have not been reinvested within 180 days after
the receipt of such Net Cash Proceeds, the Borrower or Restricted Subsidiary
shall have entered into a binding agreement for such reinvestment and such
reinvestment shall have been consummated within 180 days after entering into
such reinvestment agreement (as certified by the Borrower in writing to the
Administrative Agent); and (y) with respect to any Net Cash Proceeds of casualty
insurance or condemnation awards, at the election of the Borrower (as notified
by the Borrower to the Administrative Agent on or prior to the date of receipt
of such Net Cash Proceeds of casualty insurance or condemnation awards), and so
long as no Event of Default shall have occurred and be continuing, the Borrower
or such Restricted Subsidiary may apply within 180 days after the receipt of
such Net Cash Proceeds to replace or repair the equipment, fixed assets or real
property in respect of which such Net Cash Proceeds were received; and provided
that any Net Cash Proceeds referred to above in (x) or (y) to be so reinvested
shall be deposited in the Cash Collateral Account pending such reinvestment and,
provided, further, that any amount referred to above in (x) or (y) which is not
so reinvested within the time specified therein shall be applied as set forth in
clause (iv) of this Section 2.03(b).

(ii) Subject to clause (iv) of this Section 2.03(b), upon the sale or issuance
by the Borrower or any of its Restricted Subsidiaries of any of its Equity
Interests (other than Excluded Issuances and any sales or issuances of Equity
Interests to another Loan Party), the Borrower shall prepay an aggregate
principal amount of Term Loans equal to 50% of all Net Cash Proceeds received
therefrom immediately upon receipt thereof by the Borrower or such Restricted
Subsidiary.

(iii) Subject to clause (iv) of this Section 2.03(b), upon the incurrence or
issuance by the Borrower or any of its Restricted Subsidiaries of any
Indebtedness not permitted under Section 7.02, the Borrower shall prepay an
aggregate principal amount of Term Loans equal to 100% of all Net Cash Proceeds
received therefrom immediately upon receipt thereof by the Borrower or such
Restricted Subsidiary.

(iv) Notwithstanding anything to the contrary herein, prepayments made and
required to be made by the Borrower under this Section 2.03(b), together with
repayments made and required to be made by the Borrower under Section 2.04,
(a) prior to July 29, 2013 shall not exceed an aggregate amount of $155,000,000,
(b) prior to July 29, 2014 shall not exceed an aggregate amount of $190,000,000,
(c) prior to July 29, 2015 shall not exceed an aggregate amount of $225,000,000,
and (d) prior to the Maturity Date shall not exceed an aggregate amount of
$260,000,000.

(v) Each prepayment of Term Loans made prior to the Maturity Date pursuant to
this Section 2.03(b) shall be applied, first, in direct order of maturities, to
any principal repayment installments of the Term Facility that are due within 12
months after the date of such prepayment, second, on a pro rata basis, to the
other principal repayment installments of the Term Facility, and shall be paid
to the Lenders under the Term Facility in accordance with their respective
Applicable Percentages.

 

26



--------------------------------------------------------------------------------

2.04 Amortization and Repayment of Term Loans. Subject to Section 2.03(b)(iv),
the Borrower shall repay to the Administrative Agent, for the ratable account of
the Lenders, the aggregate principal amount of all Term Loans outstanding in
consecutive semi-annual installments, as set forth below (which installments
shall be reduced as a result of the application of prepayments in accordance
with the order of priority set forth in the applicable provisions of
Section 2.03); provided, however, that the final principal repayment installment
of the Term Loans shall be repaid on the Maturity Date and in any event shall be
in an amount equal to the aggregate principal amount of all Term Loans
outstanding on such date:

 

Date

   Term Loan Amortization Payment  

June 30, 2013

   $ 10,000,000   

December 31, 2013

   $ 10,000,000   

June 30, 2014

   $ 10,000,000   

December 31, 2014

   $ 10,000,000   

June 30, 2015

   $ 10,000,000   

December 31, 2015

   $ 10,000,000   

June 30, 2016

   $ 10,000,000   

Maturity Date

   $ 580,000,000   

2.05 Interest Elections.

(a) The Term Loans comprising each Borrowing initially shall be of the Type
specified in the applicable Loan Notice and, in the case of a Eurodollar Rate
Borrowing, shall have the Interest Period specified in such Loan Notice.
Thereafter, the Borrower may elect to convert such Borrowing to a Borrowing of a
different Type or to continue such Borrowing as a Borrowing of the same Type
and, in the case of a Eurodollar Rate Borrowing, may elect the Interest Period
therefor, all as provided in this Section 2.05. The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Term Loans comprising such Borrowing, and the Term Loans comprising each such
portion shall be considered a separate Borrowing.

(b) Each such election pursuant to this Section 2.05 shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent. Each such notice
shall be in the form of a written Interest Election Request in substantially the
form of Exhibit L, appropriately completed and signed by a Responsible Officer
of the Borrower, or may be given by telephone to the Administrative Agent (if
immediately confirmed in writing by delivery of such a written Interest Election
Request consistent with such telephonic notice) and must be received by the
Administrative Agent not later than the time that a Loan Notice would be
required under Section 2.02 if the Borrower were requesting a Borrowing of the
Type resulting from such election to be made on the effective date of such
election.

(c) Each Interest Election Request pursuant to this Section shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

 

27



--------------------------------------------------------------------------------

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be a Base Rate Borrowing or
Eurodollar Rate Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Rate Borrowing, the Interest
Period therefor after giving effect to such election.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely and complete Interest Election
Request with respect to a Eurodollar Rate Borrowing prior to the end of the
Interest Period therefor, then, unless such Eurodollar Rate Borrowing is repaid
as provided herein, the Borrower shall be deemed to have selected that such
Eurodollar Rate Borrowing shall automatically be continued as, or converted to,
as applicable, a Eurodollar Rate Borrowing with an Interest Period of one month
at the end of such Interest Period. Notwithstanding any contrary provision
hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Borrower, then, so long as such Event of Default is continuing (i) no
outstanding Borrowing may be converted to or continued as a Eurodollar Rate
Borrowing and (ii) unless repaid, each Eurodollar Rate Borrowing shall
automatically be converted to a Base Rate Borrowing at the end of the Interest
Period therefor.

2.06 Interest.

(a) Subject to the provisions of Section 2.06(b), (i) each Base Rate Loan under
the Term Facility shall bear interest at a rate per annum equal to the Base Rate
plus the Applicable Margin for Base Rate Loans under the Term Facility; and
(ii) each Eurodollar Rate Loan under the Term Facility shall bear interest at a
rate per annum equal to the Eurodollar Rate for the Interest Period therefor
plus the Applicable Margin for Eurodollar Rate Loans under the Term Facility.

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at an
interest rate per annum at all times equal to the applicable Default Rate, to
the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
such amount shall thereafter bear interest at an interest rate per annum at all
times equal to the applicable Default Rate, to the fullest extent permitted by
applicable Laws.

(iii) While any Event of Default exists, the Borrower shall pay interest on the
principal amount of all outstanding Obligations hereunder at an interest rate
per annum at all times equal to the applicable Default Rate, to the fullest
extent permitted by applicable Laws.

 

28



--------------------------------------------------------------------------------

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.07 Fees. The Borrower shall pay to the Administrative Agent, for the account
of each Lender in accordance with its Applicable Percentage, an upfront fee
equal to 0.50% of the Aggregate Term Commitments. The upfront fee referred to in
the preceding sentence shall be fully earned, due and payable in full on the
Closing Date.

2.08 Computation of Interest and Fees. All fees and interest payable under this
Agreement shall be computed (a) in the case of any Eurodollar Rate Loans, on the
basis of a 360-day year (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year), and (b) in the case
of any Base Rate Loans, on the basis of a year of 365 days (or 366 days in a
leap year), and in all cases shall be payable for the actual number of days
elapsed. Interest shall accrue on each Term Loan for the day on which the Term
Loan is made, and shall not accrue on a Term Loan, or any portion thereof, for
the day on which the Term Loan or such portion is paid, provided that any Term
Loan that is repaid on the same day on which it is made shall, subject to
Section 2.10(a), bear interest for one day. The applicable Base Rate or
Eurodollar Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive and binding for all purposes absent manifest
error.

2.09 Evidence of Debt. The Loans made by each Lender shall be evidenced by one
or more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be presumptively conclusive
absent manifest error of the amount of the Term Loans made by the Lenders to the
Borrower and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrower hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Term Note, which
shall evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Term Note and endorse thereon the date,
amount and maturity of its Loans and payments with respect thereto.

2.10 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m.
(New York City time) on the date specified herein. The Administrative Agent will
promptly distribute to each Lender its Applicable Percentage in respect of the
Term Facility (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s Lending Office. All
payments received by the Administrative Agent after 2:00 p.m. (New York City
time) shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by the Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected on computing interest or fees, as the case may be.

 

 

29



--------------------------------------------------------------------------------

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
Closing Date that such Lender will not make available to the Administrative
Agent such Lender’s share of such Borrowing, as applicable, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with and at the time required by Section 2.02 and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the Borrowings
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount in immediately available funds with interest thereon,
for each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, and (B) in the
case of a payment to be made by the Borrower, the interest rate (including any
Applicable Margin) otherwise applicable to the Term Loan. If the Borrower and
such Lender shall pay such interest to the Administrative Agent for the same or
an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Term Loan included
in such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders, as the case may be, the amount due. In such event, if
the Borrower has not in fact made such payment, then each of the Lenders
severally agree to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender in immediately available funds with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Term Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the Term Loans set forth in Article IV are not satisfied or waived
in accordance with the terms hereof, the Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Term Loans and to make payments pursuant to Section 12.04(c) are several
and not joint. The failure of any Lender to make any Loan or to make any payment
under Section 12.04(c) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan or to make its payment under Section 12.04(c).

 

30



--------------------------------------------------------------------------------

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f) Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
interest and fees then due hereunder, such funds shall be applied toward payment
of interest and fees then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of interest and fees then due to such
parties.

2.11 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of
(a) Obligations due and payable to such Lender hereunder and under the other
Loan Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
at such time to (ii) the aggregate amount of the Obligations due and payable to
all Lenders hereunder and under the other Loan Documents at such time) of
payments on account of the Obligations due and payable to all Lenders hereunder
and under the other Loan Documents at such time obtained by all the Lenders at
such time or (b) Obligations owing (but not due and payable) to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
owing (but not due and payable) to such Lender at such time to (ii) the
aggregate amount of the Obligations owing (but not due and payable) to all
Lenders hereunder and under the other Loan Parties at such time) of payment on
account of the Obligations owing (but not due and payable) to all Lenders
hereunder and under the other Loan Documents at such time obtained by all of the
Lenders at such time then the Lender receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Term Loans of the other Lenders, or make such
other adjustments as shall be equitable, so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of Obligations then due and payable to the Lenders or owing (but not due
and payable) to the Lenders, as the case may be, provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(ii) the provisions of this Section 2.11 shall not be construed to apply to
(A) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary thereof (as to which the provisions of this Section 2.11 shall
apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation

2.12 Inability to Determine Rates. If prior to the commencement of the Interest
Period for any Eurodollar Rate Borrowing:

 

31



--------------------------------------------------------------------------------

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate for such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Eurodollar Rate for such Interest Period will not adequately and fairly reflect
the cost to such Lenders of making or maintaining their respective Term Loans
included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders as promptly as practicable thereafter and, until the Administrative
Agent notifies the Borrower and the Lenders that the circumstances giving rise
to such notice no longer exist, (i) any Interest Election Request that requests
the conversion of any Borrowing to, or the continuation of any Borrowing as, a
Eurodollar Rate Borrowing shall be ineffective and such Borrowing (unless
prepaid) shall be continued as, or converted to, a Base Rate Borrowing and
(ii) if any Loan Notice requests a Eurodollar Rate Borrowing, such Borrowing
shall be made as a Base Rate Borrowing.

2.13 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Term Loans whose
interest is determined by reference to the Eurodollar Rate, or to determine or
charge interest rates based upon the Eurodollar Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, upon notice thereof by such Lender to the Borrower (through the
Administrative Agent), (i) any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (x) the Borrower shall, upon demand from such Lender (with a copy
to the Administrative Agent), prepay or, if applicable, convert all Eurodollar
Rate Loans of such Lender to Base Rate Loans (the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurodollar Rate
component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Rate
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Rate Loans and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Eurodollar Rate, the Administrative Agent shall during the period of such
suspension compute the Base Rate applicable to such Lender without reference to
the Eurodollar Rate component thereof until the Administrative Agent is advised
in writing by such Lender that it is no longer illegal for such Lender to
determine or charge interest rates based upon the Eurodollar Rate. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted, together with any additional amounts required
pursuant to Section 3.03.

 

32



--------------------------------------------------------------------------------

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 3.01) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(b) Payment of Other Taxes by the Borrower. The Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent, timely reimburse it for the payment of, any
Other Taxes.

(c) Indemnification by the Borrower. The Borrower shall indemnify each
Recipient, within ten days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.

(d) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 12.06(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).

(e) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 3.01, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(f) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the

 

33



--------------------------------------------------------------------------------

Administrative Agent, at the time or times reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 3.01(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, so long as the Borrower
is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(I) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(II) executed originals of IRS Form W-8ECI;

(III) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN; or

 

34



--------------------------------------------------------------------------------

(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate on behalf of each such
direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the Closing
Date.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.01 (including by
the payment of additional amounts pursuant to this Section 3.01), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g),

 

35



--------------------------------------------------------------------------------

in no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

3.02 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Term Loans made
by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to reduce the amount of any sum received or receivable by such Lender or other
Recipient hereunder (whether of principal, interest or any other amount) then,
upon request of such Lender or other Recipient, the Borrower will pay to such
Lender or other Recipient, as the case may be, such additional amount or amounts
as will compensate such Lender or other Recipient, as the case may be, for such
additional costs incurred or reduction suffered. Notwithstanding the foregoing,
a Lender shall be entitled to request compensation for increased costs or
expenses described in this Section 3.02(a) only to the extent it is the general
practice or policy of such Lender to request such compensation from other
borrowers under comparable facilities under similar circumstances.

(b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements, has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Term Commitments of such Lender or the Term Loans made by
such Lender to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy), then from time to time the Borrower
will pay to such Lender such additional amount or amounts as will compensate
such Lender or such Lender’s holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section 3.02 and
delivered to the Borrower, shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within ten days after receipt thereof.

 

36



--------------------------------------------------------------------------------

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section 3.02 shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender pursuant to this Section 3.02 for any
increased costs incurred or reductions suffered more than six months prior to
the date that such Lender notifies the Borrower of the Change in Law giving rise
to such increased costs or reductions, and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).

3.03 Compensation for Losses. Upon written demand of any Lender (with a copy to
the Administrative Agent) from time to time, setting forth in reasonable detail
the basis for calculating such compensation, the Borrower shall promptly after
such demand compensate such Lender for and hold such Lender harmless from any
loss, cost or expense incurred by it as a result of (a) any continuation,
conversion, payment or prepayment of any Eurodollar Rate Loan on a day other
than the last day of the Interest Period for such Term Loan (whether voluntary,
mandatory, automatic, by reason of acceleration, or otherwise); (b) any failure
by the Borrower (for a reason other than the failure of such Lender to make a
Term Loan) to prepay, borrow, continue or convert any Eurodollar Rate Loan on
the date or in the amount notified by the Borrower; or (c) any assignment of
such Lender’s Eurodollar Rate Loans pursuant to Sections 3.04 and/or 12.13 on a
day other than the last day of the Interest Period therefor, including, in each
case, any loss or expense arising from the liquidation or reemployment of funds
obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained; provided that, for the avoidance
of doubt, the Borrower shall not be obligated to compensate any Lender under
this Section 3.03 for any loss of anticipated profits in respect of any of the
foregoing.

3.04 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.02, or the Borrower is required to pay any
Indemnified Taxes or additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, then such
Lender (at the request of the Borrower) shall use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 3.01 or 3.02, as the case may be, in the future, and (ii) in each case,
would not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.02, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrower may replace such Lender in accordance with
Section 12.13.

3.05 Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

 

37



--------------------------------------------------------------------------------

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 12.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Term Loan in respect of which
such Defaulting Lender has failed to fund its portion thereof as required by
this Agreement, as determined by the Administrative Agent; third, if so
determined by the Administrative Agent and the Borrower, to be held in a deposit
account and released pro rata in order to satisfy such Defaulting Lender’s
potential future funding obligations with respect to Term Loans under this
Agreement; fourth, to the payment of any amounts owing to the Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; fifth, so long as no Default or
Event of Default exists, to the payment of any amounts owing to the Borrower as
a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and sixth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Term Loans
in respect of which such Defaulting Lender has not fully funded its appropriate
share, and (y) such Term Loans were made at a time when the conditions set forth
in Section 4.01 were satisfied or waived, such payment shall be applied solely
to pay the Term Loans of all Non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Term Loans of such Defaulting Lender until
such time as all Term Loans are held by the Lenders pro rata in accordance with
their Term Commitments under the Term Facility. Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender pursuant to this Section 3.05(a)(ii)
shall be deemed paid to and redirected by such Defaulting Lender, and each
Lender irrevocably consents hereto.

(b) Defaulting Lender Cure. If the Borrower and the Administrative Agent agree
in writing that a Lender is no longer a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein, such
Lender will cease to be a Defaulting Lender; provided, that, except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

3.06 Survival. All of the Borrower’s obligations under this Article III shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Aggregate Term Commitments and repayment, satisfaction or discharge of all other
Obligations under this Agreement and the other Loan Documents.

 

38



--------------------------------------------------------------------------------

ARTICLE IV

CONDITIONS PRECEDENT TO LOAN

4.01 Conditions of the Term Loans. The obligation of each Lender to make the
Term Loans hereunder is subject to satisfaction of the following conditions
precedent on the Closing Date:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, CSC Holdings or NMG Holdings, as applicable, each dated the Closing Date
(or, in the case of certificates of governmental officials, a recent date before
the Closing Date) and each in form and substance reasonably satisfactory to the
Administrative Agent and each of the Lenders:

(i) executed counterparts of (w) this Agreement, (x) the Subsidiary Guaranty,
(y) the Parent Guaranty and (z) the NMG Guaranty;

(ii) a Term Note executed by the Borrower in favor of each Lender requesting a
Term Note;

(iii) a pledge and security agreement, in substantially the form of Exhibit H
(together with each other pledge and security agreement and pledge and security
agreement supplement delivered pursuant to Section 6.11, in each case as
amended, the “Security Agreement”), duly executed by each Loan Party, together
with:

(A) certificates representing the Pledged Equity referred to therein accompanied
by undated stock powers executed in blank and instruments evidencing the Pledged
Debt indorsed in blank,

(B) proper Financing Statements in form appropriate for filing under the Uniform
Commercial Code of all jurisdictions that the Administrative Agent may
reasonably request in order to perfect the Liens created under the Security
Agreement, covering the Collateral described in the Security Agreement,

(C) completed requests for information, dated on or before the date of the Term
Loans, listing the financing statements then effective that name the Borrower or
the Parent Guarantor as debtor,

(D) evidence of the completion of all other actions, recordings and filings of
or with respect to the Security Agreement that the Administrative Agent may
reasonably request in order to perfect the Liens created thereby, and

(E) evidence that all other action that the Administrative Agent may reasonably
request in order to perfect the Liens created under the Security Agreement has
been taken (including receipt of duly executed payoff letters, UCC-3 termination
statements and landlords’ and bailees’ waiver and consent agreements);

(iv) an intellectual property security agreement, in substantially the form of
Exhibit I (together with each other intellectual property security agreement and
intellectual property security agreement supplement delivered pursuant to
Section 6.11, in each case as amended, the “Intellectual Property Security
Agreement”), duly executed by

 

39



--------------------------------------------------------------------------------

each Loan Party, together with evidence that all action that the Administrative
Agent may reasonably request in order to perfect the Liens created under the
Intellectual Property Security Agreement has been taken;

(v) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party, CSC
Holdings and NMG Holdings as the Administrative Agent may reasonably require
evidencing the identity, authority and capacity of each Responsible Officer
thereof authorized to act as a Responsible Officer in connection with this
Agreement and the other Loan Documents to which such Loan Party, CSC Holdings
and NMG Holdings is a party or is to be a party;

(vi) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party, CSC Holdings and NMG
Holdings is duly organized or formed, and that each Loan Party, CSC Holdings and
NMG Holdings is validly existing, in good standing and qualified to engage in
business in each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, except to
the extent that failure to do so would not reasonably be expected to have a
Materially Adverse Effect;

(vii) a certified copy of the LLC Agreement of the Borrower and equivalent
organization or formation documents of CSC Holdings, NMG Holdings and each Loan
Party;

(viii) a favorable opinion of Sullivan & Cromwell LLP, counsel to the Loan
Parties, CSC Holdings and NMG Holdings addressed to the Administrative Agent and
each Lender, as to the matters set forth in Exhibit J and such other matters
concerning the Loan Parties and the Loan Documents as the Required Lenders may
reasonably request;

(ix) a certificate of a Responsible Officer of each Loan Party, CSC Holdings and
NMG Holdings either (A) attaching copies of all consents, licenses and approvals
required in connection with the consummation by such Person of the Transaction
and the execution, delivery and performance by such Person and the validity
against such Person of the Loan Documents to which it is a party, and such
consents, licenses and approvals shall be in full force and effect, or
(B) stating that no such consents, licenses or approvals are so required;

(x) (A) not less than ten days prior to the Closing Date, or such lesser period
prior to the Closing Date as may be agreed to by the Administrative Agent, the
Audited Financial Statements and (B) unaudited financial statements of the
Parent Guarantor for any interim quarterly periods that have ended since the
date of the most recent of such audited financial statements at least 45 days
prior to the Closing Date;

(xi) a certificate signed by a Responsible Officer of the Borrower certifying
that since June 24, 2012 there has been no Material Adverse Effect (as defined
in the Formation Agreement);

(xii) a certificate attesting to the Solvency of the Parent Guarantor and the
Borrower, taken as a whole, after giving effect to the Transaction and the
incurrence of Indebtedness related thereto), from a senior financial officer of
the Parent Guarantor;

 

40



--------------------------------------------------------------------------------

(xiii) certified copies of each of the Related Documents, duly executed by the
parties thereto, together with all agreements, instruments and other documents
delivered in connection therewith as the Administrative Agent shall reasonably
request; and

(xv) such other assurances, certificates, documents, consents or opinions as the
Administrative Agent reasonably may require.

(b) (i) All fees required to be paid to the Administrative Agent and the Joint
Leads on or before the Closing Date shall have been paid and (ii) all fees
required to be paid to the Lenders on or before the Closing Date shall have been
paid.

(c) The Borrower shall have paid all reasonable out of pocket fees, charges and
disbursements of counsel to the Administrative Agent (directly to such counsel
if requested by the Administrative Agent) to the extent invoiced prior to or on
the Closing Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent).

(d) The Borrower shall have paid to each Existing Lender under the Existing
Credit Agreement (or to the Existing Agent on behalf of such Existing Lenders,
for further payment to each such Existing Lender on the Business Day immediately
following the Closing Date) all principal, all interest accrued through the
Closing Date and all other amounts due and owing to such Existing Lenders under
the Existing Credit Agreement (including, without limitation, all losses, costs
and expenses to which it is entitled pursuant to Article III and Section 12.04
of the Existing Credit Agreement).

(e) The Administrative Agent shall have received each Fee Letter, in each case
executed by each party thereto.

(f) The Administrative Agent and the Lenders shall have received, in form and
substance reasonably satisfactory to them, the documentation and other
information reasonably requested by the Administrative Agent or any Lenders in
connection with applicable “know your customer” rules and regulations and
Anti-Terrorism Laws, in each case at least three days prior to the Closing Date.

(g) The representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct on and as of the date of the Term Loans, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct as of such earlier date.

(h) The Administrative Agent shall have received a Loan Notice in accordance
with the requirements hereof.

Without limiting the generality of the provisions of the last paragraph of
Section 10.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

41



--------------------------------------------------------------------------------

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Borrower and the Parent Guarantor represent and warrant as of the Closing
Date to the Administrative Agent and the Lenders that:

5.01 Existence, Qualification and Power. The Borrower is a limited liability
company or corporation duly organized, validly existing and in good standing
under the Laws of its jurisdiction of organization and is duly qualified to
transact business and is in good standing in all jurisdictions in which such
qualification is necessary in view of the properties and assets owned and
presently intended to be owned and the business transacted and presently
intended to be transacted by it except for qualifications the lack of which,
singly or in the aggregate, have not had and would not reasonably be expected to
have a Materially Adverse Effect, and each of the Borrower and the Restricted
Subsidiaries has full power, authority and legal right to perform its
obligations under this Agreement, the Term Notes and the other Loan Documents to
which it is a party.

5.02 Subsidiaries; Affiliates; Loan Parties. Schedule 1.01 contains a complete
and correct list, as at the Closing Date, of all Subsidiaries of the Borrower
and a description of the legal nature of such Subsidiaries (including, with
respect to each Subsidiary, the address of its principal place of business and
its U.S. taxpayer identification number), the nature of the ownership interests
(shares of stock or general or limited partnership or other interests) in such
Subsidiaries and the holders of such interests and, except as disclosed to the
Lenders in writing prior to the Closing Date, the Borrower and each of its
Restricted Subsidiaries owns all of the ownership interests of its Subsidiaries
indicated in such Schedules as being owned by the Borrower or such Restricted
Subsidiary, as the case may be, free and clear of all Liens except those created
under the Collateral Documents, and all such ownership interests are validly
issued and, in the case of shares of stock, fully paid and non-assessable.

5.03 Authorization; No Contravention. The execution, delivery and performance by
each of the Borrower and the Restricted Subsidiaries of each Loan Document and
Related Document to which it is a party, and the Term Loans hereunder, have been
duly authorized by all necessary corporate or other organizational action and do
not and will not: (a) violate any Law currently in effect (other than violations
that, singly or in the aggregate, have not had and would not reasonably be
expected to have a Materially Adverse Effect), or any provision of any of the
Borrower’s or the Restricted Subsidiaries’ respective charters, by-laws or
membership agreements presently in effect; (b) conflict with or result in the
breach of, or constitute a default or require any consent (except for the
consents described on Schedule 5.03 hereto, each of which has been duly
obtained) under, or require any payment to be made (other than in the case of
Contractual Obligations that are satisfied and terminated in full on the Closing
Date concurrently with the consummation of the Transaction) under (i) any
Contractual Obligation to which the Borrower or any of the Restricted
Subsidiaries is a party or their respective properties may be bound or affected
or (ii) any order, injunction, writ or decree of any Governmental Authority or
any arbitral award to which the Borrower or any of the Restricted Subsidiaries
or their respective properties are subject (in each case under
Section 5.03(b)(i) and (ii), other than any conflict, breach, default or
required consent that, singly or in the aggregate, have not had and would not
reasonably be expected to have a Materially Adverse Effect); or (c) except as
provided under any Loan Document, result in, or require, the creation or
imposition of any Lien upon or with respect to any of the properties or assets
now owned or hereafter acquired by the Borrower or any of the Restricted
Subsidiaries.

 

42



--------------------------------------------------------------------------------

5.04 Financial Statements. The Borrower has, pursuant to Section 4.01(a)(x),
furnished to each Lender prior to the Closing Date:

(a) the Audited Financial Statements; and

(b) the unaudited financial statements of the Parent Guarantor for any interim
quarterly periods that have ended since the most recent of such Audited
Financial Statements and at least 45 days prior to the Closing Date.

All financial statements referred to above in clauses (a) and (b), (i) are
complete and correct in all material respects (subject, in the case of the
unaudited financial statements referred to above, to year-end and audit
adjustments), (ii) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and (iii) fairly present the consolidated financial condition of the
Parent Guarantor as at the respective dates of the balance sheets included in
such financial statements and the results of operations of such entity or groups
of entities for the respective periods ended on said dates.

None of the Borrower and its Restricted Subsidiaries had on any of said dates
any material contingent liabilities, liabilities for Taxes, unusual forward or
long-term commitments or unrealized or anticipated losses from any unfavorable
commitments or operations which are substantial in amount, except as referred to
or reflected or provided for in said financial statements of the Borrower and
its consolidated Restricted Subsidiaries as at said respective dates or as
disclosed to the Lenders in writing prior to the Closing Date and except as
would not, individually or in the aggregate, reasonably be expected to have a
Materially Adverse Effect. Except as disclosed to the Lenders in writing prior
to the Closing Date, since June 24, 2012, there has been no change in the
financial condition (from that shown by the respective balance sheets as at
June 24, 2012 included in said financial statements) of the businesses or
operations of the Borrower and the Restricted Subsidiaries taken as a whole
except for changes that would not reasonably be expected to have a Materially
Adverse Effect (after giving effect to the Indebtedness contemplated to be
incurred on the Closing Date and the use of proceeds thereof).

5.05 Litigation; Compliance with Laws. There are no actions, suits, proceedings,
claims or disputes pending, or to the knowledge of the Borrower or any
Restricted Subsidiary threatened, against the Borrower or any Restricted
Subsidiary or any of their respective properties or assets, before any court or
arbitrator or by or before any Governmental Authority that, singly or in the
aggregate, would reasonably be expected to have a Materially Adverse
Effect. None of the Borrower nor any Restricted Subsidiary is in default under
or in violation of or with respect to any Laws or any writ, injunction or decree
of any court, arbitrator or Governmental Authority except for minor defaults
which, if continued unremedied, would not reasonably be expected to have a
Materially Adverse Effect.

5.06 Titles and Liens. Except as set forth on Schedule 5.06, each of the
Borrower and the Restricted Subsidiaries has good title to its properties and
assets, free and clear of all Liens except those permitted by Section 7.01
hereof.

5.07 Regulation U; Investment Company Act.

(a) None of the proceeds of the Term Loans shall be used to purchase or carry,
or to reduce or retire or refinance any credit incurred to purchase or carry,
any Margin Stock or to extend credit to others for the purpose of purchasing or
carrying any Margin Stock. If requested by any Lender, the Borrower will furnish
to the Lenders statements in conformity with the requirements of Regulation U.

 

43



--------------------------------------------------------------------------------

(b) None of the Borrower, the Parent Guarantor, NMG Holdings, or any Restricted
Subsidiary of the Borrower is registered or is required to be registered as an
“investment company” under the Investment Company Act.

5.08 Taxes. Each of the Borrower and the Restricted Subsidiaries has filed all
Federal, state and other material tax returns which are required to be filed
under any law applicable thereto except such returns as to which the failure to
file, singly or in the aggregate, has not had and would not reasonably be
expected to have a Materially Adverse Effect, and has paid, or made provision
for the payment of, all Taxes shown to be due pursuant to said returns or
pursuant to any assessment received by the Borrower or any of the Restricted
Subsidiaries, except such Taxes, if any, as are being contested in good faith
and as to which adequate reserves have been provided or as to which the failure
to pay, individually or in the aggregate, has not had and would not reasonably
be expected to have a Materially Adverse Effect.

5.09 Full Disclosure. None of the financial statements referred to in
Section 5.04 hereof, certificates or any other written statements delivered by
or on behalf of the Borrower or any Restricted Subsidiary to the Administrative
Agent or any Lender contains, as at the Closing Date, any untrue statement of a
material fact nor do such financial statements, certificates and such other
written statements, taken as a whole, omit to state a material fact necessary to
make the statements contained therein in light of the known conditions under
which they were made not misleading.

5.10 No Default. None of the Borrower nor any Restricted Subsidiary thereof is
in default in the payment or performance or observance of any Contractual
Obligation, which default, either alone or in conjunction with all other such
defaults, has had or would reasonably be expected to have a Materially Adverse
Effect.

5.11 Approval of Regulatory Authorities. Except as set forth on Schedule 5.03
hereto, no approval or consent of, or filing or registration with, any
Governmental Authority is required in connection with (a) the execution,
delivery and performance by, or enforcement against the Borrower or any of the
Restricted Subsidiaries of any Loan Document or Related Document to which it is
a party or for the consummation of the Transaction, (b) the grant by the
Borrower or any Restricted Subsidiary that is a Guarantor of the Liens granted
by it pursuant to the Collateral Documents, (c) the perfection or maintenance of
the Liens created under the Collateral Documents (including the first priority
nature thereof) or (d) the exercise by the Administrative Agent or any Lender of
its rights under the Loan Documents or the remedies in respect of the Collateral
pursuant to the Collateral Documents. All approvals, consents, filings,
registrations or other actions described in Schedule 5.03 have been duly
obtained, taken, given or made and are in full force and effect (other than as
set forth in Schedule 5.03).

5.12 Binding Agreements. This Agreement constitutes, and each other Loan
Document when executed and delivered will constitute, the legal, valid and
binding obligations of each of the Borrower and the Restricted Subsidiaries
which is a party thereto, enforceable in accordance with their respective terms
(except for limitations on enforceability under bankruptcy, reorganization,
insolvency and other similar laws affecting creditors’ rights generally and
limitations on the availability of the remedy of specific performance imposed by
the application of general equitable principles).

5.13 Insurance. The properties of the Borrower and its Restricted Subsidiaries
are insured (which insurance may be maintained by CSC Holdings on behalf of the
Borrower and its Restricted Subsidiaries) with reputable insurance companies not
Affiliates of CSC Holdings or the Borrower (except for captive insurance
companies), in such amounts with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or the applicable Restricted
Subsidiary operates, except to the extent that any failure to do so would not
reasonably be expected to have a Materially Adverse Effect.

 

44



--------------------------------------------------------------------------------

5.14 ERISA Compliance. The assets and liabilities of the Business that were
contributed to or assumed by the Borrower pursuant to the Formation Agreement
excluded the “employee benefit plans” (as such term is defined in Section 3(3)
of ERISA) maintained by Tribune or Tribune’s ERISA Affiliates, except that
(i) Tribune agreed to continue to provide benefits under certain of its welfare
benefit plans and defined contribution plans to employees of the Business
through the end of 2008 (or a period of 180 days from closing if longer) and the
Borrower agreed to reimburse Tribune for the cost of such benefits,
(ii) Borrower assumed accrued but unpaid vacation liabilities, (iii) Borrower
agreed to accept a trust-to-trust transfer to one or more of its defined
contribution plans and (iv) Borrower assumed the applicable collective
bargaining agreements. As of the Closing Date, except that would not reasonably
be expected to have a Materially Adverse Effect, neither the Borrower nor any
ERISA Affiliate has, as a result of maintaining or terminating a Plan or
Multiemployer Plan prior to the Closing Date, (i) incurred, or reasonably
expects to incur, any liability under Title IV of ERISA with respect to any
Plan, (ii) incurred, or reasonably expects to incur, any liability under
Section 4201 of ERISA with respect to a Multiemployer Plan or Section 4243 with
respect to a Plan, or (iii) engaged in a transaction during the past five years
that could be subject to Section 4069 or 4212(c) of ERISA.

5.15 Intellectual Property. The Borrower and its Restricted Subsidiaries own, or
possess the right to use, all of the registered trademarks, service marks, trade
names, copyrights, and patents embodied in the Collateral that are material for
the operation of their respective businesses, (collectively, “IP Rights”), and
Schedule 5.15 sets forth a complete and accurate list of all such IP Rights. To
the knowledge of the Borrower, the IP Rights do not infringe upon any
intellectual property rights held by any other Person. Except as set forth on
Schedule 5.15, there is not now pending nor, to the knowledge of the Borrower,
since the date of the Formation Agreement, has there been threatened any action,
suit, arbitration or proceeding to contest, oppose, cancel or otherwise
challenge the validity, ownership, enforceability or use of any of the IP Rights
that remains unresolved, which, either individually or in the aggregate, would
reasonably be expected to have a Materially Adverse Effect.

5.16 Solvency. The Parent Guarantor and the Borrower, taken as a whole, after
giving effect to the Transaction and the incurrence of Indebtedness related
thereto, are Solvent.

5.17 Casualty, Etc. Neither the businesses nor the properties of any of the
Borrower or any of its Restricted Subsidiaries are affected by any fire,
explosion, accident, strike, lockout or other labor dispute, drought, storm,
hail, earthquake, embargo, act of God or of the public enemy or other casualty
(whether or not covered by insurance) that, either individually or in the
aggregate, would reasonably be expected to have a Materially Adverse Effect.

5.18 Collateral Documents. The provisions of the Collateral Documents are
effective to create in favor of the Administrative Agent for the benefit of the
Secured Parties a legal, valid and enforceable first priority Lien (subject to
Liens permitted by Section 7.01) on all right, title and interest of the
Borrower and the Restricted Subsidiaries that are Guarantors in the Collateral
described therein. Except for filings completed prior to the Closing Date or as
otherwise contemplated hereby or by the Collateral Documents, no filing or other
action will be necessary to perfect such Liens.

5.19 Environmental Compliance. Except as set forth on Schedule 5.19 and with
such exceptions as, individually or in the aggregate, would not reasonably be
expected to have a Materially Adverse Effect:

 

45



--------------------------------------------------------------------------------

(i) (A) the business of the Borrower and the Restricted Subsidiaries is in
compliance with all applicable Environmental Laws; and (B) the Real Property (as
used in this Section 5.19, such term shall have the meaning specified in the
Formation Agreement) is in compliance with all applicable Environmental Laws;

(ii) (A) to the knowledge of the Borrower and the Restricted Subsidiaries, there
are no underground storage tanks on any of the Real Property, and (B) no
Hazardous Materials have been spilled or released in, on or under any of the
Real Property in an amount that would trigger a reporting or remediation
obligation under current Environmental Laws;

(iii) neither the Borrower nor any of the Restricted Subsidiaries have received
any written notice, order, directive, claim or demand from any Governmental
Authority with respect to any actual or potential liability under Environmental
Laws on the part of the Borrower or any Restricted Subsidiary in connection with
the business of the Borrower and the Restricted Subsidiaries that remains
outstanding;

(iv) none of the Borrower or any of the Restricted Subsidiaries nor any of their
respective predecessors is currently in any negotiations, agreements or
undertakings with any Person relating to any cleanup of Hazardous Materials on
the Real Property or otherwise relating to the business of the Borrower and the
Restricted Subsidiaries;

(v) no Hazardous Materials generated by the Borrower or any of the Restricted
Subsidiaries in connection with the business of the Borrower and the Restricted
Subsidiaries are the subject of a written claim or demand from any third party;

(vi) no actions or proceedings are pending or, to the knowledge of the Borrower,
threatened, to revoke, modify or terminate any permit issued to the Borrower or
any Restricted Subsidiary under Environmental Laws; and

(vii) with respect to the business of the Borrower and the Restricted
Subsidiaries, neither the Borrower nor the Restricted Subsidiaries are the
subject of any outstanding written notice, order or Contractual Obligation with
any Governmental Authority or other Person relating to the business of the
Borrower and the Restricted Subsidiaries regarding Environmental Laws.

5.20 Other Credit Agreements. Schedule 5.06 (Existing Liens) and Schedule 7.02
(Outstanding Indebtedness) contain complete and correct lists, as at
September 23, 2012, of all credit agreements, indentures, purchase agreements,
obligations in respect of letters of credit, guarantees and other instruments
presently in effect (including Capitalized Lease Obligations) providing for,
evidencing, securing or otherwise relating to any Indebtedness of the Borrower
and the Restricted Subsidiaries in a principal or face amount equal to
$1,000,000 or more and such lists correctly set forth the names of the debtor or
lessee and creditor or lessor with respect to the Indebtedness outstanding or to
be outstanding thereunder, the rate of interest or rentals, a description of any
security given or to be given therefor, and the maturity or maturities or
expiration date or dates thereof.

 

46



--------------------------------------------------------------------------------

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Term Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied, the Borrower
shall, and shall cause each Restricted Subsidiary to:

6.01 Financial Statements; Certificates and Other Information. Deliver to the
Administrative Agent and each Lender, in form and detail reasonably satisfactory
to the Administrative Agent and the Required Lenders:

(a) Beginning with the fiscal quarter of the Borrower ended September 23, 2012,
as soon as available and in any event within 60 days after the end of each of
the first three quarters of each fiscal year of the Borrower: (A) consolidated
statements of operations of the Parent Guarantor, the Borrower and the
Restricted Subsidiaries, taken together, for such quarter and for the period
from the beginning of such fiscal year to the end of such quarter and (B) the
related consolidated balance sheets and consolidated cash flow statements of the
Parent Guarantor, the Borrower and the Restricted Subsidiaries, taken together,
as at the end of such quarter (which financial statements (other than statements
of cash flows), beginning with the fiscal quarter of the Borrower ended
September 23, 2012, shall set forth in comparative form the corresponding
figures as at the end of and for the corresponding quarter in the preceding
fiscal year) all in reasonable detail and accompanied by (x) a certificate in
the form of Exhibit D-1 hereto of a senior financial executive of the Parent
Guarantor, certifying such financial statements as fairly presenting the
financial condition and results of operations of the respective entities covered
thereby in accordance with GAAP, excluding accompanying footnotes to the
consolidated financial statements and subject, however, to year-end and audit
adjustments, which certificate shall include a statement that the senior
financial executive signing the same has no knowledge, except as specifically
stated, that any Event of Default has occurred and is continuing and
(y) management’s discussion and analysis of results of operations for the period
covered thereby.

(b) As soon as available and in any event within 120 days after the end of each
fiscal year of the Borrower: (A) consolidated audited statements of operations
of the Parent Guarantor, the Borrower and the Restricted Subsidiaries, taken
together, for such fiscal year and (B) the related consolidated balance sheets
and cash flow statements of the Parent Guarantor, the Borrower and the
Restricted Subsidiaries, taken together, as at the end of such fiscal year
(which financial statements (other than cash flow statements) shall set forth in
comparative form the corresponding figures as at the end of and for the
preceding fiscal year), all in reasonable detail and prepared in accordance with
GAAP and accompanied by (x) to the extent available, an opinion of a Registered
Public Accounting Firm of nationally recognized standing selected by the
Borrower and reasonably acceptable to the Required Lenders as to said
consolidated financial statements of the Parent Guarantor, the Borrower and the
Restricted Subsidiaries and a certificate of such accountants stating that, in
making the examination necessary for said opinion, they obtained no knowledge,
except as specifically stated, of any failure by the Parent Guarantor, the
Borrower or any Restricted Subsidiaries to perform or observe any of its
covenants relating to financial matters in this Agreement, (y) a certificate in
the form of Exhibit D-2 hereto of a senior financial executive of the Borrower
stating that such financial statements are correct and complete and fairly
present the financial condition and results of operations of the respective
entities covered thereby as at the end of and for such fiscal year and that the
executive signing the same has no knowledge, except as specifically stated, that
any Event of Default has occurred and is continuing and (z) management’s
discussion and analysis of results of operations for the period covered thereby.

 

47



--------------------------------------------------------------------------------

(c) Promptly after their becoming available, copies of financial statements and
reports which CSC Holdings shall have sent to the holders of notes under the CSC
Holdings Indenture or which the Parent Guarantor shall have received as a holder
of the Cablevision Notes, and copies of all regular and periodic reports, if
any, which the Borrower or any Restricted Subsidiary shall have filed with the
SEC, or any governmental agency substituted therefor, or with any national
securities exchange.

(d) [Reserved].

(e) As soon as practicable and in any event within ten days after any senior
executive of the Borrower or any Restricted Subsidiary or of any general partner
of any Restricted Subsidiary shall have obtained knowledge of the occurrence of
a Default, a statement describing such Default and the action which is proposed
to be taken with respect thereto.

(f) From time to time, with reasonable promptness, such further information
regarding the business, affairs and financial condition of the Borrower or any
of the Restricted Subsidiaries or any of their respective Affiliates or other
affiliates as the Administrative Agent or any Lender, through the Administrative
Agent, may reasonably request.

(g) Concurrently with the delivery of the financial statements referred to in
Section 6.01(a) and (b), a list of any new, or redesignation with respect to,
Restricted Subsidiaries and Unrestricted Subsidiaries.

(h) Within 30 days after each June 30 and December 31, beginning with
December 31, 2012, a Compliance Certificate from the Borrower, duly completed
and signed by the chief executive officer, chief financial officer, treasurer or
controller of the Borrower, certifying that the Borrower is in compliance with
Section 7.10 as of such June 30 or December 31.

Documents required to be delivered pursuant to Section 6.01(a), (b) or (c) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower, CSC Holdings or
Cablevision posts such documents, or provides a link thereto on the website on
the Internet at the website address listed on Schedule 12.02; or (ii) on which
such documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (A) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(B) the Borrower shall notify the Administrative Agent, each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. Except for such Compliance Certificates, the
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Lead Arranger will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with

 

48



--------------------------------------------------------------------------------

respect to the Borrower or its securities) (each, a “Public Lender”). The
Borrower hereby agrees that it will use commercially reasonable efforts to
identify that portion of the Borrower Materials not otherwise publicly filed
with the SEC that may be distributed to the Public Lenders and that (w) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower
shall be deemed to have authorized the Administrative Agent, the Lead Arranger
and the Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws; (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Investor”; and (z) the Administrative Agent and the Lead Arranger shall
be entitled to treat any Borrower Materials that are not marked “PUBLIC” as
being suitable only for posting on a portion of the Platform not designated
“Public Investor.”

6.02 Taxes and Claims. Each of the Borrower and the Restricted Subsidiaries will
pay and discharge all Taxes imposed upon it or upon its income or profits, or
upon any properties or assets belonging to it and all other lawful claims which,
if unpaid, could be reasonably expected to become a Lien (other than Liens
permitted pursuant to Section 7.01) upon the property of the Borrower or any of
the Restricted Subsidiaries, provided that none of the Borrower or the
Restricted Subsidiaries shall be required to pay any such Tax, fee or other
claim as to which the Borrower or the Restricted Subsidiaries have a good faith
basis to believe is not due and owing and, to the extent then appropriate, the
payment thereof is being contested in good faith and by proper proceedings,
provided that it maintains adequate reserves in accordance with GAAP with
respect thereto.

6.03 Insurance. Each of the Borrower and the Restricted Subsidiaries (or CSC
Holdings on behalf of the Borrower and the Restricted Subsidiaries) will
maintain insurance issued by financially sound and reputable insurance companies
with respect to its properties and business in such amounts and against such
risks as is usually carried by owners of similar businesses and properties in
the same general areas in which the Borrower or such Restricted Subsidiary
operates. The Borrower will furnish to any Lender, upon the request of such
Lender from time to time, full information as to the insurance maintained in
accordance with this Section 6.03.

6.04 Maintenance of Existence; Conduct of Business. Each of the Borrower and the
Restricted Subsidiaries will preserve, renew and maintain in full force and
effect its legal existence and good standing under the Laws of the jurisdiction
of its organization, and all of its rights, privileges, licenses and franchises,
except (i) where a failure to do so, individually or in the aggregate, would not
be reasonably expected to have a Materially Adverse Effect or (ii) pursuant to a
Permitted Restricted Subsidiary Transaction.

6.05 Maintenance of and Access to Properties. Each of the Borrower and the
Restricted Subsidiaries will maintain, preserve and protect its properties and
assets necessary in its business in good working order and condition, ordinary
wear and tear excepted and except where a failure to do so, individually or in
the aggregate, would not be reasonably expected to have a Materially Adverse
Effect, and will permit representatives of the respective Lenders to visit and
inspect such properties, and to examine and make extracts from its books and
records, during normal business hours.

6.06 Compliance with Laws. Each of the Borrower and the Restricted Subsidiaries
will comply with the requirements of all applicable Laws (including but not
limited to Environmental Laws) and all orders, writs, injunctions and decrees of
any Governmental Authority, a breach of which Laws, orders, writs, injunctions
or decrees would be reasonably expected to have, individually or in the
aggregate, a Materially Adverse Effect, except where contested in good faith and
by proper proceedings if it maintains adequate reserves in accordance with GAAP
with respect thereto.

 

49



--------------------------------------------------------------------------------

6.07 Litigation. Each of the Borrower and the Restricted Subsidiaries will
promptly give to the Administrative Agent notice in writing (and the
Administrative Agent will notify each Lender) of all actions, suits,
proceedings, claims or disputes before any courts, arbitrators or Governmental
Authority against it or, to its knowledge, otherwise affecting it or any of its
respective properties or assets, except actions, suits, proceedings, claims or
disputes which would not be reasonably expected to, individually or in the
aggregate, have a Materially Adverse Effect. Following the initial notice of
each such action, suit, proceeding, claim or dispute, supplementary notices of
all material developments in respect thereof shall be given from time to time in
like manner. The parties hereby acknowledge that the prompt notice required by
this Section 6.07 shall be satisfied by public reporting of such actions, suits,
proceedings, claims or disputes by the Borrower, CSC Holdings or Cablevision
with the SEC in a filing made pursuant to Securities Laws.

6.08 Subsidiaries. The Borrower may, at any time, designate any Subsidiary that
is acquired or created after the Closing Date as an Unrestricted Subsidiary by
prior written notice to the Administrative Agent; provided that the Borrower
shall only be permitted to so designate a newly formed or acquired Subsidiary as
an Unrestricted Subsidiary after the Closing Date so long as (a) no Default or
Event of Default exists or would result therefrom, (b) such Subsidiary does not
own any capital stock or Indebtedness of, or own or hold a Lien on any property
of CSC Holdings, NMG Holdings, the Parent Guarantor, the Borrower or any other
Restricted Subsidiary of the Borrower that is not a subsidiary of the Subsidiary
to be so designated, and (c) such Unrestricted Subsidiary shall be capitalized
(to the extent capitalized by the Borrower or any of its Subsidiaries) through
Investments permitted by, and in compliance with, Section 7.03(h) with any
assets owned by such Unrestricted Subsidiary at the time of the initial
designation thereof to be treated as Investments pursuant to Section 7.03(h);
provided that at the time of the initial Investment, the Borrower shall
designate such entity as an Unrestricted Subsidiary in a written notice to the
Administrative Agent. The Borrower may designate any Unrestricted Subsidiary to
be a Restricted Subsidiary for purposes of this Agreement (each, a “Subsidiary
Redesignation”); provided that (i) such Unrestricted Subsidiary, both before and
after giving effect to such designation, shall be a wholly owned Subsidiary of
the Borrower, (ii) no Default or Event of Default then exists or would occur as
a consequence of any such Subsidiary Redesignation, (iii) there shall be
Liquidity of at least $25,000,000 after giving effect to such Subsidiary
Redesignation and based on the good faith projections prepared by the Borrower
for the period from the date of the Subsidiary Redesignation to the later of the
subsequent June 30 and December 31, the Borrower shall be in compliance with
Section 7.10 on each of June 30 and December 31 following the date of such
Subsidiary Redesignation, (iv) all representations and warranties contained
herein and in the other Loan Documents shall be true and correct in all material
respects with the same effect as though such representations and warranties had
been made on and as of the date of such Subsidiary Redesignation (both before
and after giving effect thereto), unless stated to relate to a specific earlier
date, in which case such representations and warranties shall be true and
correct in all material respects as of such earlier date, (v) the Borrower shall
have delivered to the Administrative Agent an officer’s certificate executed by
a Responsible Officer, certifying to the best of such officer’s knowledge,
compliance with the requirements of preceding clauses (i) through (iv),
inclusive, and containing the calculations required by the preceding
clause (iii), and (vi) any Unrestricted Subsidiary subject to a Subsidiary
Redesignation or any Subsidiary formed or acquired as a Restricted Subsidiary
may not thereafter be designated as an Unrestricted Subsidiary. Notwithstanding
anything to the contrary herein, as of the Closing Date, all subsidiaries of the
Borrower shall be deemed to be Restricted Subsidiaries.

 

50



--------------------------------------------------------------------------------

6.09 Books and Records. (a) Maintain proper books of record and account, in
which entries that are full, true and correct in all material respects and are
in conformity with GAAP consistently applied shall be made of all material
financial transactions and material matters involving the assets and business of
the Borrower or such Restricted Subsidiary, as the case may be; and (b) except
to the extent failure to do so would not reasonably be expected to have a
Materially Adverse Effect, maintain such books of record and account in
conformity with all applicable requirements of any Governmental Authority having
regulatory jurisdiction over the Borrower or such Subsidiary, as the case may
be.

6.10 Use of Proceeds. Use the proceeds of the Term Loans (i) to finance the
Transaction, and (ii) for general corporate purposes not in contravention of any
Law or of any Loan Document.

6.11 Covenant to Guarantee Obligations and Give Security. Upon (x) the formation
or acquisition of any new direct or indirect wholly-owned Subsidiary (other than
an Unrestricted Subsidiary, any CFC or a Subsidiary that is held directly or
indirectly by a CFC) by any Loan Party or (y) the acquisition of any property by
any Loan Party if such property, in the reasonable judgment of the
Administrative Agent, shall not already be subject to a perfected first priority
security interest in favor of the Administrative Agent for the benefit of the
Secured Parties, then the Borrower shall, at the Borrower’s expense:

(a) within 30 days (or such longer period as the Administrative Agent may agree
in its reasonable discretion) after such formation or acquisition, cause such
Subsidiary (if it has not already done so), to duly execute and deliver to the
Administrative Agent a guaranty or guaranty supplement, in form and substance
reasonably satisfactory to the Administrative Agent, guaranteeing the Borrower’s
obligations under the Loan Documents,

(b) within 30 days (or such longer period as the Administrative Agent may agree
in its reasonable discretion) after such formation or acquisition, furnish to
the Administrative Agent a description of the real and personal properties of
such Subsidiary or such newly-acquired property, in detail reasonably
satisfactory to the Administrative Agent,

(c) within 45 days (or such longer period as the Administrative Agent may agree
in its reasonable discretion) after such formation or acquisition, cause such
Subsidiary (if it has not already done so) to duly execute and deliver to the
Administrative Agent Supplemental Collateral Documents, as specified by and in
form and substance reasonably satisfactory to the Administrative Agent (or in
substantially the form attached to the Security Agreement, if applicable)
(including delivery of all Pledged Interests in and of such Subsidiary, and
other instruments of the type specified in Section 4.01(a)(iii)),

(d) within 60 days (or such longer period as the Administrative Agent may agree
in its reasonable discretion) after such formation or acquisition, cause such
Subsidiary (if it has not already done so) to take any actions required under
the Security Agreement (including the recording of mortgages, the filing of UCC
financing statements, the giving of notices and the endorsement of notices on
title documents) may be reasonably requested by the Administrative Agent to vest
in the Administrative Agent (or in any representative of the Administrative
Agent designated by it) valid and subsisting Liens on the properties subject to
the Supplemental Collateral Documents delivered pursuant to this Section 6.11,
and

(e) as promptly as practicable after such formation or acquisition in the case
of any Material Real Property, deliver, upon the request of the Administrative
Agent in its reasonable discretion, to the Administrative Agent the items
specified on Exhibit D to the Security Agreement.

 

51



--------------------------------------------------------------------------------

6.12 Further Assurances and Post-Closing Covenant.

(a) Promptly upon written request of the Administrative Agent, (i) correct any
material defect or error that may be discovered in any Loan Document or in the
execution, acknowledgment, filing or recordation thereof, and (ii) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments as the Administrative Agent may reasonably require from time to time
in order to (A) comply with the Loan Documents, (B) to the fullest extent
permitted by applicable Law, subject any of the Collateral covered by any of the
Collateral Documents to the Liens in favor of the Administrative Agent for the
benefit of the Lenders, and (C) perfect and maintain the validity, effectiveness
and priority of any of the Collateral Documents and any of the Liens created
thereunder.

(b) Deliver to Administrative Agent, within the applicable time periods set
forth therein (which periods may be extended by up to an additional 30 days by
the Administrative Agent in its sole discretion), in form and substance
reasonably satisfactory to Administrative Agent, the items described on Schedule
6.12 hereto. All representations and warranties contained in this Agreement and
the other Loan Documents shall be deemed modified to the extent necessary to
effect the foregoing (and to permit the taking of the actions described above
within the required time periods, rather than as elsewhere provided in the Loan
Documents); provided, that (i) to the extent any representation and warranty
would not be true because the foregoing actions were not taken on the Closing
Date, the respective representation and warranty shall be required to be true
and correct in all material respects at the time the respective action is taken
(or was required to be taken) in accordance with the foregoing provisions of
this Section 6.12 (and Schedule 6.12) and (ii) all representations and
warranties relating to the Collateral Documents shall be required to be true in
all material respects immediately after the actions required to be taken by this
Section 6.12 (and Schedule 6.12) have been taken (or were required to be taken).

ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Term Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied, the Borrower
shall not, nor shall it permit any Restricted Subsidiary to, directly or
indirectly:

7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, or sign
or file or suffer to exist under the Uniform Commercial Code of any jurisdiction
a financing statement that names the Borrower or any of its Restricted
Subsidiaries as debtor, or assign any accounts or other right to receive income,
other than the following:

(a) Liens pursuant to any Loan Document, Secured Hedge Agreement or Secured Cash
Management Agreement;

(b) Liens securing indebtedness permitted under Section 7.02(h) and Liens
existing on the Closing Date and listed on Schedule 5.06 and any renewals or
extensions thereof, provided that (i) the property (or, so long as the value of
the subject property is not materially increased, type of property) covered
thereby is not changed, (ii) the amount secured or benefited thereby is not
increased except as contemplated by clause (e) of Section 7.02, (iii) the direct
or any contingent obligor with respect thereto is not changed, and (iv) any
renewal or extension of the obligations secured or benefited thereby is
permitted by clause (e) of Section 7.02;

 

52



--------------------------------------------------------------------------------

(c) Liens for taxes not yet subject to penalties for non-payment or which are
being contested in good faith and by appropriate proceedings;

(d) Liens imposed by Law, such as carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business;

(e) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation, other than any Lien imposed by
ERISA;

(f) deposits to secure the performance of bids, tenders, trade contracts and
leases (other than Indebtedness), public or statutory obligations, surety and
appeal bonds, contested taxes or import duties, or for the payment of rent, and
other obligations of a like nature incurred in the ordinary course of business;

(g) easements, rights-of-way, restrictions, survey exceptions, reservations,
rights of others for rights of way, sewers, electric lines, telegraph and
telephone lines, zoning and other restrictions and other similar encumbrances
affecting real property or liens incidental to the conduct of the business of
the Borrower or any Restricted Subsidiary or to the ownership of its properties
(i) incurred in the ordinary course of business, (ii) not incurred in connection
with Indebtedness or other extension of credit, and (iii) which, in the
aggregate, do not materially detract from the value of the property subject
thereto or materially impair its use in the operation of the business of the
applicable Person;

(h) Liens securing judgments or awards for the payment of money not constituting
an Event of Default under Section 9.01(g);

(i) Liens securing Indebtedness permitted under Section 7.02(g); to the extent
such liens attach only to the property acquired with or subject to such
Indebtedness;

(j) shared Liens on Collateral having a priority equal to or less than the
priority granted under the Loan Documents or securing Indebtedness incurred
under a revolving credit facility; provided that the Administrative Agent shall
be a party to an intercreditor agreement pertaining to collateral sharing issues
containing terms equivalent to those in effect in the then current market, as
reasonably determined by the Administrative Agent) (collectively, “Permitted
Senior Indebtedness”);

(k) Liens existing on property or assets prior to the acquisition thereof and
not incurred in contemplation of the acquisition, by the Borrower or any
Restricted Subsidiary pursuant to Investments permitted under the provisions of
Section 7.03 if such Lien does not extend to any other assets or property of the
Borrower or any Restricted Subsidiary;

(l) Liens on cash, Cash Equivalents, and other funds or securities on deposit or
maintained with a depository institution, broker-dealer, securities or
commodities broker or other financial intermediary, in each case arising in the
ordinary course of business by operation of applicable Law;

(m) Liens consisting of purchase money security interests, reclamation rights
and similar statutory rights arising by operation of applicable Law in favor of
the seller of goods to the Borrower or any Restricted Subsidiary so long as such
Liens secure only the purchase price of and apply only to the goods or other
property sold;

 

53



--------------------------------------------------------------------------------

(n) Liens on property securing Indebtedness permitted under Section 7.02(c);

(o) Liens in favor of issuers of performance bonds issued pursuant to the
request of and for the account of the Borrower or any Restricted Subsidiary in
the ordinary course of business; provided that such Liens do not extend to a
material portion of the Collateral;

(p) licenses of Intellectual Property Collateral (as defined in the Security
Agreement) in the ordinary course of business, sublicenses of licenses for
Patents, Trademarks, Trade Secrets and Copyrights (each as defined in the
Security Agreement) in the ordinary course of business and any restrictions on
assignability and transferability and/or on use of Patents, Trademarks, Trade
Secrets and Copyrights contained in any licenses therefor in the ordinary course
of business; and

(q) Liens (i) created in the ordinary course of business and customary in the
relevant industry or (ii) not otherwise permitted by this Section 7.01, so long
as the aggregate outstanding principal amount of the obligations secured by
(i) and (ii) above does not exceed (as to the Borrower and all Restricted
Subsidiaries) $10,000,000 at any one time outstanding.

7.02 Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:

(a) Permitted Subordinated Indebtedness for borrowed money, not having
amortization nor maturing prior to 91 days after the Maturity Date, and in a
principal amount aggregating at any one time not more than $100,000,000 to be
used for Investments permitted under Section 7.03(g);

(b) Permitted Senior Indebtedness in an aggregate amount not to exceed
$50,000,000 at any time;

(c) Indebtedness of a Subsidiary of the Borrower owed to the Borrower or a
Restricted Subsidiary of the Borrower, which Indebtedness shall (i) in the case
of Indebtedness owed to a Loan Party, constitute “Pledged Debt” under the
Security Agreement, (ii) if owed to a Restricted Subsidiary that is not a
Guarantor, be on the same subordination terms as those contained in the
Subsidiary Guaranty and (iii) if owed to the Borrower or a Restricted
Subsidiary, be otherwise permitted under the provisions of Section 7.03;

(d) Indebtedness under the Loan Documents;

(e) Indebtedness outstanding on the Closing Date and listed on Schedule 7.02 in
an aggregate amount not to exceed $2,500,000 at any time outstanding, and any
refinancings, refundings, renewals or extensions thereof; provided that the
direct or any contingent obligor with respect thereto is not changed, as a
result of or in connection with such refinancing, refunding, renewal or
extension;

(f) Guarantees of the Borrower or any Restricted Subsidiary in respect of
Indebtedness otherwise permitted hereunder of the Borrower or any other
Restricted Subsidiary;

(g) Indebtedness in respect of Capitalized Lease Obligations and purchase money
obligations for fixed or capital assets; provided, however, that the aggregate
amount of all such Indebtedness at any one time outstanding shall not exceed
$10,000,000;

 

54



--------------------------------------------------------------------------------

(h) Indebtedness of any Person that becomes a Subsidiary of the Borrower after
the Closing Date, which Indebtedness, in the case of a Restricted Subsidiary, is
existing at the time such Person becomes a Restricted Subsidiary of the Borrower
(other than Indebtedness incurred solely in contemplation of such Person’s
becoming a Restricted Subsidiary of the Borrower), and any refinancings,
refundings, renewals or extensions thereof; provided that the amount of such
Indebtedness is not increased at the time of such refinancing, refunding,
renewal or extension except by an amount equal to a reasonable premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such refinancing and by an amount equal to any existing commitments
unutilized thereunder and the direct or any contingent obligor with respect
thereto is not changed, as a result of or in connection with such refinancing,
refunding, renewal or extension; and provided, still further, that the terms
relating to principal amount, amortization, maturity, collateral (if any) and
subordination (if any), and other material terms taken as a whole, of any such
refinancing, refunding, renewing or extending Indebtedness, and of any agreement
entered into and of any instrument issued in connection therewith, are no less
favorable in any material respect to the Subsidiaries that are obligors
thereunder, or to the Lenders, than the terms of any agreement or instrument
governing the Indebtedness being refinanced, refunded, renewed or extended and
the interest rate applicable to any such refinancing, refunding, renewing or
extending Indebtedness does not exceed the then applicable market interest rate;

(i) Indebtedness under or reimbursement obligations in respect of letters of
credit and bankers acceptances issued for performance, surety, appeal or
indemnity bonds or in respect of workers compensation or other statutory
obligations incurred in the ordinary course of business;

(j) Indebtedness arising from netting services, overdraft protection, cash
management services, AHC services, endorsements or instruments and other items
for deposit in the ordinary course of business;

(k) Indebtedness permitted under the provisions of Section 7.03;

(l) trade payables and other liabilities (including claims for labor, materials
and supplies) accrued or incurred in the ordinary course of business other than
through the borrowing of money;

(m) accruals, claims or amounts not yet delinquent under employment or
consulting agreements, for wages, health, vacation and other benefits, or in
respect of benefit plans or programs, including accrued expenses, pension
liabilities, deferred compensation, bonus plans, option plans, medical, dental,
health and other plans providing benefits to employees;

(n) judgments or awards for the payment of money not constituting an Event of
Default under Section 9.01(g);

(o) amounts due on delinquent accounts payable which are being contested in good
faith if adequate reserves with respect thereto are maintained on the books of
the applicable Person;

(p) Indebtedness incurred as consideration for any acquisition permitted
hereunder and consisting solely of a deferred or contingent obligation to
deliver Equity Interests in the Parent Guarantor or any direct or indirect
parent of the Parent Guarantor or any Guarantee by the Borrower of any
obligation to the extent such obligation can be satisfied (at the option of the
Borrower) by the delivery of Equity Interests in the Parent Guarantor or any
direct or indirect parent of the Parent Guarantor;

 

55



--------------------------------------------------------------------------------

(q) obligations under or in respect of interest rate Swap Contracts entered into
by such Person in the ordinary course of business not for speculative purposes;
and

(r) obligations under contracts providing for the acquisition of or provision of
goods or services (including leases or licenses of property) incurred in the
ordinary course of business for which the Borrower or any of its Restricted
Subsidiaries may be jointly and severally liable with other Subsidiaries of the
Borrower as to which costs are allocated (as among the Borrower and its
Subsidiaries) based on cost, usage or other reasonable method of allocation;
provided that the undertaking of such liabilities are not intended as a guaranty
or other credit support of such obligations.

7.03 Investments. Make or hold any Investments, except:

(a) Investments by the Borrower and its Subsidiaries in the form of Cash
Equivalents or short term marketable securities.

(b) advances to officers, directors and employees of the Borrower and
Subsidiaries in an aggregate amount not to exceed $1,000,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;

(c) (i) Investments by the Borrower and its Subsidiaries in their respective
Subsidiaries outstanding on the Closing Date, (ii) additional Investments by the
Borrower and its Subsidiaries in Loan Parties, and (iii) additional Investments
by Subsidiaries of the Borrower that are not Loan Parties in other Subsidiaries
that are not Loan Parties;

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(e) Guarantees permitted by Section 7.02;

(f) Investments existing on the Closing Date (other than those referred to in
Section 7.03(c)(i)) and set forth on Schedule 5.08;

(g) the purchase or other acquisition of all of the Equity Interests in, or all
or substantially all of the property of, any Person that, upon the consummation
thereof, will be a Restricted Subsidiary wholly-owned directly by the Borrower
or one or more of its wholly-owned Restricted Subsidiaries (including as a
result of a merger or consolidation); provided that, with respect to each
purchase or other acquisition made pursuant to this Section 7.03(g):

(i) any such newly-created or acquired Subsidiary shall be a Restricted
Subsidiary and shall comply with the requirements of Section 6.11;

(ii) the lines of business of the Person to be (or the property which is to be)
so purchased or otherwise acquired shall be substantially the same lines of
business or reasonable extensions thereof as one or more of the principal
businesses of the Borrower and its Subsidiaries in the ordinary course;

 

56



--------------------------------------------------------------------------------

(iii) such purchase or other acquisition shall not include or result in any
contingent liabilities that would reasonably be expected to be material to the
business, financial condition, operations or prospects of the Borrower and its
Subsidiaries, taken as a whole (as determined in good faith by the board of
directors (or the persons performing similar functions) of the Borrower or such
Subsidiary if the board of directors is otherwise approving such transaction
and, in each other case, by a Responsible Officer);

(iv) (A) immediately before and immediately after giving pro forma effect to any
such purchase or other acquisition, no Default shall have occurred and be
continuing and (B) immediately after giving effect to such purchase or other
acquisition, the Borrower and its Subsidiaries shall be in pro forma compliance
with the covenant set forth in Section 7.10, such compliance to be determined on
the basis of the financial information most recently delivered to the
Administrative Agent and the Lenders pursuant to Section 6.01(a) or (b) as
though such purchase or other acquisition had been consummated as of the first
day of the fiscal period covered thereby; and

(v) the Borrower shall have delivered to the Administrative Agent and each
Lender, at least five Business Days prior to the date on which any such purchase
or other acquisition is to be consummated, a certificate of a Responsible
Officer, in form and substance reasonably satisfactory to the Administrative
Agent and the Required Lenders, certifying that all of the requirements set
forth in this clause (g) have been satisfied or will be satisfied on or prior to
the consummation of such purchase or other acquisition;

(h) Investments by the Borrower and its Restricted Subsidiaries not otherwise
permitted under this Section 7.03 in an aggregate amount not to exceed
$40,000,000 at any time outstanding; provided that, with respect to each
Investment made pursuant to this Section 7.03(h):

(i) any determination of the amount of such Investment shall include all cash
consideration plus assumptions of debt, liabilities and other obligations in
connection therewith) paid or assumed by the Borrower and its Restricted
Subsidiaries in connection with such Investment; and

(ii) (A) immediately before and immediately after giving pro forma effect to any
such purchase or other acquisition, no Default shall have occurred and be
continuing and (B) immediately after giving effect to such purchase or other
acquisition, the Borrower and its Subsidiaries shall be in pro forma compliance
with the covenant set forth in Section 7.10, such compliance to be determined on
the basis of the financial information most recently delivered to the
Administrative Agent and the Lenders pursuant to Section 6.01(a) or (b) as
though such Investment had been consummated as of the first day of the fiscal
period covered thereby; and

(i) Investments made out of the Available Amount less any amount of Restricted
Payments made pursuant to Section 7.06(d), so long as (A) immediately before and
after giving effect to any such Investment, no Default shall have occurred and
be continuing, (B) immediately after giving pro forma effect to such Investment,
the Borrower and its Subsidiaries shall be in pro forma compliance with the
covenant set forth in Section 7.10, such compliance to be determined on the
basis of the financial information most recently delivered to the Administrative
Agent and the Lenders pursuant to Section 6.01(a) or (b) as though such
Investment had been consummated as of the first day of the fiscal period covered
thereby, and (C) the Borrower shall have $25,000,000 of unrestricted cash
available.

 

57



--------------------------------------------------------------------------------

7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Event of Default exists or would result therefrom:

(a) any Restricted Subsidiary may merge with (i) the Borrower, provided that the
Borrower shall be the continuing or surviving Person, or (ii) any one or more
other Restricted Subsidiaries, provided that when any wholly-owned Subsidiary is
merging with another Subsidiary, such wholly-owned Subsidiary shall be the
continuing or surviving Person;

(b) any Loan Party (other than the Borrower) may Dispose of all or substantially
all of its assets (upon voluntary liquidation or otherwise) to the Borrower or
to another Loan Party;

(c) any Restricted Subsidiary that is not a Loan Party may dispose of all or
substantially all its assets (upon voluntary liquidation or otherwise) to
(i) another Restricted Subsidiary that is not a Loan Party or (ii) to a Loan
Party;

(d) the Borrower and its Subsidiaries may consummate the Transaction;

(e) in connection with any acquisition permitted under Section 7.03, any
Subsidiary of the Borrower may merge into or consolidate with any other Person
or permit any other Person to merge into or consolidate with it; provided that
(i) in the case of a merger to which a wholly owned Subsidiary of the Borrower
is a party, the Person surviving such merger shall be a wholly owned Subsidiary
of the Borrower and (ii) in the case of any merger to which any Loan Party
(other than the Borrower) is a party, a Loan Party is the surviving Person; and

(f) any of the Borrower’s Subsidiaries may merge into or consolidate with any
other Person or permit any other Person to merge into or consolidate with it;
provided, however, that in the case of any such merger to which any Loan Party
(other than the Borrower) is a party, a Loan Party is the surviving Person.

7.05 Dispositions. Make any Disposition or enter into any agreement to make any
Disposition, except:

(a) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property or
(iii) such property is no longer used or useful in the ordinary course of
business;

(b) Dispositions of property by any Subsidiary to the Borrower or to a
wholly-owned Subsidiary; provided that if the transferor of such property is a
Restricted Subsidiary, the transferee thereof must either be the Borrower or a
Restricted Subsidiary; provided, further that if the transferor is a Guarantor,
the transferee must be either the Borrower or a Guarantor;

(c) Dispositions permitted by Section 7.04;

(d) Dispositions not otherwise permitted under clauses (a), (b) or (c) above,
provided that (i) no Event of Default has occurred or would result therefrom,
and (ii) the purchase price of the asset being Disposed of is payable in not
less than 75% cash; provided, however, that any Disposition pursuant to
Section 7.05(d) shall be for the fair market value of such asset;

 

58



--------------------------------------------------------------------------------

(e) Dispositions of property, whether now owned or hereafter acquired, that is
obsolete, worn out, damaged, surplus or otherwise no longer used or useful in
the ordinary course of business;

(f) Dispositions of Cash Equivalents, inventory or other current assets in the
ordinary course of business;

(g) sales or other Dispositions without recourse and in the ordinary course of
business of overdue or disputed accounts receivable in connection with the
compromise or collection thereof;

(h) the licensing or sublicensing of intellectual property rights and other
transfers of copyrighted material in the ordinary course of business; and

(i) the settlement of tort or other litigation claims, provided that if any such
settled claim shall have a value or potential claim in excess of $5,000,000, the
board of directors or similar governing entity of the Borrower determines it to
be fair and reasonable in light of the circumstances;

and provided, further, that no Disposition will be permitted of any of the
following assets: (A) Newsday or its related website www.newsday.com, and
(B) the Cablevision Notes except to the extent permitted under Section 7.18.

7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that, so long as no Default shall have occurred and be continuing at the
time of any action described below or would result therefrom:

(a) the Borrower may pay management fees or enter into or permit to exist any
agreement or arrangement for the payment of management fees, so long as such
fees are expressly subordinated to the Term Facility and so long as such
management fees do not, in the aggregate, exceed $15,000,000 in any calendar
year;

(b) the Borrower may pay guarantee fees pursuant to guarantees permitted under
Section 7.02(f), or enter into or permit to exist any agreement or arrangement
for the payment of guarantee fees, so long as such fees are expressly
subordinated to the Term Facility and so long as such guarantee fees do not, in
the aggregate, exceed $1,000,000 at any time;

(c) the Borrower may make Restricted Payments to allow Newsday Holdings LLC to
pay taxes in an aggregate amount not to exceed the amount the Borrower would be
obligated to pay if such Borrower were not a pass-through entity and were a
taxpayer entity; and

(d) so long as immediately after giving pro forma effect to such Restricted
Payment, the Borrower shall be in pro forma compliance with the covenant set
forth in Section 7.10 such compliance to be determined on the basis of the
financial information most recently delivered to the Administrative Agent and
the Lenders pursuant to Section 6.01(a) or (b) as though such Restricted Payment
had been consummated as of the first day of the fiscal period covered thereby,
the Borrower may make Restricted Payments from the Available Amount, less any
Investments made pursuant to Section 7.03(i).

 

59



--------------------------------------------------------------------------------

7.07 Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and its Restricted Subsidiaries on the Closing Date or any business
substantially related or incidental thereto, other than reasonable extensions
thereof.

7.08 Transactions with Affiliates. The Borrower shall not, and shall not permit
any of its Restricted Subsidiaries to sell, lease, transfer or otherwise dispose
of any of its properties or assets to or purchase any property or assets from,
or enter into any contract, agreement, understanding, loan, advance or guarantee
with, or for the benefit of, an Affiliate of the Borrower that is not CSC
Holdings or a CSC Holdings Restricted Subsidiary, having a value, or for
consideration having a value, in excess of $10,000,000 individually or in the
aggregate unless the board of directors (or the persons duly authorized to
perform similar functions) of the Borrower or such Restricted Subsidiary shall
make a good faith determination that the terms of such transaction are, taken as
a whole, no less favorable to the Borrower or such Restricted Subsidiary, as the
case may be, than those which might be available in a comparable transaction
with an unrelated Person. For purposes of clarification, this Section 7.08 shall
not apply to any Restricted Payment permitted by Section 7.06.

7.09 Payment Restrictions Affecting Subsidiaries. Enter into or permit to exist
any Contractual Obligation (other than this Agreement or any other Loan
Document) that (a) limits the ability (i) of any Restricted Subsidiary to make
Restricted Payments to the Borrower or any Guarantor or to otherwise transfer
property to or invest in the Borrower or any Guarantor, except for any agreement
in effect (A) on the Closing Date and set forth on Schedule 7.09 or (B) at the
time any Subsidiary becomes a Restricted Subsidiary of the Borrower, so long as
such agreement was not entered into solely in contemplation of such Person
becoming a Restricted Subsidiary of the Borrower, (ii) of any Restricted
Subsidiary to Guarantee the Indebtedness of the Borrower or (iii) of the
Borrower or any Restricted Subsidiary to create, incur, assume or suffer to
exist Liens on property of such Person; provided, however, that this clause
(iii) shall not prohibit any negative pledge incurred or provided in favor of
any holder of Indebtedness permitted under Section 7.02(g) solely to the extent
any such negative pledge relates to the property financed by or the subject of
such Indebtedness; or (b) requires the grant of a Lien to secure an obligation
of such Person if a Lien is granted to secure another obligation of such Person.

7.10 Minimum Liquidity. Fail to maintain, as of each June 30 and December 31,
Liquidity of at least $25,000,000.

7.11 Capital Expenditures. Make or become legally obligated to make any Capital
Expenditure, except for Capital Expenditures in the ordinary course of the
conduct of its business as permitted by Section 7.07, which shall include, for
the avoidance of doubt, the purchase of printing presses.

7.12 [Reserved].

7.13 Accounting Changes. Make any change in (a) accounting policies or reporting
practices, except as required or permitted by GAAP, or (b) fiscal year.

7.14 Prepayments, Etc. of Indebtedness. (a) Satisfy any Indebtedness under
Section 7.02(p), other than with the Equity Interests in the Parent Guarantor,
or (b) prepay, redeem, purchase, defease or otherwise satisfy prior to the
scheduled maturity thereof in any manner, or make any payment in violation of
any subordination terms of, any Indebtedness, except (i) the prepayment of the
Term Loans in accordance with the terms of this Agreement and (ii) regularly
scheduled or required repayments or redemptions of Indebtedness set forth in
Schedule 7.02 and refinancings and refundings of such Indebtedness in compliance
with Section 7.02(e).

 

60



--------------------------------------------------------------------------------

7.15 Amendment, Etc. of Organization Documents and Related Documents and
Indebtedness. (a) Make any amendment to its Organizational Documents that would
be material and adverse to the Lenders; (b) cancel or terminate, consent to or
accept any cancellation or termination of, amend, modify or change in any manner
any term or condition of, or give any consent, waiver or approval under, any
provision of the Related Documents if the effect of such cancellation,
termination, amendment, modification, change, consent or waiver would change any
right afforded to any of the Secured Parties under the Related Documents or be
reasonably likely to have a Materially Adverse Effect, or (c) amend, modify or
change in any manner any term or condition of any subordinated Indebtedness of
the Borrower or any Restricted Subsidiary if such amendment, modification or
change affects the subordination provisions thereof or makes the terms and
conditions of such subordinated Indebtedness, taken as a whole, more restrictive
to the Borrower or such Restricted Subsidiary (or any other Loan Party that is
an obligor in respect of such subordinated Indebtedness).

7.16 Speculative Transactions. Engage, or permit any of its Restricted
Subsidiaries to enter into any commodity options or futures contracts (other
than for hedges in connection with the business of the Borrower or the
Restricted Subsidiaries) or any similar speculative transactions.

7.17 Subsidiaries. Designate any Subsidiaries in existence on the Closing Date
as Unrestricted Subsidiaries.

7.18 Cablevision Notes. Directly or indirectly, structurally or contractually
subordinate the Cablevision Notes or consent to any changes related to the
interest rate, principal, maturity or covenants of the Cablevision Notes except,
to the extent that any proceeds are received by the Parent Guarantor upon
repayment of all or part of the Cablevision Notes and:

(a) such proceeds are invested in (i) Replacement Cablevision Notes or senior
notes of CSC Holdings having (A) a fair market value (together with any
remaining Cablevision Notes) not less than the principal amount then outstanding
under the Term Facility, (B) a cash coupon of not less than 7% per annum, and
(C) other terms and conditions at least as favorable to the holders of such
notes as the Cablevision Notes; or (ii) cash and Cash Equivalents of the type
referred to in clause (a) or (e) of the definition of “Cash Equivalents”; and

(b) to the extent of the Excess Amount, such proceeds are used for any other
purpose not prohibited by this Agreement.

ARTICLE VIII

CSC HOLDINGS

8.01 CSC Holdings Representations and Warranties. CSC Holdings represents and
warrants as of the Closing Date to the Administrative Agent and the Lenders
that:

(a) Existence, Qualification and Power. Each of CSC Holdings and the CSC
Restricted Subsidiaries are a limited liability company or corporation duly
organized, validly existing and in good standing under the Laws of its
jurisdiction of organization and is duly qualified to transact business and is
in good standing in all jurisdictions in which such qualification is necessary
in view of the properties and assets owned and presently intended to be owned
and the business transacted and presently intended to be transacted by it except
for qualifications the lack of which, singly or in the aggregate, have not had
and would not reasonably be expected to have a Materially Adverse CSC Effect,
and each of CSC Holdings and the CSC Restricted Subsidiaries has full power,
authority and legal right to perform its obligations under this Agreement and
the other Loan Documents to which it is a party

 

61



--------------------------------------------------------------------------------

(b) Authorization; No Contravention. The execution, delivery and performance by
each of CSC Holdings and the CSC Restricted Subsidiaries, of each Loan Document
and Related Document to which it is a party, have been duly authorized by all
necessary corporate or other organizational action and do not and will
not: (a) subject to the consummation of the action described in Section 5.11
hereof, violate any Law currently in effect (other than violations that, singly
or in the aggregate, have not had and would not reasonably be expected to have a
Materially Adverse CSC Effect), or any provision of any of CSC Holdings’ or the
CSC Restricted Subsidiaries’ respective charters, by-laws or membership
agreements presently in effect; (b) conflict with or result in the breach of, or
constitute a default or require any consent (except for the consents described
on Schedule 5.03 hereto, each of which has been duly obtained) under, or require
any payment to be made under (i) any Contractual Obligation to which CSC
Holdings or any of the CSC Restricted Subsidiaries is a party or its properties
may be bound or affected or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which CSC Holdings or any of the
CSC Restricted Subsidiaries or their respective properties are subject, (in each
case, other than any conflict, breach, default or required consent that, singly
or in the aggregate, have not had and would not reasonably be expected to have a
Materially Adverse CSC Effect); or (c) except as provided under any Loan
Document, result in, or require, the creation or imposition of any Lien upon or
with respect to any of the properties or assets now owned or hereafter acquired
by CSC Holdings or any of the CSC Restricted Subsidiaries.

(c) Financial Condition. CSC Holdings has furnished to each Lender:

(i) The consolidated balance sheet of CSC Holdings and its consolidated
Subsidiaries as at December 31, 2011, and the related consolidated statements of
operations and stockholders’ deficiency for the fiscal year ended on said date,
as included in CSC Holdings’ Form 10-K dated December 31, 2011, said financial
statements having been certified by an independent Registered Public Accounting
Firm of nationally recognized standing; and

(ii) The unaudited consolidated balance sheets of CSC Holdings and its
consolidated Subsidiaries as at June 30, 2012 and the related consolidated
statements of operations for the quarter then ended as included in CSC Holdings’
Form 10-Q dated June 30, 2012.

(d) Litigation; Compliance with Laws. There are no actions, suits, proceedings,
claims or disputes pending, or to the knowledge of CSC Holdings or any of the
CSC Restricted Subsidiaries threatened, against CSC Holdings or any of the CSC
Restricted Subsidiaries or any of their respective properties or assets, before
any court or arbitrator or by or before any Governmental Authority that, singly
or in the aggregate, would reasonably be expected to have a Materially Adverse
CSC Effect. Neither CSC Holdings nor any CSC Restricted Subsidiary is in default
under or in violation of or with respect to any Laws or any writ, injunction or
decree of any court, arbitrator or Governmental Authority except for minor
defaults which, if continued unremedied, would not reasonably be expected to
have a Materially Adverse CSC Effect.

(e) Investment Company Act. None of CSC Holdings, any Person Controlling CSC
Holdings, or any Subsidiary of CSC Holdings is or is required to be registered
as an “investment company” under the Investment Company Act.

(f) Taxes. Each of CSC Holdings and the CSC Restricted Subsidiaries has filed
all Federal, state and other material tax returns which are required to be filed
under any law applicable thereto except such returns as to which the failure to
file, singly or in the aggregate,

 

62



--------------------------------------------------------------------------------

has not had and would not reasonably be expected to have a Materially Adverse
CSC Effect, and has paid, or made provision for the payment of, all Taxes shown
to be due pursuant to said returns or pursuant to any assessment received by CSC
Holdings or any of the CSC Restricted Subsidiaries, except such Taxes, if any,
as are being contested in good faith and as to which adequate reserves have been
provided or as to which the failure to pay, individually or in the aggregate,
has not had and would not reasonably be expected to have a Materially Adverse
CSC Effect.

(g) Full Disclosure. None of the financial statements referred to in
Section 8.01(c), certificates or any other written statements delivered by or on
behalf of CSC Holdings or any of the CSC Restricted Subsidiaries to the
Administrative Agent or any Lender contains, as at the Closing Date, any untrue
statement of a material fact nor do such financial statements, certificates and
such other written statements, taken as a whole, omit to state a material fact
necessary to make the statements contained therein in light of the known
conditions under which they were made not misleading.

(h) No Default. None of CSC Holdings and the CSC Restricted Subsidiaries is in
default in the payment or performance or observance of any Contractual
Obligation, which default, either alone or in conjunction with all other such
defaults, has had or would reasonably be expected to have a Materially Adverse
CSC Effect.

(i) Approval of Regulatory Authorities. No approval or consent of, or filing or
registration with, any Governmental Authority is required in connection with
(a) the execution, delivery and performance by, or enforcement against, CSC
Holdings of any Loan Document or Related Document to which it is a party, or
(b) the exercise by the Administrative Agent of its rights under the Loan
Documents in respect of the Guaranty made by CSC Holdings under Article XI.

(j) Binding Agreements. This Agreement constitutes, and each other Loan Document
when executed and delivered will constitute, the legal, valid and binding
obligations of CSC Holdings and the CSC Restricted Subsidiaries, enforceable in
accordance with their respective terms (except for limitations on enforceability
under bankruptcy, reorganization, insolvency and other similar laws affecting
creditors’ rights generally and limitations on the availability of the remedy of
specific performance imposed by the application of general equitable
principles).

8.02 CSC Holdings Covenants. So long as any Lender shall have any Term
Commitment hereunder, any Loan or other Obligation hereunder shall remain unpaid
or unsatisfied:

(a) Financial Statements; Certificates and Other Information. CSC Holdings shall
deliver to the Administrative Agent and each Lender, in form and detail
reasonably satisfactory to the Administrative Agent and the Required Lenders:

(i) Within 30 days after CSC Holdings is required to file the same with the SEC,
copies of the annual reports and quarterly reports and of the information,
documents and other reports which CSC Holdings may be required to file with the
SEC pursuant to Section 13(a), 13(c) or 15(d) of the Securities Exchange Act of
1934, as amended.

 

63



--------------------------------------------------------------------------------

(ii) If CSC Holdings is not required to file with the SEC such reports and other
information referred to in clause (i) above, CSC Holdings shall furnish to each
Lender and file with the Administrative Agent (i) within 140 days after the end
of each fiscal year, annual reports containing the information required to be
contained in Items 1, 2, 3, 6, 7, 8 and 9 of Form 10-K promulgated under the
Securities Exchange Act of 1934, as amended, or substantially the same
information required to be contained in comparable items of any successor form,
and (ii) within 75 days after the end of each of the first three fiscal quarters
of each fiscal year, quarterly reports containing the information required to be
contained in Form 10-Q promulgated under the Securities Exchange Act of 1934, as
amended, or substantially the same information required to be contained in any
successor form.

(iii) At any time when CSC Holdings is not subject to Section 13 or 15(d) of the
Securities Exchange Act of 1934, as amended, upon the request of Lender or the
Administrative Agent, CSC Holdings shall promptly furnish or cause to be
furnished such information as is specified pursuant to Rule 144A(d)(4) under the
Securities Act of 1933, as amended (or any successor provision thereto), to such
Lender and the Administrative Agent.

Documents required to be delivered pursuant to this Section 8.02(a) (to the
extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date on which such documents are posted on CSC
Holdings’ behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that: (A) CSC Holdings shall deliver paper copies of such documents to the
Administrative Agent or any Lender that requests CSC Holdings to deliver such
paper copies until a written request to cease delivering paper copies is given
by the Administrative Agent or such Lender and (B) CSC Holdings shall notify the
Administrative Agent, each Lender (by telecopier or electronic mail) of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents. The
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by CSC Holdings with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

(b) CSC Holdings Corporate Existence. Subject to Section 8.02(j), CSC Holdings
shall do or cause to be done all things necessary to preserve and keep in full
force and effect its corporate existence and that of each CSC Holdings
Restricted Subsidiary and the corporate rights (charter and statutory),
corporate licenses of CSC Holdings and the CSC Holdings Restricted Subsidiaries,
except where a failure to do so, singly or in the aggregate, is not likely to
have a Materially Adverse CSC Effect; provided that CSC Holdings shall not be
required to preserve any such existence (except of CSC Holdings), right, license
or franchise if the board of directors of CSC Holdings or the board of directors
of the CSC Holdings Restricted Subsidiary concerned shall determine that the
preservation thereof is no longer desirable in the conduct of the business of
CSC Holdings or such CSC Holdings Restricted Subsidiary and that the loss
thereof is not disadvantageous in any material respect to the Lenders.

(c) CSC Holdings Payment of Taxes and Other Claims. CSC Holdings shall pay or
discharge or cause to be paid or discharged, before the same shall become
delinquent, (a) all material taxes, assessments and governmental charges levied
or imposed upon it or any CSC Holdings Subsidiary or upon the income, profits or
property of CSC Holdings or any of CSC

 

64



--------------------------------------------------------------------------------

Holdings’ Subsidiaries and (b) all material lawful claims for labor, materials
and supplies, which, if unpaid, might by law become a CSC Holdings Lien upon the
property of CSC Holdings or any CSC Holdings Restricted Subsidiary; provided,
however, that CSC Holdings shall not be required to pay or discharge or cause to
be paid or discharged any such tax, assessment, charge or claim whose amount,
applicability or validity is being contested in good faith by appropriate
proceedings and as to which adequate reserves have been provided.

(d) CSC Holdings Maintenance of Properties. CSC Holdings shall cause all
material properties owned by or leased to it or any CSC Holdings Restricted
Subsidiary and necessary in the conduct of its business or the business of such
CSC Holdings Restricted Subsidiary to be maintained and kept in normal
condition, repair and working order, ordinary wear and tear excepted; provided
that nothing in this Section 8.02(d) shall prevent CSC Holdings or any CSC
Holdings Restricted Subsidiary from discontinuing the use, operation or
maintenance of any of such properties, or disposing of any of them, if such
discontinuance or disposal is, in the judgment of the board of directors of CSC
Holdings or the board of directors of the CSC Holdings Restricted Subsidiary
concerned, or of any officer (or other agent employed by CSC Holdings or any CSC
Holdings Restricted Subsidiary) of CSC Holdings or such CSC Holdings Restricted
Subsidiary having managerial responsibility for any such property, desirable in
the conduct of the business of CSC Holdings or any CSC Holdings Restricted
Subsidiary and if such discontinuance or disposal is not adverse in any material
respect to the Lenders.

CSC Holdings shall provide or cause to be provided for itself and any CSC
Holdings Restricted Subsidiaries, insurance (including appropriate
self-insurance) against loss or damage of the kinds customarily insured against
by corporations similarly situated and owning like properties in the same
general areas in which CSC Holdings or such CSC Holdings Restricted Subsidiaries
operate.

(e) CSC Holdings’ Indebtedness. CSC Holdings shall not, and shall not permit any
CSC Holdings Restricted Subsidiaries to, directly or indirectly incur, create,
issue, assume, guarantee or otherwise become liable for, contingently or
otherwise, or become responsible for the payment of, contingently or otherwise,
any CSC Holdings Indebtedness (other than CSC Holdings Indebtedness between or
among any of CSC Holdings and the CSC Holdings Restricted Subsidiaries) unless,
after giving effect thereto, the Cash Flow Ratio shall be less than or equal to
9 to 1.

(f) CSC Holdings’ Liens. CSC Holdings shall not, and shall not permit any CSC
Holdings Restricted Subsidiary to, directly or indirectly incur, create, issue,
assume, or suffer to exist any CSC Holdings Lien of any kind, except for CSC
Holdings Permitted Liens, on or with respect to any of its property or assets,
whether owned at the Closing Date or thereafter acquired, or any income, profits
or proceeds therefrom, or assign or otherwise convey any right to receive income
thereon, unless (x) in the case of any CSC Holdings Lien securing CSC Holdings
Indebtedness that is subordinated in right of payment to the Guaranty pursuant
to Section 11.01, the Guaranty pursuant to Section 11.01 is secured by a CSC
Holdings Lien on such property, assets or proceeds that is senior in priority to
such CSC Holdings Lien and (y) in the case of any other CSC Holdings Lien, the
Guaranty pursuant to Section 11.01 is equally and ratably secured.

(g) CSC Holdings’ Restricted Payments. Except as otherwise provided in this
Section 8.02(g), CSC Holdings shall not, and shall not permit any CSC Holdings
Restricted Subsidiary to make any CSC Holdings Restricted Payment if (a) at the
time of such proposed CSC Holdings Restricted Payment, a Default or Event of
Default shall have occurred and be continuing or shall occur as a consequence of
such CSC Holdings Restricted Payment or

 

65



--------------------------------------------------------------------------------

(b) immediately after giving effect to such CSC Holdings Restricted Payment, the
aggregate of all CSC Holdings Restricted Payments shall exceed the sum of $2.7
billion plus an amount equal to the difference between the (i) Cumulative Cash
Flow Credit and (ii) 1.2 multiplied by Cumulative Interest Expense.

For purposes of this Section 8.02(g), the amount of any CSC Holdings Restricted
Payment, if other than cash, shall be based upon fair market value as determined
by the board of directors of CSC Holdings, whose good faith determination shall
be conclusive.

The foregoing provisions of this Section 8.02(g) shall not prevent (i) the
payment of any dividend within 60 days after the date of declaration thereof, if
at such date of declaration such payment complied with the foregoing provisions
of this Section 8.02(g); and (ii) retirement, redemption, purchase, defeasance
or other acquisition of any share of the capital stock of CSC Holdings or
warrants, rights or options to acquire capital stock of CSC Holdings in exchange
for, or out of the proceeds of a sale (within one year before or 180 days after
such retirement, redemption, purchase, defeasance or other acquisition) of,
other shares of the capital stock of CSC Holdings or warrants, rights or options
to acquire capital stock of CSC Holdings. For purposes of determining the
aggregate permissible amount of CSC Holdings Restricted Payments in accordance
with clause (b) of the first paragraph of this Section 8.02(g), all amounts
expended pursuant to clause (i) of this paragraph shall be included and all
amounts expended or received pursuant to clause (ii) of this paragraph shall be
excluded; provided, however, that amounts paid pursuant to clause (i) of this
paragraph shall be included only to the extent that such amounts were not
previously included in calculating CSC Holdings Restricted Payments.

For the purposes of this Section 8.02(g), the net proceeds from the issuance of
shares of capital stock of CSC Holdings upon conversion of CSC Holdings
Indebtedness shall be deemed to be an amount equal to (i) the accreted value of
such CSC Holdings Indebtedness on the date of such conversion and (ii) the
additional consideration, if any, received by CSC Holdings upon such conversion
thereof, less any cash payment on account of fractional share (such
consideration, if in property other than cash, to be determined by the board of
directors of CSC Holdings, whose good faith determination shall be conclusive
and evidenced by a board resolution). If CSC Holdings makes a CSC Holdings
Restricted Payment which, at the time of the making of such CSC Holdings
Restricted Payment, would in the good faith determination of CSC Holdings be
permitted under the requirements of this Section 8.02(g), such CSC Holdings
Restricted Payment shall be deemed to have been made in compliance with this
Section 8.02(g) notwithstanding any subsequent adjustments made in good faith to
CSC Holdings’ financial statements affecting Cumulative Cash Flow Credit or
Cumulative Interest Expense for any period.

(h) CSC Holdings’ Investments. CSC Holdings shall not, and shall not permit any
CSC Holdings Restricted Subsidiary to, directly or indirectly, (a) make any CSC
Holdings Investment or (b) allow any CSC Holdings Restricted Subsidiary to
become a CSC Holdings Unrestricted Subsidiary, in each case, unless (i) no
Default or Event of Default shall have occurred and be continuing or shall occur
as a consequence of such Investment and (ii) after giving effect thereto, the
Cash Flow Ratio shall be less than or equal to 9 to 1.

The foregoing provisions of this Section 8.02(h) shall not prohibit (a) any
renewal or reclassification of any CSC Holdings Investment existing on the
Closing Date or (b) trade credit extended on usual and customary terms in the
ordinary course of business.

 

66



--------------------------------------------------------------------------------

(i) CSC Holdings’ Transactions with Affiliates. CSC Holdings shall not, and
shall not permit any CSC Holdings Subsidiaries to sell, lease, transfer or
otherwise dispose of any of its properties or assets to or purchase any property
or assets from, or enter into any contract, agreement, understanding, loan,
advance or guarantee with, or for the benefit of, an Affiliate of CSC Holdings
that is not a CSC Holdings Subsidiary, having a value, or for consideration
having a value, in excess of $10,000,000 individually or in the aggregate unless
the Board of Directors of CSC Holdings shall make a good faith determination
that the terms of such transaction are, taken as a whole, no less favorable to
CSC Holdings or such CSC Holdings Subsidiary, as the case may be, than those
which might be available in a comparable transaction with an unrelated Person.
For purposes of clarification, this Section 8.02(i) shall not apply to any CSC
Holdings Restricted Payment permitted by Section 8.02(g).

(j) CSC Holdings May Consolidate, Etc., Only on Certain Terms. (A) CSC Holdings
shall not consolidate or merge with or into, or sell, assign, transfer, lease,
convey, or otherwise dispose of all or substantially all of its assets to, any
Person, unless:

(i) the Person formed by or surviving any such consolidation or merger (if other
than CSC Holdings), or to which such sale, assignment, transfer, lease,
conveyance or disposition shall have been made, is a corporation organized and
existing under the laws of the United States, any state thereof or the District
of Columbia and shall assume by joinder hereto all the obligations of CSC
Holdings under the Guaranty hereunder;

(ii) immediately before and immediately after such transaction, and after giving
effect thereto, no Default or Event of Default shall have occurred and be
continuing;

(iii) immediately after such transaction, and after giving effect thereto, the
Person formed by or surviving any such consolidation or merger, or to which such
sale, assignment, transfer, lease or conveyance or disposition shall have been
made (the “successor”), shall have a Cash Flow Ratio not in excess of 9 to 1;
and

(iv) CSC Holdings has delivered to the Administrative Agent an officer’s
certificate and an opinion of counsel, stating, as applicable to an officer’s
certificate or opinion as the case may be, that such consolidation, merger or
transfer complies with this Section 8.02(j) and that all conditions precedent
herein provided for relating to such transaction have been complied with.

Cash Flow Ratio for the purposes of this Section 8.02(j) shall be computed as if
any such successor were CSC Holdings.

(B) Upon any consolidation or merger, or any sale, assignment, transfer, lease
or conveyance or other disposition of all or substantially all of the assets, of
CSC Holdings in accordance with Section 8.02(j), the successor Person formed by
such consolidation or into which CSC Holdings is merged or to which such sale,
assignment, transfer, lease, conveyance or other disposition is made shall
succeed to, and be substituted for, and may exercise every right and power of,
CSC Holdings under this Agreement with the same effect as if such successor
Person had been named as CSC Holdings herein. When a successor assumes all the
obligations of its predecessor under this Agreement, the predecessor shall be
released from those obligations.

 

67



--------------------------------------------------------------------------------

ARTICLE IX

EVENTS OF DEFAULT AND REMEDIES

9.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Representations and Warranties. Any representation or warranty in this
Agreement or any other Loan Document or in any certificate, statement or other
document furnished to the Lenders or the Administrative Agent pursuant hereto
(including, without limitation, any amendment thereto), or any certification
made or deemed to have been made by the Borrower or any Restricted Subsidiary,
the Parent Guarantor, NMG Holdings or, with respect to Article VIII of this
Agreement, CSC Holdings, to any Lender or the Administrative Agent hereunder,
shall prove to have been incorrect, or shall be breached, in any material
respect when made or deemed made; provided that any representation made pursuant
to Section 4.01(g) in respect of the absence of any Default shall not constitute
an Event of Default if (i) at the time of such representation, such Default was
not known to a Responsible Officer and (ii) prior to such Default, the absence
of which is the subject of such representation, becoming an Event of Default,
such Default has been cured or waived in accordance with this Agreement; or

(b) Non-Payment. Default in the payment when due of any principal of the Term
Loans or default in the payment when due of interest on the Term Loans, or any
fee due hereunder or any other amount payable to any Lender hereunder, and the
failure to pay such interest, fee or such other amount within two Business Days
after the same becomes due; or

(c) Defaults. (I) Default by the Borrower, any of the Restricted Subsidiaries,
the Parent Guarantor or NMG Holdings in the performance or observance of its
agreements herein or in any other Loan Document, which shall remain unremedied
for 30 days after the earlier of (i) knowledge of such Default by an senior
executive of the Borrower or any Restricted Subsidiary concerned and (ii) notice
in writing thereof being given to the Borrower by any Lender or the
Administrative Agent, or

(II) Default by CSC Holdings in the performance or observance of any of its
agreements in (x) Section 8.02 (other than Section 8.02(b) and (j)) if CSC
Holdings does not cure such Default within 60 days of the Administrative Agent
notifying CSC Holdings in writing of the Default and (y) Section 8.02(b) and
(j) if CSC Holdings does not cure such Default within 30 days of the
Administrative Agent notifying CSC Holdings in writing of the Default;

The notices required under Section 9.01(c) must reference this Agreement,
specify the Default, demand that it be remedied and state that the notice is a
“Notice of Default”; or

(d) Cross-Default. (I) (A) Any Indebtedness of the Borrower or any of the
Restricted Subsidiaries in an aggregate principal amount of $5,000,000 or more,
excluding (i) any Indebtedness owing solely to the Borrower or a Restricted
Subsidiary and (ii) any Indebtedness for the deferred purchase price of property
or services owed to the Person providing such property or services as to which
the Borrower or such Restricted Subsidiary has a good faith basis to believe is
not due and owing and, to the extent then appropriate, is contesting its
obligation to pay the same in good faith and by proper proceedings and for which
the Borrower or such Borrower’s Restricted Subsidiary has established
appropriate reserves (such Indebtedness under clauses (i) and (ii) above herein
called “Borrower Excluded Indebtedness”), shall (i) become due before stated
maturity by the acceleration of the maturity thereof by reason of default or
(ii) become due by its terms and shall not be promptly paid or extended; or
(B) any default under any indenture, credit agreement or loan agreement or other
agreement or instrument under which

 

68



--------------------------------------------------------------------------------

Indebtedness of the Borrower or any of the Borrower’s Restricted Subsidiaries
constituting indebtedness for borrowed money in an aggregate principal amount of
$5,000,000 or more is outstanding (other than Borrower Excluded Indebtedness),
or by which any such Indebtedness is evidenced, shall have occurred and shall
continue for a period of time sufficient to permit the holder or holders of any
such Indebtedness (or a trustee or agent on its or their behalf) to accelerate
the maturity thereof or to enforce any Lien provided for by any such indenture,
agreement or instrument, as the case may be, unless such default shall have been
permanently waived by the respective holder of such Indebtedness;

(II) (A) Any Indebtedness of CSC Holdings in an aggregate principal amount of
$25,000,000 or more, excluding any Indebtedness for the deferred purchase price
of property or services owed to the Person providing such property or services
as to which CSC Holdings has a good faith basis to believe is not due and owing
and, to the extent then appropriate, is contesting its obligation to pay the
same in good faith and by proper proceedings and for which CSC Holdings has
established appropriate reserves (such Indebtedness called “CSC Holdings
Excluded Indebtedness”), shall (i) become due before stated maturity by the
acceleration of the maturity thereof by reason of default or (ii) become due by
its terms and shall not be promptly paid or extended; or (B) any default under
any indenture, credit agreement or loan agreement or other agreement or
instrument under which Indebtedness of CSC Holdings constituting indebtedness
for borrowed money in an aggregate principal amount of $25,000,000 or more is
outstanding (other than CSC Holdings Excluded Indebtedness), or by which any
such Indebtedness is evidenced, shall have occurred and shall continue for a
period of time sufficient to permit the holder or holders of any such
Indebtedness (or a trustee or agent on its or their behalf) to accelerate the
maturity thereof or to enforce any Lien provided for by any such indenture,
agreement or instrument, as the case may be, unless such default shall have been
permanently waived by the respective holder of such Indebtedness; or

(III) Interest or principal due on the Cablevision Notes is not paid when due
(whether at stated maturity, by the acceleration of the maturity or otherwise)
or within any applicable grace or cure period provided under the Cablevision
Notes Indenture or any Indebtedness consisting of any other Indebtedness into
which the proceeds of the Cablevision Notes have been invested pursuant to
Section 7.18(a) shall not be paid when due (whether at stated maturity, by the
acceleration of the maturity or otherwise); or

(e) Inability to Pay Debts; Attachment. CSC Holdings, the Borrower, the Parent
Guarantor, NMG Holdings or any of the Restricted Subsidiaries shall (i) apply
for or consent to the appointment of, or the taking of possession by, a
receiver, custodian, trustee or liquidator of itself or of all or a substantial
part of its property, (ii) admit in writing its inability, or be generally
unable, to pay its debts as they become due, (iii) make a general assignment for
the benefit of creditors, (iv) be adjudicated as bankrupt or insolvent,
(v) commence a voluntary case under any Debtor Relief Law (as now or hereafter
in effect), (vi) file a petition seeking to take advantage of any Debtor Relief
Law, (vii) acquiesce in writing to, or fail to controvert in a timely and
appropriate manner, any petition filed against CSC Holdings, the Borrower, the
Parent Guarantor, NMG Holdings or any Restricted Subsidiary in any involuntary
case under any such Debtor Relief Law, or (viii) take any action for the purpose
of effecting any of the foregoing; or

(f) Insolvency Proceedings, Etc. A case or other proceeding shall be commenced,
without the application, approval or consent of CSC Holdings, the Borrower, the
Parent Guarantor, NMG Holdings or any of the Restricted Subsidiaries, in any
court of competent jurisdiction, seeking the liquidation, reorganization,
dissolution, winding up, or composition or readjustment or debts of CSC
Holdings, the Borrower, the Parent Guarantor, NMG Holdings or

 

69



--------------------------------------------------------------------------------

any Restricted Subsidiary, the appointment of a trustee, receiver, custodian,
liquidator or the like of CSC Holdings, the Borrower, the Parent Guarantor, NMG
Holdings or such Restricted Subsidiary or of all or any substantial part of its
assets, or any other similar action with respect to CSC Holdings, the Borrower,
the Parent Guarantor or such Restricted Subsidiary under any Debtor Relief Law,
and such case or proceeding shall continue undismissed, or unstayed and in
effect, for any period of 30 consecutive days, or an order for relief against
CSC Holdings, the Borrower, the Parent Guarantor, NMG Holdings or any Restricted
Subsidiary shall be entered in an involuntary case under any Debtor Relief Law
(as now or hereafter in effect); or

(g) Judgments. (A) (i) Any one or more judgments for the payment of money in
excess of $5,000,000 shall be rendered against the Borrower, the Parent
Guarantor, NMG Holdings or any Restricted Subsidiary and such judgment shall
remain unsatisfied and in effect for any period of 30 consecutive days without a
stay of execution or (if a stay is not provided for by applicable law) without
having been fully bonded, or (ii) a final judgment or final judgments for the
payment of money are entered by a court or courts of competent jurisdiction
against the Borrower or any Restricted Subsidiary and either (x) an enforcement
proceeding shall have been commenced by any creditor upon such judgment or
(y) such judgment remains undischarged and unbonded for a period (during which
execution shall not be effectively stayed) of 60 days, provided that, the
aggregate of all judgments exceeds $10,000,000;

(B) (i) Any one or more judgments for the payment of money in excess of
$10,000,000 shall be rendered against CSC Holdings and such judgment shall
remain unsatisfied and in effect for any period of 30 consecutive days without a
stay of execution or (if a stay is not provided for by applicable law) without
having been fully bonded, or (ii) a final judgment or final judgments for the
payment of money are entered by a court or courts of competent jurisdiction
against CSC Holdings and either (x) an enforcement proceeding shall have been
commenced by any creditor upon such judgment or (y) such judgment remains
undischarged and unbonded for a period (during which execution shall not be
effectively stayed) of 60 days, provided that, the aggregate of all judgments
exceeds $20,000,000; or

(h) ERISA. (i) Any Termination Event shall occur; (ii) an application shall be
made for a minimum funding waiver with respect to any Plan; (iii) any Person
shall engage in any Prohibited Transaction involving any Plan; (iv) the Borrower
or any ERISA Affiliate is in “default” (as defined in Section 4219(c)(5) of
ERISA) with respect to payments to a Multiemployer Plan resulting from the
Borrower’s or any ERISA Affiliate’s complete or partial withdrawal (as described
in Section 4203 or 4205 of ERISA) from such Plan other than any payments that
are in dispute by the Borrower or ERISA Affiliate and, in any event, that exceed
$500,000; (v) the conditions for imposition of a lien under Section 303(k) of
ERISA shall have been met with respect to a Plan; (vi) a determination shall be
made that a Plan is in “at risk” status (within the meaning of Section 303 of
ERISA); (vii) the Borrower or any ERISA Affiliate shall fail to pay when due an
amount which is payable by it to the PBGC or to a Plan under Title IV of ERISA
and which, when aggregated with all other such amounts with respect to the
payment of which the Borrower and its ERISA Affiliates are at the time in
default, exceeds $500,000; (viii) a proceeding shall be instituted by a
fiduciary of any Plan against the Borrower or any ERISA Affiliate to enforce
Section 515 of ERISA and such proceeding shall not have been dismissed within 30
days thereafter; (ix) the assumption of, or any material increase in, the
contingent liability of the Borrower or any Restricted Subsidiary with respect
to any post-retirement welfare liability and such assumption or material
increase has had, or would reasonably be expected to have, a Materially Adverse
Effect; and by reason of any or all of such events described in clauses
(i) through (ix) as applicable there shall or could result in actual or
potential liability of the Borrower and any ERISA Affiliate that would
reasonably be expected to have a Materially Adverse Effect; or

 

70



--------------------------------------------------------------------------------

(i) Change of Control. (i) the Dolan Family Interests shall cease at any time to
have beneficial ownership (within the meaning of Rule 13d-3 (as in effect on the
Closing Date) promulgated under the Securities Exchange Act of 1934, as amended)
of shares of the capital stock of Cablevision having sufficient votes to elect
(or otherwise designate) at such time a majority of the members of the Board of
Directors of Cablevision, or (ii) Cablevision shall cease to own (free and clear
of all Liens) directly or indirectly 100% of the common stock of CSC Holdings,
or any Person (other than Cablevision) shall obtain the legal or contractual
right to own, or to cause the transfer of the ownership of, any of the common
stock of CSC Holdings or the Borrower, without regard to any required approval
of any other Person, or (iii) CSC Holdings shall cease, directly or indirectly,
to own and Control legally and beneficially at least 51% of the Equity Interests
in the Borrower, or (iv) the Parent Guarantor shall cease, directly or
indirectly, to own and Control legally and beneficially 100% of the Equity
Interests in the Borrower.

(j) Invalidity of Loan Documents. CSC Holdings, the Borrower, the Parent
Guarantor, NMG Holdings or any Restricted Subsidiary asserts or any Affiliate of
the Borrower institutes (and, where such Affiliate is not an Affiliate of
Cablevision, fails to dismiss within 30 days of demand) any proceedings seeking
to establish or any Person (other than the Administrative Agent, any Lender or
any other Secured Party) obtains a judgment establishing that (i) any material
provision of the Loan Documents is invalid, not binding or unenforceable or
(ii) the Lien created, or purported to be created, by the Loan Documents is not
a valid and perfected first priority security interest in the property in which
such Lien is created, or purported to be created, pursuant to the Loan
Documents; or

(k) Collateral Documents. Any Collateral Document after delivery thereof
pursuant to Sections 4.01 or 6.11 shall for any reason (other than pursuant to
the terms thereof) cease to create a valid and perfected first priority Lien
(subject to Liens permitted by Section 7.01) on a material portion of the
Collateral covered thereby other than as a result of any action or inaction by
the Administrative Agent, and such condition shall remain unremedied for a
period of 30 days after the earlier of (i) knowledge of such Default by a senior
executive of the Borrower or any Restricted Subsidiary concerned and (ii) notice
in writing thereof being given to the Borrower by any Lender or the
Administrative Agent; or

(l) Cablevision Notes. There shall occur any consent, amendment or waiver of any
of the terms (including related provisions) of the Cablevision Notes (or any
refinancing of the Cablevision Notes) related to indebtedness, restricted
payments, investments, liens or consolidations in, or the redemption of, the
Cablevision Notes (or any refinancing of the Cablevision Notes) materially
adverse to the Borrower as holder of the Cablevision Notes (or any refinancing
of the Cablevision Notes).

9.02 Remedies upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(i) declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitments and obligation shall be terminated;

(ii) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable to any Lender
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower; and

 

71



--------------------------------------------------------------------------------

(iii) exercise on behalf of itself and the Lenders all rights and remedies
available to it and such Lenders under the Loan Documents.

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable,
without further act of the Administrative Agent or any Lender.

9.03 Application of Funds. After the exercise of remedies provided for in
Section 9.02 (or after the Term Loans have automatically become immediately due
and payable), any amounts received on account of the Obligations shall be
applied by the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article II) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders and amounts payable under Article II), ratably among them in proportion
to the respective amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Term Loans and on other Obligations, ratably among the
Lenders in proportion to the respective amounts described in this clause Third
payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Term Loans and amounts owing under Secured Hedge Agreements and
Secured Cash Management Agreements, and which have become due and owing, ratably
among the Lenders, the Hedge Banks and the Cash Management Banks in proportion
to the respective amounts described in this clause Fourth held by them;

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

ARTICLE X

ADMINISTRATIVE AGENT

10.01 Appointment and Authorization of Agents.

(a) Each Lender hereby irrevocably appoints Barclays to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article X are solely for the benefit of the
Agents and

 

72



--------------------------------------------------------------------------------

the Lenders, and the Borrower shall not have rights as a third-party beneficiary
of any of such provisions. It is understood and agreed that the use of the term
“agent” herein or in any other Loan Document (or any other similar term) with
reference to any Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between independent
contracting parties.

(b) The Administrative Agent shall also act as the “Collateral Agent” under the
Loan Documents, and each of the Lenders (in its capacities as a Lender,
potential Hedge Bank and potential Cash Management Bank) hereby irrevocably
appoints and authorizes the Administrative Agent to act as the agent of such
Lender for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by any of the Loan Parties to secure any of the Obligations,
together with such powers and discretion as are reasonably incidental thereto.
In this connection, the Administrative Agent, as “collateral agent” and any
sub-agents appointed by the Administrative Agent pursuant to Section 10.05 for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents, or for exercising any rights
and remedies thereunder at the direction of the Administrative Agent), shall be
entitled to the benefits of all provisions of this Article X and Article XII
(including Section 12.04(c)), as though such sub-agents were the “Collateral
Agent” under the Loan Documents) as if set forth in full herein with respect
thereto.

10.02 Rights as a Lender. Any Agent shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not an Agent hereunder, and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
the Person serving as such Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for, and generally engage in any kind of business with, the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not an Agent
hereunder and without any duty to account therefor to the Lenders.

10.03 Exculpatory Provisions.

(a) No Agent shall have any duties or obligations except those expressly set
forth herein and in the other Loan Documents, and its duties hereunder shall be
administrative in nature. Without limiting the generality of the foregoing, no
Agent shall: (i) be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing; (ii) have any duty to take
any discretionary action or exercise any discretionary powers, except (in the
case of the Administrative Agent) discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and
(iii) except as expressly set forth herein and in the other Loan Documents, have
any duty to disclose, and shall not be liable for the failure to disclose, any
information relating to the Borrower or any of its Affiliates that is
communicated to or obtained by such Agent or any of its Affiliates in any
capacity.

(b) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be

 

73



--------------------------------------------------------------------------------

necessary, under the circumstances as provided in Article IX and Section 12.01),
or (ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and nonappealable
judgment. The Administrative Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default unless and until the Administrative
Agent shall have received written notice from a Lender or the Borrower referring
to this Agreement, describing such Default and stating that such notice is a
“notice of default”.

(c) No Agent-Related Person shall be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than (in the
case of the Administrative Agent) to confirm receipt of items expressly required
to be delivered to it.

10.04 Reliance by Administrative Agent. Each Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the Borrowings that by
its terms shall be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the Borrowings. The Administrative Agent may consult with legal counsel
(who may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

10.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article X shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Term Facility as well as
activities as Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub-agents.

10.06 Resignation of Administrative Agent. Each Administrative Agent may resign
as Administrative Agent upon 30 days’ notice to the Lenders and the Borrower.
Upon receipt of any such notice of resignation, the Required Lenders shall
appoint from among the Lenders a successor agent (which may be an Affiliate of a
Lender), with the consent of the Borrower at all times other than during the
existence of an Event of Default under Section 9.01(b), (e) or (f) (which
consent shall not be unreasonably withheld or delayed). If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment prior to the effective date of the resignation of the
Administrative Agent, then the Administrative Agent may (but shall not be
obligated to), on behalf of the

 

74



--------------------------------------------------------------------------------

Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above. Whether or not a successor has been appointed, such resignation
shall become effective in accordance with such notice on such effective date,
where (i) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders under any of the Loan Documents, the retiring Administrative Agent
may (but shall not be obligated to) continue to hold such collateral security
until such time as a successor Administrative Agent is appointed) and (ii) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender
directly, until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents. The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor. After the retiring
Administrative Agent’s resignation hereunder and under the other Loan Documents,
the provisions of this Article X and Section 12.04 shall continue in effect for
the benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

10.07 Non-Reliance on Agents and Other Lenders. Each Lender acknowledges that it
has, independently and without reliance upon any Agent-Related Person or any
other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon any Agent-Related Person or any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

10.08 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to the Borrower, the Administrative Agent (irrespective of whether the
principal of any Term Loan shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered (but
not obligated) by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Term Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due to the Lenders and the
Administrative Agent under Sections 2.07 and 12.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

75



--------------------------------------------------------------------------------

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.07 and 12.04.

10.09 Duties of Other Agents. None of the Agents (other than the Administrative
Agent) identified on the cover page or signature pages of this Agreement shall
have any rights, powers, obligations, liabilities, responsibilities or duties
under this Agreement or any of the other Loan Documents, except in its capacity,
as applicable, as a Lender hereunder. Without limiting any other provision of
this Article X, none of such Agents in their respective capacities as such shall
have or be deemed to have any fiduciary relationship with any Lender or any
other Person by reason of this Agreement or any other Loan Document.

10.10 Collateral and Guaranty Matters. The Lenders irrevocably authorize the
Administrative Agent, at its option and in its discretion,

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Aggregate Term
Commitments and payment in full of all Obligations (other than contingent
indemnification obligations), (ii) that is sold or to be sold as part of or in
connection with any sale permitted hereunder or under any other Loan Document,
or (iii) if approved, authorized or ratified in writing in accordance with
Section 12.01;

(b) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder; and

(c) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i).

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 10.10. In each case as specified in this Section 10.10, the
Administrative Agent will, at the Borrower’s expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such item of Collateral from the assignment and
security interest granted under the Collateral Documents or to subordinate its
interest in such item, or to release such Guarantor from its obligations under
the Guaranty, in each case in accordance with the terms of the Loan Documents
and this Section 10.10.

ARTICLE XI

CONTINUING GUARANTY

11.01 Guaranty. CSC Holdings hereby absolutely and unconditionally guarantees,
as a guaranty of payment and performance and not merely as a guaranty of
collection, prompt payment when due, whether at stated maturity, by required
prepayment, upon acceleration, demand or otherwise, and at all times thereafter,
of any and all of the Obligations, whether for principal, interest, premiums,
fees, indemnities, damages, costs, expenses or otherwise, of the Borrower to the
Secured Parties,

arising

 

76



--------------------------------------------------------------------------------

hereunder and under the other Loan Documents (including all renewals,
extensions, amendments, refinancings and other modifications thereof and all
costs, attorneys’ fees and expenses incurred by the Secured Parties in
connection with the collection or enforcement thereof). The Administrative
Agent’s books and records showing the amount of the Obligations shall be
admissible in evidence in any action or proceeding, and shall be binding upon
CSC Holdings, and conclusive for the purpose of establishing the amount of the
Obligations absent manifest error. This Guaranty shall not be affected by the
genuineness, validity, regularity or enforceability of the Obligations or any
instrument or agreement evidencing any Obligations, or by the existence,
validity, enforceability, perfection, non-perfection or extent of any collateral
therefor, or by any fact or circumstance relating to the Obligations which might
otherwise constitute a defense to the obligations of CSC Holdings under this
Guaranty, and CSC Holdings hereby irrevocably waives any defenses it may now
have or hereafter acquire in any way relating to any or all of the foregoing.

11.02 Rights of Lenders. CSC Holdings consents and agrees that the Secured
Parties may, at any time and from time to time, without notice or demand, and
without affecting the enforceability or continuing effectiveness hereof:
(a) amend, extend, renew, compromise, discharge, accelerate or otherwise change
the time for payment or the terms of the Obligations or any part thereof;
(b) take, hold, exchange, enforce, waive, release, fail to perfect, sell, or
otherwise dispose of any security for the payment of this Guaranty or any
Obligations; (c) apply such security and direct the order or manner of sale
thereof as the Administrative Agent and the Lenders in their sole discretion may
determine; and (d) release or substitute one or more of any endorsers or other
guarantors of any of the Obligations. Without limiting the generality of the
foregoing, CSC Holdings consents to the taking of, or failure to take, any
action which might in any manner or to any extent vary the risks of CSC Holdings
under this Guaranty or which, but for this provision, might operate as a
discharge of CSC Holdings.

11.03 Certain Waivers. CSC Holdings waives (a) any defense arising by reason of
any disability or other defense of the Borrower or any other Guarantor, or the
cessation from any cause whatsoever (including any act or omission of any
Secured Party) of the liability of the Borrower; (b) any defense based on any
claim that CSC Holdings’ obligations exceed or are more burdensome than those of
the Borrower; (c) the benefit of any statute of limitations affecting CSC
Holdings’ liability hereunder; (d) any right to proceed against the Borrower,
proceed against or exhaust any security for the Obligations, or pursue any other
remedy in the power of any Secured Party whatsoever; (e) any benefit of and any
right to participate in any security now or hereafter held by any Secured Party;
and (f) to the fullest extent permitted by law, any and all other defenses or
benefits that may be derived from or afforded by applicable law limiting the
liability of or exonerating guarantors or sureties. CSC Holdings expressly
waives all setoffs and counterclaims and all presentments, demands for payment
or performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Obligations, and all notices of acceptance
of this Guaranty or of the existence, creation or incurrence of new or
additional Obligations.

11.04 Obligations Independent. The obligations of CSC Holdings hereunder are
those of primary obligor, and not merely as surety, and are independent of the
Obligations and the obligations of any other guarantor, and a separate action
may be brought against CSC Holdings to enforce this Guaranty whether or not the
Borrower or any other person or entity is joined as a party.

11.05 Subrogation.

(a) CSC Holdings shall not exercise any right of subrogation, contribution,
indemnity, reimbursement or similar rights with respect to any payments it makes
under this Guaranty (other than its rights to make a claim under the Indemnity
Agreement as in effect on the date hereof) until all of the Obligations and any
amounts payable under this Guaranty have been indefeasibly paid and

 

77



--------------------------------------------------------------------------------

performed in full and the Term Commitments and the Term Facility is terminated.
If any amounts are paid to CSC Holdings in violation of the foregoing
limitation, then such amounts shall be held in trust for the benefit of the
Secured Parties and shall forthwith be paid to the Secured Parties to reduce the
amount of the Obligations, whether matured or unmatured.

(b) To the extent CSC Holdings has notified the Administrative Agent that
Tribune has reimbursed CSC Holdings for any payments made by CSC Holdings in
respect of principal, premium or interest on the Term Loans (but excluding any
costs, fees, expenses, penalties, charges or similar items paid or payable by
CSC Holdings) under and in accordance with this Guaranty, the Administrative
Agent, on behalf of the Lenders shall, after the Obligations have been paid in
full in cash and fully performed, the Term Commitments and the Term Facility
have been terminated and the security interest of the Administrative Agent, on
behalf of the Lenders in all of the Collateral has been released, assign to
Tribune, at the expense of Tribune, without recourse or representation of any
kind, the remaining rights (if any) in a specified portion of the Collateral
(such Collateral to be determined by CSC Holdings and the Administrative Agent
in their sole discretion). Tribune’s rights in any such Collateral will be on a
second-priority basis, as determined by CSC Holdings.

11.06 Termination; Reinstatement. This Guaranty is a continuing and irrevocable
guaranty of all Obligations now or hereafter existing and shall remain in full
force and effect until all Obligations and any other amounts payable under this
Guaranty are indefeasibly paid in full in cash and the Term Commitments and the
Term Facility with respect to the Obligations are terminated. Notwithstanding
the foregoing, this Guaranty shall continue in full force and effect or be
revived, as the case may be, if any payment by or on behalf of the Borrower or
CSC Holdings is made, or any of the Secured Parties exercises its right of
setoff, in respect of the Obligations and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by any of the Secured Parties in their discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Laws or otherwise, all as if such payment had
not been made or such setoff had not occurred and whether or not the Secured
Parties are in possession of or have released this Guaranty and regardless of
any prior revocation, rescission, termination or reduction. The obligations of
CSC Holdings under this paragraph shall survive termination of this Guaranty.

11.07 Subordination. CSC Holdings hereby subordinates the payment of all
obligations and indebtedness of the Borrower owing to CSC Holdings, whether now
existing or hereafter arising, including but not limited to any obligation of
the Borrower to CSC Holdings as subrogee of the Secured Parties or resulting
from CSC Holdings’ performance under this Guaranty, to the indefeasible payment
in full in cash of all Obligations. If the Secured Parties so request, any such
obligation or indebtedness of the Borrower to CSC Holdings shall be enforced and
performance received by CSC Holdings as trustee for the Secured Parties and the
proceeds thereof shall be paid over to the Secured Parties on account of the
Obligations, but without reducing or affecting in any manner the liability of
CSC Holdings under this Guaranty.

11.08 Stay of Acceleration. If acceleration of the time for payment of any of
the Obligations is stayed, in connection with any case commenced by or against
CSC Holdings or the Borrower under any Debtor Relief Laws, or otherwise, all
such amounts shall nonetheless be payable by CSC Holdings immediately upon
demand by the Secured Parties.

11.09 Condition of Borrower. CSC Holdings acknowledges and agrees that it has
the sole responsibility for, and has adequate means of, obtaining from the
Borrower and any other Guarantor such information concerning the financial
condition, business and operations of the Borrower and any such other Guarantor
as CSC Holdings requires, and that none of the Secured Parties has any duty, and

 

78



--------------------------------------------------------------------------------

CSC Holdings is not relying on the Secured Parties at any time, to disclose to
CSC Holdings any information relating to the business, operations or financial
condition of the Borrower or any other

Guarantor (CSC Holdings waiving any duty on the part of the Secured Parties to
disclose such information and any defense relating to the failure to provide the
same).

ARTICLE XII

MISCELLANEOUS

12.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Borrower or
any other Loan Party therefrom, shall be effective unless in writing signed by
the Required Lenders and the Borrower or the applicable Loan Party, as the case
may be, and acknowledged by the Administrative Agent, or by the Borrower or the
applicable Loan Party, as the case may be, and the Administrative Agent with the
consent of the Required Lenders, and each such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no such amendment, waiver or consent shall:

(a) waive any condition set forth in Section 4.01 (other than Section 4.01(b)(i)
or (c)) without the written consent of each Lender;

(b) without limiting the generality of clause (a) above, waive any condition set
forth in Section 4.01(g) without the written consent of the Required Lenders;

(c) extend or increase the Term Commitment of any Lender (or reinstate any Term
Commitment terminated pursuant to Section 9.02) without the written consent of
such Lender;

(d) postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under such other Loan
Document without the written consent of each Lender entitled to such payment;

(e) reduce the principal of, the Applicable Margin, or the rate of interest
specified herein on any Loan or, any fees or other amounts payable hereunder or
under any other Loan Document without the consent of each Lender affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest at the Default Rate;

(f) change Section 2.03(a)(ii), Section 2.03(b)(v), Section 2.11, or
Section 9.03 in a manner that would alter the pro rata sharing of payments
required thereby without the written consent of each Lender;

(g) change any provision of this Section 12.01 or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder without the written
consent of each Lender;

(h) release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;

 

79



--------------------------------------------------------------------------------

(i) release any of the Parent Guarantor, NMG Holdings or CSC Holdings from its
respective obligations under the Parent Guaranty, the NMG Guaranty or the
Guaranty made by CSC Holdings under Article XI, as applicable, or release all or
substantially all of the value of the Guaranty, without the written consent of
each Lender, except to the extent the release of any Subsidiary from the
Guaranty is permitted pursuant to Section 10.10 (in which case such release may
be made by the Administrative Agent acting alone); or

(j) amend or modify Section 9.01(i) or any defined term used therein or waive an
Event of Default thereunder, without the written consent of Lenders holding 90%
or more of the sum of the Outstanding Amount; provided that the portion of the
Outstanding Amount held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making such determination;

and provided, further, (i) that no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; (ii) each Fee Letter may be amended,
or rights or privileges thereunder waived, in a writing executed only by each of
the parties thereto. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Term Commitment of such Lender may
not be increased or extended without the consent of such Lender.

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Borrower may
replace such non-consenting Lender in accordance with Section 12.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph).

In addition, and notwithstanding anything in this Section 12.01 to the contrary,
if the Administrative Agent and the Borrower shall have jointly identified an
obvious error or any error or omission of a technical nature, in each case, in
any provision of this Agreement or any other Loan Document, then the
Administrative Agent and the Borrower shall be permitted to amend such
provision, and, in each case, such amendment shall become effective without any
further action or consent of any other party to any Loan Document if the same is
not objected to in writing by the Required Lenders to the Administrative Agent
within ten Business Days following receipt of notice thereof.

12.02 Notices; Effectiveness; Electronic Communications.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to CSC Holdings, the Borrower, or the Administrative Agent, to the
address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 12.02; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

 

80



--------------------------------------------------------------------------------

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender, as applicable, has notified
the Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to CSC Holdings, the Borrower, any Lender,
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to CSC Holdings, the Borrower, any Lender, or any
other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of CSC Holdings, the Borrower and the
Administrative Agent may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the

 

81



--------------------------------------------------------------------------------

Borrower and the Administrative Agent. In addition, each Lender agrees to notify
the Administrative Agent from time to time to ensure that the Administrative
Agent has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities laws.

(e) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Loan Notice) purportedly given by or on behalf of the Borrower even
if (i) such notice was not made in a manner specified herein, was incomplete or
was not preceded or followed by any other form of notice specified herein, or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrower shall indemnify the Administrative Agent,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower. All telephonic notices
to and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

12.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender or
the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 12.08 (subject to the terms of
Section 2.11) or (c) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan party under any Debtor Relief Law; and provided further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 9.02 and
(ii) in addition to the matters set forth in clauses (b) and (c) of the
preceding proviso and subject to Section 2.11, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it as
authorized by the Required Lenders.

 

82



--------------------------------------------------------------------------------

12.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all out-of-pocket
expenses incurred by the Administrative Agent or any Lender (including the fees,
charges and disbursements of any counsel for the Administrative Agent or any
Lender), in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with Loans made hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), the Joint Leads, the Lenders
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related reasonable out of pocket
documented expenses (including, without limitation, the reasonable out of pocket
and invoiced fees, disbursements and other charges of (i) one counsel, (ii) in
the case of a material conflict between two or more Indemnitees, as so
determined in the reasonable opinion of existing counsel, one additional
counsel, and (iii) one local counsel in each applicable jurisdiction)
(collectively, the “Losses”), incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by the Borrower (but excluding any proceeding
brought by a Lender against any other Lender (in such Lender’s capacity as a
Lender and not in any capacity as a Joint Lead or the Administrative Agent)),
arising out of, in connection with, or as a result of (A) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents, (B) any Loan
or the use or proposed use of the proceeds therefrom, or (C) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any other Loan Party or any of
the Borrower’s or such Loan Party’s directors, shareholders or creditors, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses have resulted from the
gross negligence, bad faith, or willful misconduct or material breach of the
obligations under this Agreement or any other Loan Document of such Indemnitee.
This Section 12.04(b) shall not apply with respect to Taxes other than any Taxes
that represent losses, claims, damages, etc. arising from any non-Tax claim.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section 12.04 to be paid by it to the Administrative Agent (or any
sub-agent thereof), or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent), or
such Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent), or against any Related Party of any of the foregoing acting for
the Administrative Agent (or any such sub-agent). The obligations of the Lenders
under this subsection (c) are subject to the provisions of Section 2.10(d).

 

83



--------------------------------------------------------------------------------

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Term Commitments and the repayment, satisfaction or discharge of all
the other Obligations.

12.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The obligations of
the Lenders under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Agreement.

12.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 12.06(b), (ii) by way of participation in accordance with
the provisions of Section 12.06(d), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 12.06(e) (and any other
attempted assignment or transfer by the Borrower or any other Loan Party shall
be null and void and any other attempted assignment or transfer by a Lender
shall give rise to a participation in accordance with Section 12.06(d)). Nothing
in this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

 

84



--------------------------------------------------------------------------------

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Term Commitment(s) and the Term Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Term Commitment and the Term Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Term Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Term Commitment is not then in effect, the
principal outstanding balance of the Term Loans of the assigning Lender subject
to each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $1,000,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Term Loans or the Term
Commitment assigned.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition,
the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (1) any
Term Commitment if such assignment is to a Person that is not a Lender with a
Term Commitment hereunder, an Affiliate of such Lender or an Approved Fund with
respect to such Lender or (2) any Term Loan to a Person that is not a Lender, an
Affiliate of a Lender or an Approved Fund.

(iv) Assignment and Assumption. Except with respect to the initial syndication
of the Term Loans following the Closing Date, the parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Assumption, together with a processing and recordation fee in the amount of
$3,500; provided, however, that the Administrative Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment and only one fee shall be payable for simultaneous assignments to
or by two or more Approved Funds. The assignee, if it is not a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire.

 

85



--------------------------------------------------------------------------------

(v) No Assignment to Borrower. No such assignment shall be made to the Borrower
or any of the Borrower’s Affiliates or Subsidiaries or to any Dolan Family
Interests.

(vi) Additional Restrictions on Assignments. No such assignment shall be made
(i) to a natural person, (ii) to any Defaulting Lender or any of its
Subsidiaries, or (iii) to any entity that is not a “qualified institutional
buyer” as defined in Rule 144A under the Securities Act of 1933, as amended and
a “qualified purchaser” as defined in Section 2(a)(51) of the Investment Company
Act.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.03, and 12.04 with respect to
facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Term Note to the assignee Lender. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 12.06(d).

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Term Commitments
of, and principal amounts of the Term Loans owing to, each Lender pursuant to
the terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and the Borrower, the Administrative Agent and the Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower or any Lender (but only, in the case of a Lender, at
the Administrative Agent’s Office and with respect to any entry relating to such
Lender’s Term Commitments, Term Loans and other Obligations), at any reasonable
time and from time to time upon reasonable prior notice. Upon its receipt of
and, if required, consent to, a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire and any tax forms required by Section 3.01 (unless
the assignee shall already be a Lender hereunder), the Administrative Agent
shall accept such Assignment and Assumption and record the information contained
therein in the Register. No assignment shall be effective for purposes of this
Agreement unless and until it has been recorded in the Register as provided in
this paragraph.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries or any Dolan Family Interests) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Term Commitment and/or
the Term Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent and the Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall

 

86



--------------------------------------------------------------------------------

retain the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso to Section 12.01 that affects such Participant.
The Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.01 (subject to the requirements and limitations therein, including
the requirements under Section 3.01(f) (it being understood that the
documentation required under Section 3.01(f) shall be delivered to the
participating Lender)), 3.02, 3.03 and 3.06 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 12.06(b);
provided that such Participant (A) agrees to be subject to the provisions of
Sections 3.04 and 12.13 as if it were an assignee under paragraph (b) of this
Section 12.06; and (B) shall not be entitled to receive any greater payment
under Sections 3.01 or 3.02, with respect to any participation, than its
participating Lender would have been entitled to receive. Each Lender that sells
a participation agrees, at the Borrower’s request and expense, to use reasonable
efforts to cooperate with the Borrower to effectuate the provisions of
Section 12.13 with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 12.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.11 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as an agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Term Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Term Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

12.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, advisors and representatives on a need
to know basis (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement,
(ii) any pledgee referred to in Section 12.06(e), or (iii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating

 

87



--------------------------------------------------------------------------------

to the Borrower and its obligations, (g) with the consent of the Borrower or
(h) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section or (ii) becomes available to the
Administrative Agent, any Lender or any of their respective Affiliates on a
non-confidential basis from a source other than the Borrower or any other Loan
Party.

For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
non-confidential basis prior to disclosure by any Loan Party or any Subsidiary
thereof, provided that, in the case of information received from a Loan Party or
any such Subsidiary after the Closing Date, such information is clearly
identified at the time of delivery as confidential.

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.

12.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of the Borrower or any other
Loan Party against any and all of the obligations of the Borrower or such Loan
Party now or hereafter existing under this Agreement or any other Loan Document
to such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrower or such Loan Party may be contingent or unmatured or
are owed to a branch or office of such Lender different from the branch or
office holding such deposit or obligated on such indebtedness. The rights of
each Lender and their respective Affiliates under this Section are in addition
to other rights and remedies (including other rights of setoff) that such Lender
or its respective Affiliates may have. Each Lender agrees to notify the Borrower
and the Administrative Agent promptly after any such setoff and application,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

12.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Term Loans or, if
it exceeds such unpaid principal, refunded to the Borrower. In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

12.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the

 

88



--------------------------------------------------------------------------------

subject matter hereof. Except as provided in Section 4.01, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or other electronic imaging means shall be effective as delivery of a
manually executed counterpart of this

Agreement. For the avoidance of doubt, in the event of a conflict between the
terms of this Agreement and any other Loan Document, the terms of this Agreement
shall control.

12.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Loan, and shall continue in full force and effect
as long as any Loan or any other Obligation hereunder shall remain unpaid or
unsatisfied.

12.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

12.13 Replacement of Lenders. If any Lender requests compensation under
Section 3.02, or if the Borrower is required to pay any Indemnified Taxes or
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01 and, in each case, such Lender has declined
to, or is unable to, designate a different Lending Office in accordance with
Section 3.04(a), or if any Lender is a Defaulting Lender or if any other
circumstance exists hereunder that gives the Borrower the right to replace a
Lender as a party hereto, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 12.06), all of its
interests, rights (other than its existing rights to payments pursuant to
Section 3.01 or Section 3.02) and obligations under this Agreement and the
related Loan Documents to an assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 12.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees, any
applicable prepayment premium under Section 2.03 and all other amounts payable
to it hereunder and under the other Loan Documents (including any amounts under
Section 3.03) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.02 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

 

89



--------------------------------------------------------------------------------

(d) such assignment does not conflict with applicable Laws; and

(e) in the case of any assignment pursuant to the penultimate paragraph of
Section 12.01 resulting from a Lender becoming a non-consenting Lender, the
applicable assignee shall have consented to the applicable amendment, waiver or
consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

12.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

(c) WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 12.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

90



--------------------------------------------------------------------------------

12.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

12.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each of the Borrower and CSC Holdings acknowledges and agrees, and acknowledges
its Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent and the Joint
Leads, are arm’s-length commercial transactions between the Borrower, CSC
Holdings and their respective Affiliates, on the one hand, and the
Administrative Agent and the Joint Leads, on the other hand, (B) each of the
Borrower and CSC Holdings has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate, (C) each of the
Borrower and CSC Holdings is capable of evaluating, and understands and accepts,
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents, and (D) no fiduciary, advisory or agency relationship
between the Borrower, CSC Holdings and their respective Subsidiaries and any
Agent or any Lender is intended to be or has been created in respect of the
transactions contemplated hereby or by the other Loan Documents, irrespective of
whether any Agent or any Lender has advised or is advising the Borrower, CSC
Holdings or any of their respective Subsidiaries on other matters; (ii) (A) the
Administrative Agent and the Joint Leads each is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrower, CSC Holdings or any of their respective Affiliates, or any
other Person and (B) neither the Administrative Agent nor the Joint Leads has
any obligation to the Borrower, CSC Holdings or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent and the Joint Leads and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower, CSC Holdings and their
respective Affiliates, and neither the Administrative Agent nor the Joint Leads
has any obligation to disclose any of such interests to the Borrower, CSC
Holdings or any of their respective Affiliates. To the fullest extent permitted
by law, each of the Borrower and CSC Holdings hereby waives and releases any
claims that it may have against the Administrative Agent and the Joint Leads
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

12.17 Electronic Execution of Assignments and Certain Other Documents. The words
“execution,” “signed,” “signature,” and words of like import in any Assignment
and Assumption or in any amendment or other modification hereof (including
waivers and consents) shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

91



--------------------------------------------------------------------------------

12.18 USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the

Borrower that pursuant to the requirements of the USA PATRIOT Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “PATRIOT Act”), it is
required to obtain, verify and record information that identifies each Loan
Party, which information includes the name and address of each Loan Party and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify each Loan Party in accordance with the Act. The Borrower
shall, promptly following a request by the Administrative Agent or any Lender,
provide all documentation and other information that the Administrative Agent or
such Lender requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act.

[THIS SPACE INTENTIONALLY LEFT BLANK]

 

92



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed as of the date first above written.

 

NEWSDAY LLC, as Borrower By:   /s/ Kevin F. Watson   Name:   Kevin F. Watson  
Title:   Senior Vice President, Treasurer & Assistant Secretary CSC HOLDINGS,
LLC By:   /s/ Kevin F. Watson   Name:   Kevin F. Watson   Title:   Senior Vice
President & Treasurer

 



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,

as Administrative Agent and Collateral Agent

By:   /s/ Ritam Bhalla   Name:  Ritam Bhalla   Title:    Director

 



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Lender

By:  

/s/ Eric Ridgway

  Name:   Eric Ridgway   Title:   Vice President

 



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,

as Lender

By:  

/s/ Ritam Bhalla

  Name:   Ritam Bhalla   Title:   Director

 



--------------------------------------------------------------------------------

BNP PARIBAS SECURITIES CORP.,

as Lender

By:  

/s/ Barbara Nash

  Name:   Barbara Nash   Title:   Managing Director By:  

/s/ Maria Mulic

  Name:   Maria Mulic   Title:   Vice President

 



--------------------------------------------------------------------------------

CREDIT AGRICOLE CORPORATE AND

INVESTMENT BANK,

as Lender By:  

/s/ Kestrina Budina

  Name:   Kestrina Budina   Title:   Director By:  

/s/ Tanya Crossley

  Name:   Tanya Crossley   Title:   Managing Director

 



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY,

AMERICAS, as Lender

By:  

/s/ Anca Trifan

  Name:   Anca Trifan   Title:   Managing Director By:  

/s/ Susan LeFevre

  Name:   Susan LeFevre   Title:   Managing Director

 



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA,

as Lender

By:  

/s/ Mark Walton

  Name:   Mark Walton   Title:   Authorized Signatory

 



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK N.A.,

as Lender

By:  

/s/ John G. Kowalczuk

  Name:   John G. Kowalczuk   Title:   Executive Director

 



--------------------------------------------------------------------------------

NATIXIS, NEW YORK BRANCH,

as Lender

By:  

/s/ Edward N. Parkes IV

  Name:   Edward N. Parkes IV   Title:   Executive Director By:  

/s/ Timothy P. Dilworth

  Name:   Timothy P. Dilworth   Title:   Managing Director

 



--------------------------------------------------------------------------------

NOMURA CORPORATE FUNDING AMERICAS,

LLC, as Lender

By:  

/s/ Carl Mayer

  Name:   Carl Mayer   Title:   Managing Director

 



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA,

as Lender

By:  

/s/ D.W. Scott Johnson

  Name:   D.W. Scott Johnson   Title:   Authorized Signatory

 



--------------------------------------------------------------------------------

SUNTRUST BANK,

as Lender

By:  

/s/ Mark Kelley

  Name:   Mark Kelley   Title:   Managing Director

 



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC,

as Lender

By:  

/s/ Irja R. Otsa

  Name:   Irja R. Otsa   Title:   Associate Director By:  

/s/ David Urban

  Name:   David Urban   Title:   Associate Director

 



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

as Lender

By:  

/s/ Gail F. Scannell

  Name:   Gail F. Scannell   Title:   Senior Vice President

 